Exhibit 10.1

EXECUTION VERSION

Published CUSIP: 88077LAE6

Revolving Loan CUSIP: 88077LAF3

CREDIT AGREEMENT

dated as of May 1, 2020

among

TERADYNE, INC.,

as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

and

TRUIST BANK,

as Administrative Agent

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.,

as a Lead Arranger

CITIZENS BANK, NATIONAL ASSOCIATION,

as a Lead Arranger and a Syndication Agent

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lead Arranger and a Syndication Agent

BARCLAYS BANK PLC,

as a Co-Documentation Agent

SILICON VALLEY BANK,

as a Co-Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I. DEFINITIONS; CONSTRUCTION

     1  

Section 1.1

  Definitions      1  

Section 1.2

  Classifications of Loans and Borrowings      34  

Section 1.3

  Accounting Terms and Determination      34  

Section 1.4

  Terms Generally      35  

Section 1.5

  Divisions      35  

Section 1.6

  LIBOR      35  

Article II. AMOUNT AND TERMS OF THE COMMITMENTS

     35  

Section 2.1

  General Description of Facilities      35  

Section 2.2

  Revolving Loans      36  

Section 2.3

  Procedure for Revolving Borrowings      36  

Section 2.4

  Swingline Commitment      36  

Section 2.5

  [Reserved.]      37  

Section 2.6

  Funding of Borrowings      38  

Section 2.7

  Interest Elections      38  

Section 2.8

  Optional Reduction and Termination of Commitments      39  

Section 2.9

  Repayment of Loans      40  

Section 2.10

  Evidence of Indebtedness      40  

Section 2.11

  Optional Prepayments      40  

Section 2.12

  Mandatory Prepayments      41  

Section 2.13

  Interest on Loans      41  

Section 2.14

  Fees      42  

Section 2.15

  Computation of Interest and Fees      42  

Section 2.16

  Inability to Determine Interest Rates      43  

Section 2.17

  Illegality      44  

Section 2.18

  Increased Costs      44  

Section 2.19

  Funding Indemnity      45  

Section 2.20

  Taxes      46  

Section 2.21

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      49  

Section 2.22

  Letters of Credit      51  

Section 2.23

  Incremental Facility      56  

Section 2.24

  Mitigation of Obligations      57  

Section 2.25

  Replacement of Lenders      57  

Section 2.26

  Defaulting Lenders      58  

Section 2.27

  Extension Offers      61  

Section 2.28

  Judgment Currency      62  

Article III. CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

     63  

Section 3.1

  Conditions to Effectiveness      63  

Section 3.2

  Conditions to Each Credit Event      64  

Section 3.3

  Delivery of Documents      65  

 

- i -



--------------------------------------------------------------------------------

Article IV. REPRESENTATIONS AND WARRANTIES

     65  

Section 4.1

  No Change      65  

Section 4.2

  Existence; Compliance With Law      65  

Section 4.3

  Power; Authorization; Enforceable Obligations      65  

Section 4.4

  No Legal Bar      66  

Section 4.5

  Litigation      66  

Section 4.6

  No Default      66  

Section 4.7

  Ownership of Property; Liens      66  

Section 4.8

  Intellectual Property      66  

Section 4.9

  Taxes      67  

Section 4.10

  Margin Regulations      67  

Section 4.11

  Labor Matters      67  

Section 4.12

  ERISA      67  

Section 4.13

  Investment Company Act      67  

Section 4.14

  Subsidiaries      67  

Section 4.15

  Use of Proceeds      67  

Section 4.16

  Environmental Matters      67  

Section 4.17

  Accuracy of Information, Etc.      68  

Section 4.18

  Financial Statements      69  

Section 4.19

  Insurance      69  

Section 4.20

  Security Documents      69  

Section 4.21

  Solvency      70  

Section 4.22

  Sanctions and Anti-Corruption Laws      70  

Section 4.23

  Affected Financial Institutions      70  

Article V. AFFIRMATIVE COVENANTS

     70  

Section 5.1

  Financial Statements      70  

Section 5.2

  Certificates; Other Information      71  

Section 5.3

  Payment of Obligations      73  

Section 5.4

  Maintenance of Existence; Compliance with Laws      73  

Section 5.5

  Maintenance of Property; Insurance      73  

Section 5.6

  Inspection of Property; Books and Records; Discussions      74  

Section 5.7

  Notices      74  

Section 5.8

  Environmental Laws      74  

Section 5.9

  Additional Collateral, etc.      75  

Section 5.10

  Designation of Subsidiaries      76  

Section 5.11

  Anti-Corruption Laws and Sanctions      77  

Section 5.12

  Margin Regulations      77  

Section 5.13

  Post-Closing Obligations      77  

Article VI. FINANCIAL COVENANTS

     78  

Section 6.1

  Consolidated Leverage Ratio      78  

Section 6.2

  Interest Coverage Ratio      78  

Article VII. NEGATIVE COVENANTS

     78  

Section 7.1

  Indebtedness      78  

Section 7.2

  Liens      81  

 

- ii -



--------------------------------------------------------------------------------

Section 7.3

  Fundamental Changes      83  

Section 7.4

  Disposition of Property      84  

Section 7.5

  Restricted Payments      85  

Section 7.6

  Investments      86  

Section 7.7

  Transactions with Affiliates      87  

Section 7.8

  Swap Agreements      88  

Section 7.9

  Accounting Changes      88  

Section 7.10

  Negative Pledge Clauses      88  

Section 7.11

  Clauses Restricting Subsidiary Distributions      88  

Section 7.12

  Lines of Business      89  

Section 7.13

  Use of Proceeds      89  

Article VIII. EVENTS OF DEFAULT

     90  

Section 8.1

  Events of Default      90  

Section 8.2

  Application of Proceeds from Collateral      92  

Article IX. THE ADMINISTRATIVE AGENT

     93  

Section 9.1

  Appointment of the Administrative Agent      93  

Section 9.2

  Nature of Duties of the Administrative Agent      94  

Section 9.3

  Lack of Reliance on the Administrative Agent      94  

Section 9.4

  Certain Rights of the Administrative Agent      95  

Section 9.5

  Reliance by the Administrative Agent      95  

Section 9.6

  The Administrative Agent in its Individual Capacity      95  

Section 9.7

  Successor Administrative Agent      95  

Section 9.8

  Withholding Tax      96  

Section 9.9

  The Administrative Agent May File Proofs of Claim      96  

Section 9.10

  Authorization to Execute Other Loan Documents      97  

Section 9.11

  Collateral and Guaranty Matters      97  

Section 9.12

  Co-Documentation Agents; Co-Syndication Agents      98  

Section 9.13

  Right to Realize on Collateral and Enforce Guarantee      98  

Section 9.14

  Secured Bank Product Obligations and Hedging Obligations      98  

Article X. MISCELLANEOUS

     99  

Section 10.1

  Notices      99  

Section 10.2

  Waiver; Amendments      102  

Section 10.3

  Expenses; Indemnification      105  

Section 10.4

  Successors and Assigns      107  

Section 10.5

  Governing Law; Jurisdiction; Consent to Service of Process      111  

Section 10.6

  WAIVER OF JURY TRIAL      112  

Section 10.7

  Right of Set-off      112  

Section 10.8

  Counterparts; Integration      112  

Section 10.9

  Survival      113  

Section 10.10

  Severability      113  

Section 10.11

  Confidentiality      113  

Section 10.12

  Interest Rate Limitation      114  

Section 10.13

  Waiver of Effect of Corporate Seal      114  

Section 10.14

  Patriot Act      114  

 

- iii -



--------------------------------------------------------------------------------

Section 10.15

  No Advisory or Fiduciary Responsibility      114  

Section 10.16

  Location of Closing      115  

Section 10.17

  Electronic Signatures      115  

Section 10.18

  Acknowledgement and Consent to Bail-In of Affected Financial Institutions     
115  

Section 10.19

  Certain ERISA Matters      116  

Section 10.20

  Acknowledgement Regarding Any Supported QFCs      117  

 

- iv -



--------------------------------------------------------------------------------

Schedules

 

Schedule I

     -      Applicable Margin and Applicable Percentage

Schedule II

     -      Commitment Amounts

Schedule 1.1(a)

     -      Excluded Real Property

Schedule 1.1(b)

     -      Immaterial Subsidiaries

Schedule 1.1(c)

     -      Unrestricted Subsidiaries

Schedule 4.3

     -      Consents, Authorizations, Filings, and Notices

Schedule 4.14

     -      Subsidiaries

Schedule 4.20(a)

     -      Filing Offices

Schedule 5.13

     -      Post-Closing Obligations

Schedule 7.1(d)

     -      Existing Indebtedness

Schedule 7.2(f)

     -      Existing Liens

Schedule 7.6(j)

     -      Existing Investments

Schedule 7.12

     -      Lines of Business

Exhibits

 

Exhibit A

     -      Form of Assignment and Acceptance

Exhibit B

     -      Form of Compliance Certificate

Exhibit C

     -      Form of Guarantee and Collateral Agreement

Exhibit D

     -      Form of Notice of Revolving Borrowing

Exhibit E

     -      Form of Notice of Swingline Borrowing

Exhibit F

     -      Form of Notice of Conversion/Continuation

Exhibits G-1 – G-4

     -      Tax Certificates

 

- v -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of May 1,
2020, by and among TERADYNE, INC., a Massachusetts corporation (the “Borrower”),
the several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”), and TRUIST BANK, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”), as issuing bank (the
“Issuing Bank”) and as swingline lender (the “Swingline Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders establish a $400,000,000
revolving credit facility in favor of the Borrower; and

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender, to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and swingline
subfacility in favor of the Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

ARTICLE I.

DEFINITIONS; CONSTRUCTION

Section 1.1    Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):

“Accepting Lenders” has the meaning specified in Section 2.27(a).

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or a substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the capital stock, partnership interests, membership interests or equity of
any Person, or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is already a Subsidiary), the survivor of which is a Subsidiary.

“Additional Lender” has the meaning specified in Section 2.23(b).

“Adjusted LIBO Rate” means, with respect to each Interest Period for a
Eurodollar Loan, a rate equal to the highest of (a) 0.75% per annum and (b)
(i) the rate per annum equal to the London interbank offered rate for deposits
in U.S. Dollars appearing on Reuters screen page LIBOR 01 (or on any successor
or substitute page of such service or any successor to such service, or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, with a maturity comparable to such Interest Period (the “Screen Rate”)
(provided that if such Screen Rate is less than zero, such rate shall be deemed
to be zero), divided by (ii) a percentage equal to 1.00 minus the then stated
maximum rate of all reserve requirements (including any marginal,



--------------------------------------------------------------------------------

emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) expressed as a decimal (rounded upward to the next 1/100th of 1%)
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided that if the rate referred to in
clause (i) above is not available at any such time for any reason, then the rate
referred to in clause (i) shall instead be the interest rate per annum, as
determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in U.S. Dollars in an amount equal to the
amount of such Eurodollar Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the first day of such Interest Period.

“Administrative Agent” means Truist Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, the specified Person. For the purposes of this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling” and “Controlled” have meanings correlative thereto.

“Aggregate Revolving Commitment Amount” means the aggregate principal amount of
the Aggregate Revolving Commitments from time to time. On the Closing Date, the
Aggregate Revolving Commitment Amount is $400,000,000.

“Aggregate Revolving Commitments” means, collectively, all Revolving Commitments
of all Lenders at any time outstanding.

“Alternative Currencies” means (a) Euro, (b) Pounds Sterling, (c) Indian Rupees,
(d) Japanese Yen, (e) Czech Koruna, (f) Singapore Dollars, and (g) any other
foreign currency (that is not Dollars) acceptable to the Administrative Agent
and the Issuing Bank; provided that, for each Alternative Currency, such
currency is an Eligible Currency.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower and/or its Subsidiaries concerning or relating to
bribery or corruption.

“Applicable Fiscal Quarter” has the meaning specified in Section 6.1.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan in the Administrative Questionnaire submitted by such
Lender or such other office of such Lender (or such Affiliate of such Lender) as
such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Loans of such Type are to be made and
maintained.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, with respect to interest on all
Revolving Loans outstanding on such date or the letter of credit fee, as the
case may be, the percentage per annum determined by reference to the applicable
Consolidated Leverage Ratio in effect on such date as set forth on Schedule I;
provided that a change in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall be effective on the second Business Day after
which the Borrower delivers each of the financial statements required by
Section 5.1(a) and (b) and the Compliance Certificate required by Section 5.2(a)
for the most-recent fiscal quarter of the Borrower then ended; provided,
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Margin shall be at Level I as set forth on Schedule I until such time
as such financial statements and Compliance Certificate are delivered, at which
time the Applicable Margin shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Margin from the Closing Date until
the date by which the financial statements and Compliance Certificate for the
fiscal quarter ending September 30, 2020 are required to be delivered shall be
at Level IV as set forth on Schedule I. In the event that any financial
statement or Compliance Certificate delivered hereunder is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin based upon the pricing grid set forth on Schedule
I (the “Accurate Applicable Margin”) for any period that such financial
statement or Compliance Certificate covered, then, so long as this Agreement is
still in effect when such inaccuracy is discovered: (i) the Borrower shall
immediately deliver to the Administrative Agent a correct financial statement or
Compliance Certificate, as the case may be, for such period, (ii) the Applicable
Margin shall be adjusted such that after giving effect to the corrected
financial statement or Compliance Certificate, as the case may be, the
Applicable Margin shall be reset to the Accurate Applicable Margin based upon
the pricing grid set forth on Schedule I for such period and (iii) the Borrower
shall promptly (and in any event within three (3) Business Days) pay to the
Administrative Agent, for the account of the Lenders, the accrued additional
interest owing as a result of such Accurate Applicable Margin for such period
(it being understood that no payment Default shall be deemed to have occurred as
a result of any such inaccuracy if such payment is so made). The provisions of
this definition shall not limit the rights of the Administrative Agent and the
Lenders with respect to Section 2.13(c) or Article VIII.

“Applicable Percentage” means, as of any date, with respect to the commitment
fee as of such date, the percentage per annum determined by reference to the
Consolidated Leverage Ratio in effect on such date as set forth on Schedule I;
provided that a change in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall be effective on the second Business Day
after which the Borrower delivers each of the financial statements required by
Section 5.1(a) and (b) and the Compliance Certificate required by Section 5.2(a)
for the most-recent fiscal quarter of the Borrower then ended; provided,
further, that if at any time the Borrower shall have failed to deliver such
financial statements and such Compliance Certificate when so required, the
Applicable Percentage shall be at Level I as set forth on Schedule I until such
time as such financial statements and Compliance Certificate are delivered, at
which time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Closing Date until the date by which the financial statements and
Compliance Certificate for the fiscal quarter ending September 30, 2020 are
required to be delivered shall be at Level IV as set forth on Schedule I. In the
event that any financial statement or Compliance Certificate delivered hereunder
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage based upon the pricing grid
set forth on Schedule I (the “Accurate Applicable Percentage”) for any period
that such financial statement or Compliance Certificate covered, then, so long
as this Agreement is still in effect when such inaccuracy is discovered: (i) the
Borrower shall immediately deliver to the Administrative Agent a correct
financial statement or Compliance Certificate, as the case may be, for such
period, (ii) the Applicable Percentage shall be adjusted such that after giving
effect to the corrected financial statement or Compliance Certificate, as the
case may be, the Applicable Percentage shall be reset to the Accurate Applicable
Percentage based upon the pricing grid set forth on

 

- 3 -



--------------------------------------------------------------------------------

Schedule I for such period and (iii) the Borrower shall promptly (and in any
event within three (3) Business Days) pay to the Administrative Agent, for the
account of the Lenders, the accrued additional commitment fee owing as a result
of such Accurate Applicable Percentage for such period (it being understood that
no payment Default shall be deemed to have occurred as a result of any such
inaccuracy if such payment is so made). The provisions of this definition shall
not limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

“Applicable Time” means, with respect to any payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Issuing Bank to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

“Arrangers” means, collectively, SunTrust Robinson Humphrey, Inc., Citizens
Bank, National Association, and HSBC Bank USA, National Association, each in its
capacity as a lead arranger and book runner.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit A attached hereto or any other form approved
by the Administrative Agent.

“Availability Period” means the period from the Closing Date to but excluding
the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bank Product Obligations” mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

“Bank Product Provider” means any Person that, at the time it provides any Bank
Product to any Loan Party, (i) is a Lender or an Affiliate of a Lender and
(ii) except when the Bank Product Provider is Truist Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from

 

- 4 -



--------------------------------------------------------------------------------

time to time. In no event shall any Bank Product Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to Bank
Products except that each reference to the term “Lender” in Article IX and
Section 10.3(b) shall be deemed to include such Bank Product Provider and in no
event shall the approval of any such person in its capacity as Bank Product
Provider be required in connection with the release or termination of any
security interest or Lien of the Administrative Agent. The Bank Product Amount
may be changed from time to time upon written notice to the Administrative Agent
by the applicable Bank Product Provider.

“Bank Products” means any of the following services: (a) any treasury,
depositary or other cash management services, including deposit accounts,
automated clearing house (ACH) origination and other funds transfer, depository
(including cash vault and check deposit), zero balance accounts and sweeps,
return items processing, controlled disbursement accounts, overdrafts, interest
depository network services, positive pay, lockboxes and lockbox accounts,
account reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

“Base Rate” means for any day a rate per annum equal to the highest of (i) the
rate of interest which the Administrative Agent announces from time to time as
its prime lending rate, as in effect from time to time (the “Prime Rate”),
(ii) the Federal Funds Rate, as in effect from time to time, plus 0.50%,
(iii) the Adjusted LIBO Rate determined on a daily basis for an Interest Period
of one (1) month, plus 1.00% (any changes in such rates to be effective as of
the date of any change in such rate), and (iv) zero percent (0.00%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Rate, or the Adjusted LIBO Rate will be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Rate, or the
Adjusted LIBO Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Screen
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Screen Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Screen Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Screen Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.

 

- 5 -



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent, in consultation
with the Borrower, decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Screen Rate:

(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein and (b) the date on which the
administrator of the Screen Rate permanently or indefinitely ceases to provide
the Screen Rate; or

(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Screen Rate:

(1)    a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;

(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate, or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, which states that the
administrator of the Screen Rate has ceased or will cease to provide the Screen
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the Screen Rate; or

(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the

 

- 6 -



--------------------------------------------------------------------------------

expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the Screen Rate
and solely to the extent that the Screen Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder in accordance with
Section 2.16(b)-(e) and (y) ending at the time that a Benchmark Replacement has
replaced the Screen Rate for all purposes hereunder pursuant to
Section 2.16(b)-(e).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.

“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York are authorized
or required by law to close, (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any such day that is also a day on which dealings in Dollar deposits
are not conducted by and between banks in the London interbank market, and
(iii) if such day relates to any issuance, fundings, disbursements, settlements
and payments in respect of any Letter of Credit denominated in an Alternative
Currency, means any such day on which banks are not open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any Capitalized Lease, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP (subject to the provisions in Section 1.3 hereof).

“Capital Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Exchange Act); provided that Capital Stock shall
exclude any Indebtedness convertible into or exchangeable for Capital Stock
until such time as such Indebtedness is converted into or exchanged for Capital
Stock and such Capital Stock has been delivered by the Borrower to converting or
exchanging holders.

 

- 7 -



--------------------------------------------------------------------------------

“Capitalized Lease” means, for any Person, each lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP (subject to the
provisions in Section 1.3 hereof).

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of an Issuing Bank or Swingline Lender (as
applicable) and the Lenders, as collateral for Obligations in respect of Letters
of Credit, Obligations in respect of Swingline Loans, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable Issuing Bank or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Bank or the Swingline Lender (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means (a) securities issued or unconditionally guaranteed or
insured by the United States government, any member of the European Union whose
sovereign debt is rated at least BBB- with a stable outlook by S&P or at least
Baa3 with a stable outlook by Moody’s or any other government approved by the
Administrative Agent (which approval shall not be unreasonably withheld,
conditioned or delayed), (b) securities issued or unconditionally guaranteed or
insured by any state of the United States or any agency or instrumentality
thereof having maturities of not more than twelve months from the date of
acquisition and having one of the two highest ratings obtainable from either S&P
or Moody’s, (c) time deposits, certificates of deposit and bankers’ acceptances
having maturities of not more than twelve months from the date of acquisition,
in each case with any Lender (or an Affiliate of any thereof), or any Person
that was a Lender (or an Affiliate thereof) at the time of acquisition thereof,
or with any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia or any member of the
European Union or any U.S. branch of a foreign bank having at the date of
acquisition capital and surplus of not less than $100,000,000, (d) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clauses (a), (b) and (c) entered into with any bank
meeting the qualifications specified in clause (c) above, (e) commercial paper
issued by the parent corporation of any Lender or Person that was a Lender (or
an Affiliate thereof) at the time of acquisition thereof, and commercial paper
rated, at the time of acquisition, at least “A-1” or the equivalent thereof by
S&P or “P-1” or the equivalent thereof by Moody’s and in either case maturing
within twelve months after the date of acquisition, (f) deposits maintained with
money market funds having total assets in excess of $300,000,000, (g) demand
deposit accounts maintained in the ordinary course of business with banks or
trust companies, (h) temporary deposits, of amounts received in the ordinary
course of business pending disbursement of such amounts, in demand deposit
accounts in banks outside the United States, (i) deposits in mutual funds which
invest substantially all of their assets in preferred equities issued by U.S.
corporations rated at least “AA” (or the equivalent thereof) by S&P or other
assets referred to in clauses (a) through (h) above; provided, that
notwithstanding the foregoing, Cash Equivalents shall, in any event, include all
cash and cash equivalents as set forth in the Borrower’s balance sheet prepared
in accordance with GAAP, (j) investments permitted by the Borrower’s cash
investment policy delivered to the Administrative Agent prior to the Closing
Date and (k) investments generally equivalent to those referred to in clauses
(a) through (j) above denominated in foreign currencies (A) customarily used by
Persons for cash management purposes in any jurisdiction outside of the United
States or (B) with respect to any Foreign Subsidiaries, by reference to such
Foreign Subsidiary’s jurisdiction of organization or any jurisdiction(s) where
such Foreign Subsidiary is engaged in material operations.

 

- 8 -



--------------------------------------------------------------------------------

“Change in Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), of Capital Stock representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty, or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Charges” has the meaning specified in Section 10.12.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans (if applicable) and when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Commitment, a
Swingline Commitment, or a commitment to fund Term Loans (if applicable).

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

“Collateral” means all property of the Loan Parties (other than Excluded
Property), now owned or hereafter acquired upon which a Lien is purported to be
created by any Security Document.

“Commitment” means a Revolving Commitment, a Swingline Commitment, or the
commitments for any Incremental Facility, or any combination thereof (as the
context shall permit or require).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

“Compliance Certificate” means a certificate from a Responsible Officer of the
Borrower in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit B.

“Computation Date” means (a) the last Business Day of each calendar quarter,
(b) (i) each date of issuance, amendment and/or extension of a Letter of Credit
denominated in an Alternative Currency and (ii) each date of any payment by the
Issuing Bank under any Letter of Credit denominated in an Alternative Currency,
and (c) during the continuation of an Event of Default, any Business Day elected
by the Administrative Agent in its discretion or upon instruction by the
Required Lenders.

 

- 9 -



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means, at a particular date, all amounts which would be
included under total assets on a consolidated balance sheet of the Borrower and
its Restricted Subsidiaries as at such date, determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period (and calculated without
duplication), Consolidated Net Income for such period excluding (a) any
extraordinary and non-recurring non-cash expenses, losses, income or gains as
determined in accordance with GAAP, (b) charges, premiums, expenses and any
gains associated with the issuance, redemption, repurchase, discharge,
defeasance or amendments to the terms of Capital Stock or Indebtedness,
(c) charges (including actuarial, curtailment or settlement charges or losses)
relating to Accounting Standards Codification 715 (Topic 715,
“Compensation—Retirement Benefits”) (or any other Accounting Standards
Codification having a similar result or effect), (d) any non-cash income
included, and any non-cash deductions made, in determining Consolidated Net
Income for such period (other than any deductions which represent the accrual of
or a reserve for the payment of cash charges in any future period); provided
that cash payments made in any subsequent period in respect of any item for
which any such non-cash deduction was excluded in a prior period shall be deemed
to reduce Consolidated Net Income by such amount in such subsequent period,
(e) stock compensation expense and non-cash equity linked expense, (f) deferred
financing fees (and any write-offs thereof), debt discount and issuance costs,
(g) charges related to GAAP acquisition purchasing accounting adjustments
(including inventory step-up amortization and in-process research and
development expenses), (h) writeoffs of goodwill, intangible assets or
long-lived assets or impairment charges or losses on sale in respect thereof,
(i) solely to the extent not otherwise already excluded from Consolidated EBITDA
by virtue of another clause of this definition, unusual or infrequent items,
restructuring, restructuring-related or other similar charges or expenses
(whether or not classified as restructuring charges or expenses under GAAP) and
write-downs of excess or obsolete inventory and including the amount of any
restructuring, integration, transition, employee severance, facility closing and
similar charges accrued during such period, including any charges to establish
accruals and reserves or to make payments associated with the reassessment or
realignment of the business and operations of the Borrower and its Restricted
Subsidiaries, and including the sale or closing of facilities, severance, stay
bonuses and curtailments or modifications to pension and post-retirement
employee benefit plans, asset write-downs or asset disposals (including leased
facilities), write-downs for purchase and lease commitments, start-up costs for
new facilities, writedowns of excess, obsolete or unbalanced inventories,
relocation costs which are not otherwise capitalized and any related promotional
costs of exiting products or product lines; provided that the aggregate cash
amount of all such items, charges or expenses (the “Restructuring Addbacks”)
together with the aggregate Cost Savings Addbacks (as defined below) in any
period of four consecutive fiscal quarters shall not exceed 20% of Consolidated
EBITDA for such period (calculated after giving effect to such addbacks and pro
forma adjustments), (j) fees, costs, charges, commissions and expenses or other
charges incurred during such period in connection with this Agreement or any
Permitted Acquisition or debt financing, debt security issuance, equity security
issuance or disposition permitted hereunder (in each case, whether or not
consummated) or any amendment or waiver of any documentation governing such
Permitted Acquisition, debt financing, debt security issuance, equity security
issuance or disposition, (k) foreign exchange gains and losses, (l) expenses
with respect to casualty events and (m) any state or local taxes, plus, to the
extent deducted in determining Consolidated Net Income, the sum of (A) interest
expense, (B) any expenses for taxes, (C) depreciation and amortization expense,
(D) minority interests in income (or losses) of Restricted Subsidiaries and
(E) net equity earnings (and losses) in Affiliates (excluding Subsidiaries). For
purposes of calculating the ratios set forth in Article VI (including any pro
forma calculation thereof) and any other financial ratio or test (including the
Consolidated Leverage Ratio and the Consolidated Secured Leverage Ratio),
Consolidated EBITDA for any fiscal period shall in any event (a) include the
Consolidated

 

- 10 -



--------------------------------------------------------------------------------

EBITDA for such fiscal period of any entity acquired by the Borrower or any of
its Restricted Subsidiaries in an Acquisition during such period (or in the case
of any pro forma financial calculation, any Acquisition consummated after such
period and prior to the transaction or event in respect of which such pro forma
financial calculation is being made) and (b) give pro forma effect to cost
savings, operating expense reductions, other operating improvements and
initiatives and synergies related to any Material Transaction that are
(A) permitted under Regulation S-X or (B) projected by a Responsible Officer in
good faith to be reasonably anticipated to be realizable within 18 months of the
date of such Material Transaction (which will be added to Consolidated EBITDA as
so projected until fully realized, and calculated on a pro forma basis, as
though the full recurring benefit of such cost savings, operating expense
reductions, other operating improvements and initiatives and synergies had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that with respect to
this clause (B) such cost savings, operating expense reductions, other operating
improvements and initiatives or synergies are reasonably identifiable and
factually supportable (in the good faith determination of a Responsible Officer
of the Borrower); provided further that, the aggregate amount of cost savings,
operating expense reductions, other operating improvements and initiatives and
synergies related to any Material Transaction added back pursuant to this clause
(B) (the “Cost Savings Addbacks”) together with the aggregate Restructuring
Addbacks in any period of four consecutive fiscal quarters shall not exceed 20%
of Consolidated EBITDA for such period (calculated after giving effect to such
addbacks and pro forma adjustments).

“Consolidated Interest Expense” means, for any period, the amount which would,
in conformity with GAAP, be set forth opposite the caption “interest expense”
(or any like caption) on a consolidated income statement of the Borrower and its
Restricted Subsidiaries for such period; provided, that Consolidated Interest
Expense for any period shall exclude (i) fees payable in respect of such period
under Section 2.14 or analogous provisions under any other debt instruments or
documents, (ii) any amortization, expensing or write-off of deferred financing
fees, amendment and consent fees or other debt issuance costs and any fees
related to acquisitions (or purchases of assets) during such period,
(iii) premiums or penalties paid in connection with the discharge of
Indebtedness, (iv) any non-cash expense (including any recognized but unrealized
losses on equity securities), (v) costs associated with Hedging Transactions and
breakage costs in respect of Hedging Transactions related to interest
rates, (vi) any expense resulting from the discounting of any indebtedness in
connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with any acquisition (or purchase
of assets), (vii) penalties and interest relating to taxes, (viii) any
“additional interest” or “liquidated damages” with respect to any securities,
(ix) commissions, discounts, yield and other fees and charges (excluding any
cash interest expense) related to any securitization financing and (x) any
accretion of accrued interest on discounted liabilities (other than Indebtedness
except to the extent arising from the application of purchase accounting).

“Consolidated Leverage Ratio” means, as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
deficit) of the Borrower and its Restricted Subsidiaries for such period (taken
as a cumulative whole), determined in accordance with GAAP. In addition, to the
extent not already included in Consolidated Net Income of the Borrower and its
Restricted Subsidiaries, Consolidated Net Income will include the amount of
proceeds received or receivable from business interruption insurance.

“Consolidated Secured Debt” means, at any date, the aggregate principal amount
of Consolidated Total Debt as at such date that is then secured by Liens on the
property or assets of the Borrower and its Restricted Subsidiaries.

 

- 11 -



--------------------------------------------------------------------------------

“Consolidated Secured Leverage Ratio” means, as at the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated Secured Debt on
such day to (b) Consolidated EBITDA for such period.

“Consolidated Total Debt” means, at any date, (a) the aggregate principal amount
of all Indebtedness of the Borrower and its Restricted Subsidiaries of the types
described in clauses (a), (c) and (e) of the definition of Indebtedness and,
without duplication, of the type described in clause (g) of the definition of
Indebtedness (to the extent relating to Indebtedness of the types described in
clause (a), (c) and (e) of the definition Indebtedness) at such date (net of
unencumbered (other than pursuant to the Loan Documents) domestic cash and Cash
Equivalents of the Loan Parties not to exceed $200,000,000), determined on a
consolidated basis, that would be required to be shown as debt on a balance
sheet of the Borrower prepared in accordance with GAAP, minus (b) to the extent
that neither the Borrower nor any Restricted Subsidiary is liable therefor, the
aggregate principal amount of Indebtedness of any Person (other than the
Borrower or any Restricted Subsidiary) included in the amount described in
clause (a) of this definition.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Copyright Security Agreement” means any Copyright Security Agreement executed
by a Loan Party owning registered copyrights or applications for copyrights in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Closing Date and thereafter.

“Czech Koruna” means the lawful currency of the Czech Republic.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any condition or event that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.26(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank, any Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Bank or Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender

 

- 12 -



--------------------------------------------------------------------------------

solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.26(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Bank, each Swingline Lender and each Lender.

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, license, transfer or other similar
disposition thereof, excluding any such transaction or series of related
transactions that yields Net Cash Proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) of $1,000,000 or less. The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Disqualified Assignee” means any Person that is a competitor of the Borrower
and its Subsidiaries identified in writing on a list made available to the
Administrative Agent from time to time (and any Affiliates thereof that are
reasonably identifiable by name (it being understood that the Administrative
Agent shall have no obligation to carry out due diligence in order to identify
such Affiliates)) other than bona fide debt funds. Notwithstanding anything
herein to the contrary, (x) the Administrative Agent shall be permitted to
provide a copy of the list (as well as any supplements thereto) of the
Disqualified Assignees to the Lenders and in no event shall a supplement to any
such list apply retroactively to disqualify any Persons that have previously
acquired an assignment or participation interest in the Loans or Commitments
that was otherwise permitted prior to such permitted supplementation, and (y) if
the Borrower supplements the list of “Disqualified Assignees”, such supplement
shall become effective two (2) Business Days after the date that such written
supplement is delivered to the Administrative Agent (and the Administrative
Agent shall promptly thereafter make available such supplement to each Lender).

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:

(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

(b) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock which is convertible or exchangeable solely at the
option of the Borrower or a Restricted Subsidiary); or

(c) is redeemable at the option of the holder of the Capital Stock in whole or
in part,

in each case on or prior to the date that is 91 days after the earlier of
(a) the Maturity Date and (b) the last scheduled maturity date of any
Incremental Facility; provided that only the portion of Capital Stock which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is
redeemable at the option of the holder thereof prior to such date will be deemed
to be Disqualified Stock.

 

- 13 -



--------------------------------------------------------------------------------

“Dollar(s)” and the sign “$” means lawful money of the United States.

“Dollar Equivalent” of any currency at any date shall mean (a) if such currency
is Dollars, the amount of such currency, or (b) if such currency is an
Alternative Currency, the equivalent in such currency of Dollars, calculated on
the basis of the Exchange Rate for such currency on or as of the most recent
Computation Date.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.

“Early Opt-in Election” means the occurrence of:

(1)     (i) a determination by the Administrative Agent or (ii) a notification
by the Required Lenders to the Administrative Agent (with a copy to the
Borrower) that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.16(b)-(e) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the Screen Rate, and

(2)     (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.4 (subject to such consents, if any, as may be
required under Section 10.4(b)(iii)).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Issuing Bank in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Issuing Bank of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, results in, in the reasonable opinion of the Issuing
Bank, (a) such currency no longer being readily available, freely transferable
and convertible into Dollars, (b) a Dollar Equivalent no longer being readily
calculable with respect to such currency, (c) providing such currency is no
longer practicable for the Issuing Bank in its

 

- 14 -



--------------------------------------------------------------------------------

reasonable business judgment or (d) such currency no longer being a currency in
which the Issuing Bank is willing to issue or extend Letters of Credit in its
reasonable business judgment (each of (a), (b), (c), and (d) a “Disqualifying
Event”), then the Issuing Bank shall promptly notify the Administrative Agent,
the Lenders and the Borrower thereof, and such country’s currency shall no
longer be an Alternative Currency until such time as the Disqualifying Event(s)
no longer exist.

“Environmental Laws” means any and all applicable foreign, Federal, state, local
or municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (to the
extent relating to exposure to harmful or deleterious substances) or the
environment, as now or may at any time hereafter be in effect.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment, disposal, release, or threatened release of any Materials of
Environmental Concern, (iii) any actual or alleged exposure to any Materials of
Environmental Concern, or (iv) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414 of the Code or Title IV of ERISA.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Single
Employer Plan to satisfy the minimum funding standards (for purposes of Sections
412 or 430 of the Code or Section 302 of ERISA) applicable to such Single
Employer Plan, whether or not waived; (d) a determination that any Single
Employer Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (e) the institution by the PBGC of any proceeding to
terminate a Plan or the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Single Employer Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Single Employer Plan; (f) the
incurrence by any Loan Party or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, or in endangered or critical status (within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA).

“Escrow Funding Arrangement ” means any escrow arrangement relating to
Indebtedness permitted to be incurred under this Agreement pursuant to which the
Net Cash Proceeds of such Indebtedness are subject to customary escrow
arrangements as reasonably determined by the Borrower pursuant to which, among
other things, (a) the providers of such Indebtedness (or an agent or trustee on
their behalf) (the “ Escrow Indebtedness Providers”) may, but are not required
to, have “control” within the meaning of the UCC with respect to such escrowed
Net Cash Proceeds and (b) such Escrow Indebtedness Providers agree that in the
event that specified conditions subsequent are not satisfied by a date certain,
such escrowed Net Cash Proceeds shall be promptly applied to the repayment of
such Indebtedness.

 

- 15 -



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” means the single currency of the participating member states of the
European Union.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning set forth in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.

“Exchange Rate” shall mean, on any day, with respect to any Alternative
Currency, the rate at which such Alternative Currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m. (London time) on such date on
the Reuters World Currency Page for such Alternative Currency. In the event that
such rate does not appear on any Reuters World Currency Page, the Exchange Rate
with respect to such Alternative Currency shall be determined by reference to
such other publicly available service for displaying exchange rates as may be
selected by the Administrative Agent or, in the event no such service is
selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical average of the spot rates of exchange of the Administrative Agent
for such Alternative Currency on the London market at 11:00 a.m. (London time)
on such date for the purchase of Dollars with such Alternative Currency, for
delivery two (2) Business Days later; provided, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Property” means (a) property owned by any Excluded Subsidiary, Foreign
Subsidiary or U.S. Pass Through Foreign Holdco; (b) any property to the extent
that a grant of a security interest in such property pursuant to the Security
Documents is prohibited by any Requirement of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, Pledged Stock
or Pledged Note (as such terms are defined in the Guarantee and Collateral
Agreement), any applicable shareholder or similar agreement, except to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law; (c) Vehicles (as defined in the
Guarantee and Collateral Agreement) and title documents therefor; (d) any
Capital Stock held by a Loan Party in (i) a joint venture, (ii) any direct
holding company of one or more joint ventures; provided that such holding
company does not engage in any business or own any assets other than owning the
Capital Stock of joint ventures and (iii) any Excluded Subsidiary (other than
U.S. Pass Through Foreign Holdcos which shall be governed by clause (g) in this
definition of “Excluded Property”); (e) Excluded Real Property; (f) interests in
real property leased, subleased or licensed to any of the Loan Parties; (g) 35%
of the total outstanding voting Capital Stock of each new and existing Foreign
Subsidiary and of each new and existing U.S. Pass Through

 

- 16 -



--------------------------------------------------------------------------------

Foreign Holdco; (h) any accounts (including all funds or assets held therein or
security entitlements or other rights in respect of such account or the funds
and/or assets held therein) subject to an Escrow Funding Arrangement; (i) any
intent-to-use trademark applications to the extent and for so long as creation
of a security interest therein would result in the loss by the pledgor thereof
of any material rights therein or impair the validity thereof; (j) all Deposit
Accounts (as defined in the UCC) that are used for solely and exclusively for
the purpose of funding payroll, employee benefit, tax withholding or other
fiduciary obligations to employees pursuant to applicable Requirements of Law or
in the ordinary course of business; and (k) property owned on the Closing Date
or thereafter acquired that is subject to a Lien permitted under Section 7.2(g)
or securing a Capital Lease Obligation if the contract or other agreement in
which such Lien is granted (or the documentation providing for such purchase
money interest or Capital Lease Obligation) validly prohibits the creation of
any other Lien on such property.

“Excluded Real Property” means real property owned by the Loan Parties as of the
Closing Date and listed on Schedule 1.1(a); provided the Borrower may at any
time, by written notice to the Administrative Agent, remove any or all real
property from Schedule 1.1(a) (and at the time of such removal, such removed
real property shall no longer constitute “Excluded Real Property”).

“Excluded Subsidiary” means (a) each direct or indirect Domestic Subsidiary of a
Foreign Subsidiary, (b) each U.S. Pass Through Foreign Holdco, (c) each
Unrestricted Subsidiary, (d) each Immaterial Subsidiary, and (e) each Subsidiary
that is not a wholly owned Subsidiary of the Borrower or a Guarantor.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee Obligation thereof)
is or becomes illegal under the Commodity Exchange Act or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the Guarantee Obligation of such
Guarantor becomes effective with respect to such related Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or security interest
is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.25) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(g) and (d) any withholding Taxes imposed under
FATCA.

“Extension Agreement” has the meaning specified in Section 2.27(b).

 

- 17 -



--------------------------------------------------------------------------------

“Extension Offer” has the meaning specified in Section 2.27(a).

“Extension Permitted Amendment” means the terms of an amendment to this
Agreement and the other Loan Documents, effected pursuant to an Extension
Agreement in connection with an Extension Offer pursuant to Section 2.27,
providing for an extension of the Maturity Date applicable to the Accepting
Lenders’ Loans and/or scheduled maturity dates and/or commitments and/or Loans
of the applicable Extension Request Facility (such Loans or commitments being
referred to as the “Extended Loans” or “Extended Commitments”, as applicable)
and, in connection therewith, as applicable (a) an increase or decrease in the
rate of interest (including through fixed interest rates and changes to the
interest rate margins or rate floors) accruing on such Extended Loans, (b) in
the case of Extended Loans that are Term Loans of any Facility, a modification
of the scheduled amortization applicable thereto; provided that the weighted
average life to maturity of such Extended Loans shall be no shorter than the
remaining weighted average life to maturity (determined at the time of such
Extension Offer) of the Term Loans of such Facility, (c) a modification of
voluntary or mandatory prepayments applicable thereto; provided that in the case
of Extended Loans that are Term Loans, such requirements may provide (i) that
such Extended Loans may participate in any mandatory prepayments on a pro rata
basis (or on a basis that is less than a pro rata basis) with the Loans of the
applicable Extension Request Facility and any other outstanding facilities, but
may not provide for mandatory prepayment requirements that are more favorable to
the Extended Loans than those applicable to the Loans of the applicable
Extension Request Facility and (ii) that voluntary prepayments may be allocated
as directed by the Borrower among the outstanding facilities, (d) an increase or
decrease in the fees payable to, or the inclusion of new fees or premiums to be
payable to, the Accepting Lenders in respect of such Extension Offer or their
Extended Loans or Extended Commitments and/or (e) an addition of any affirmative
or negative covenants or other terms, provided that any such additional covenant
or terms with which the Borrower and its Subsidiaries shall be required to
comply prior to the latest scheduled maturity date of any Facility in effect
immediately prior to such Extension Permitted Amendment for the benefit of the
Accepting Lenders providing such Extended Loans or Extended Commitments shall
also be for the benefit of all other Lenders.

“Extension Request Facility” has the meaning defined in Section 2.27(a).

“Facility” means (a) the Revolving Facility, (b) any Incremental Facility and
(c) any other credit facility made available to the Borrower pursuant to this
Agreement (including, without limitation, any Replacement Facilities).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System, as published by the Federal Reserve Bank of New York on the next
succeeding Business Day or, if such rate is not so published for any Business
Day, the Federal Funds Rate for such day shall be the average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent. For
purposes of this Agreement the Federal Funds Rate shall not be less than zero
percent (0%).

 

- 18 -



--------------------------------------------------------------------------------

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means that certain fee letter, dated as of the date hereof,
executed by SunTrust Robinson Humphrey, Inc. and Truist Bank and accepted by the
Borrower.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary (including, for the avoidance of doubt, any Subsidiary of the
Borrower that is a controlled foreign corporation under Section 957 of the
Code).

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group Members” means the collective reference to the Borrower and its
Restricted Subsidiaries.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, dated as of the date hereof and substantially in the form of Exhibit
C, made by the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (A) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (B) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

- 19 -



--------------------------------------------------------------------------------

“Guarantor” means each Domestic Subsidiary of the Borrower other than
(a) Excluded Subsidiaries and (b) joint ventures.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction, currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Honor Date” has the meaning specified in Section 2.22(d).

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 5.1(a) or Section 5.1(b), have assets with a value in excess of 5.0% of
the Consolidated Assets or revenues representing in excess of 5.0% of total
revenues of the Borrower and the Restricted Subsidiaries on a consolidated basis
as of such date, and (b) taken together with all Immaterial Subsidiaries as of
such date, did not have assets with a value in excess of 10% of Consolidated
Assets or revenues representing in excess of 10% of total revenues of the
Borrower and the Subsidiaries on a consolidated basis as of such date; provided
that if the Consolidated Assets or revenues of any or all Immaterial
Subsidiaries shall at any time exceed the limits set forth above, then the
Borrower shall cause one or more Immaterial Subsidiaries to become a Guarantor
in accordance with Section 5.9(c) so that such limits are not exceeded. Each
Immaterial Subsidiary as of the Closing Date shall be set forth on
Schedule 1.1(b).

“Incremental Amendment” has the meaning specified in Section 2.23(b).

“Incremental Facility” has the meaning specified in Section 2.23(a).

“Incremental Facility Closing Date” has the meaning specified in
Section 2.23(b).

“Incremental Revolving Facility” has the meaning specified in Section 2.23(a).

“Incremental Term Facility” has the meaning specified in Section 2.23(a).

 

- 20 -



--------------------------------------------------------------------------------

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services, which would, in
accordance with GAAP be shown on the liability side of the balance sheet,
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; provided, if such Person has
not assumed or become liable for such obligation, the amount of such
Indebtedness shall be deemed to be the lesser of the fair market value of such
property or the obligation being secured thereby, and (i) for the purposes of
Section 8.1(e) only, all obligations of such Person in respect of Swap
Agreements (provided the amount of such obligations shall be deemed to be the
Net Mark-to-Market Exposure with respect thereto), but excluding (i) trade and
other accounts payables incurred in the ordinary course of such Person’s
business, (ii) accrued expenses and deferred compensation arrangements in the
ordinary course of such Person’s business, (iii) advance payments in the
ordinary course of such Person’s business, and (iv) conditional payment
obligations (including, for the avoidance of doubt, earn-outs, post-closing
purchase price adjustments and other similar contingent payments). The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indian Rupees” means the lawful currency of India.

“Insolvency” mean, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” mean a condition of Insolvency.

“Intellectual Property” means, the collective reference to all rights,
priorities and privileges relating to intellectual property, whether registered
or unregistered, arising under United States, multinational or foreign laws or
otherwise, including copyrights, copyright licenses, mask works, inventions,
designs, patents, patent licenses, trademarks, tradenames, domain names and
other source indicators, trademark licenses, technology, trade secrets, know-how
and processes, and all other intellectual property rights, and all rights to sue
at law or in equity for any infringement or other impairment thereof, including
the right to receive all proceeds and damages therefrom.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense paid or payable in
cash for such period.

 

- 21 -



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, a period of
one, two, three or six months; provided that:

(i)    the initial Interest Period for such Borrowing shall commence on the date
of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;

(ii)    if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the immediately preceding Business Day;

(iii)    any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and

(iv)    no Interest Period may extend beyond the Maturity Date.

“Investments” means an advance, loan, extension of credit (by way of guaranty or
otherwise, but excluding trade debt incurred in the ordinary course of business)
or capital contribution to, or purchase of any Capital Stock, bonds, notes,
loans, debentures or other debt securities of, or any assets constituting a
business unit of, or any other similar investment in, any Person. The amount of
any Investment by any Person on any date of determination shall be the
acquisition price of the gross assets acquired (including any liability assumed
by such Person to the extent such liability would be reflected on a balance
sheet prepared in accordance with GAAP) plus all additional capital
contributions or purchase price paid in respect thereof, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment minus the amount of all cash returns of
principal or capital thereon, cash dividends thereon and other cash returns on
investment thereon or liabilities expressly assumed by another Person (other
than a Group Member) in connection with the sale of such Investment. Whenever
the term “outstanding” is used in this Agreement with reference to an
Investment, it shall take into account the matters referred to in the preceding
sentence.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Truist Bank in its capacity as the issuer of Letters of
Credit pursuant to Section 2.22, or such other Lender as the Borrower may from
time to time select as an Issuing Bank hereunder pursuant to Section 2.22;
provided that such Lender has agreed to be an Issuing Bank.

“Japanese Yen” means the lawful currency of Japan.

“Junior Indebtedness” means (a) unsecured debt securities issued by the Borrower
or any Restricted Subsidiary, (b) unsecured term loans borrowed by the Borrower
or any Restricted Subsidiary and (c) Indebtedness of any Restricted Subsidiary
which is subordinated in right of payment to any Obligations. For the avoidance
of doubt, Junior Indebtedness does not include (i) intercompany Indebtedness and
(ii) Loans.

“LC Commitment” means that portion of the Aggregate Revolving Commitments that
may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed the LC Commitment Amount.

 

- 22 -



--------------------------------------------------------------------------------

“LC Commitment Amount” means an amount equal to $35,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Documents” means all applications, agreements and instruments relating to
the Letters of Credit but excluding the Letters of Credit.

“LC Exposure” means, at any time, the sum of (i) the Dollar Equivalent of the
aggregate undrawn amount of all outstanding Letters of Credit at such time, plus
(ii) the Dollar Equivalent of the aggregate amount of all LC Disbursements that
have not been reimbursed by or on behalf of the Borrower at such time. The LC
Exposure of any Lender shall be its Pro Rata Share of the total LC Exposure at
such time. Unless otherwise specified herein, the amount of a Letter of Credit
at any time shall be deemed to be the Dollar Equivalent of the stated amount of
such Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or any document related thereto, provides
for one or more automatic increases in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

“Left Lead Arranger” means SunTrust Robinson Humphrey, Inc., in its capacity as
the left lead arranger and book runner.

“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is Truist
Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of (x) the
existence of such Hedging Transaction and (y) the methodology to be used by such
parties in determining the obligations under such Hedging Transaction from time
to time. In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
IX and Section 10.3(b) shall be deemed to include such Lender-Related Hedge
Provider. In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent.

“Lenders” has the meaning set forth in the introductory paragraph hereof and
shall include, where appropriate, the Swingline Lender, each Additional Lender,
and each Replacement Lender.

“Letter of Credit” means any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever, in each case, in the nature of security
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Limited Condition Acquisition” means any Acquisition the consummation of which
by the Borrower or any Subsidiary is not expressly conditioned on the
availability of, or on obtaining, third party financing.

 

- 23 -



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Security Documents,
the LC Documents, the Fee Letter, any promissory notes issued hereunder, any and
all other instruments, agreements, documents and writings executed in connection
with any of the foregoing which the Borrower and the Administrative Agent agree
in writing is a “Loan Document”, and any amendment, amendment and restatement,
waiver, supplement or other modification to any of the foregoing.

“Loan Parties” means the Borrower and the Guarantors.

“Loans” means all Revolving Loans and Swingline Loans in the aggregate or any of
them, as the context shall require, and shall include, where appropriate, any
loan made pursuant to Section 2.23.

“Market Intercreditor Agreement” means an intercreditor agreement the terms of
which are consistent with market terms governing security arrangements for the
sharing of liens or arrangements relating to the distribution of payments, as
applicable, at the time the intercreditor agreement is proposed to be
established in light of the type of Indebtedness subject thereto.

“Material Acquisition” means any Permitted Acquisition which involves aggregate
consideration in excess of $200,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole or (b) the validity or enforceability of this
Agreement or any of the other Loan Documents or the material rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder; provided,
however, during the period from the Closing Date to one (1) year after the
Closing Date, a Material Adverse Effect shall not be deemed to exist solely as a
result of the coronavirus disease known as COVID-19 to the extent that the
impacts of COVID-19 on the business, property, operations or financial condition
of the Borrower and its Restricted Subsidiaries, taken as a whole, do not
disproportionately impact the Borrower and its Restricted Subsidiaries, taken as
a whole, relative to other similarly situated companies in the same industry as
the Borrower that are operating in the United States.

“Material Transaction” means (a) any Acquisition or other Investment that
results in a Person becoming a Restricted Subsidiary, (b) any Disposition
(x) that results in a Restricted Subsidiary ceasing to be a Subsidiary of the
Borrower or (y) of a business, business unit, line of business or division of
the Borrower or a Restricted Subsidiary, or (c) any operational change,
including any restructuring or costs savings initiative, consummated or
undertaken by the Borrower or a Restricted Subsidiary.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maturity Date” means the earliest of (i) May 1, 2023, (ii) the date on which
the Aggregate Revolving Commitments are terminated pursuant to Section 2.8 and
(iii) the date on which all amounts outstanding under this Agreement have been
declared or have automatically become due and payable (whether by acceleration
or otherwise).

“Maximum Rate” has the meaning specified in Section 10.12.

“Modified Leverage Period” has the meaning specified in Section 6.1.

 

- 24 -



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgages” means, collectively, each mortgage, deed of trust, trust deed,
security deed, debenture, deed of immovable hypothec, deed to secure debt or
other real estate security documents delivered by any Loan Party to the
Administrative Agent from time to time, all in form and substance satisfactory
to the Administrative Agent.

“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” means, (a) in connection with any Disposition, the proceeds
thereof in the form of cash and Cash Equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Disposition (other than any Lien created pursuant to a
Security Document) and other third-party fees and expenses actually incurred in
connection therewith and (ii) Taxes paid or reasonably estimated to be payable
as a result of such Disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith and, in the case of any Indebtedness that constitutes
Permitted Convertible Indebtedness, the net cost of any Permitted Call Spread
Transaction executed substantially concurrently with the pricing of such
Permitted Convertible Indebtedness.

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation. “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 2.25 and (ii) has been approved
by the Required Lenders.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Notice of Borrowing” means a Notice of Revolving Borrowing or a Notice of
Swingline Borrowing, as context may require.

“Notice of Conversion/Continuation” has the meaning set forth in Section 2.7(b).

“Notice of Revolving Borrowing” has the meaning set forth in Section 2.3.

“Notice of Swingline Borrowing” has the meaning set forth in Section 2.4.

 

- 25 -



--------------------------------------------------------------------------------

“Obligations” means (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Arrangers pursuant to or in connection with this Agreement or any
other Loan Document or otherwise with respect to any Commitment, Loan or Letter
of Credit including, without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses (including all
fees and expenses of counsel to the Administrative Agent, the Issuing Bank and
any Lender (including the Swingline Lender) incurred pursuant to this Agreement
or any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (b) all Hedging Obligations owed by any Loan Party to any
Lender-Related Hedge Provider, and (c) all Bank Product Obligations, together
with all renewals, extensions, modifications or refinancings of any of the
foregoing; provided, however, that with respect to any Guarantor, the
Obligations shall not include any Excluded Swap Obligations.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

“Overnight Foreign Currency Rate” shall mean, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in such Alternative
Currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for such Alternative Currency as determined above
and in an amount comparable to the applicable unpaid amount, plus any taxes,
levies, imposts, duties, deductions, charges or withholdings imposed upon, or
charged to, the Administrative Agent by any relevant correspondent bank in
respect of such amount in such Alternative Currency; provided that, if the
Overnight Foreign Currency Rate is less than zero, such rate shall be deemed to
be zero for all purposes of this Agreement.

“Parent Company” means, with respect to a Lender, the “bank holding company” as
defined in Regulation Y, if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

“Participant” has the meaning set forth in Section 10.4(d).

“Participant Register” has the meaning set forth in Section 10.4(d).

 

- 26 -



--------------------------------------------------------------------------------

“Patent Security Agreement” means any Patent Security Agreement executed by a
Loan Party owning patents or licenses of patents in favor of the Administrative
Agent for the benefit of the Secured Parties, both on the Closing Date and
thereafter.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, as amended and in effect from time to time.

“Payment Office” means the office of the Administrative Agent located at 303
Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the Lenders.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition by (i) the Borrower or any of its
Subsidiaries of all or substantially all of the assets of a Person, or of all or
substantially all of any business or division of a Person or (ii) the Borrower
or any of its Subsidiaries of no less than 100% of the capital stock,
partnership interests, membership interests or equity of any Person (not owned
directly or indirectly by the Borrower immediately prior to giving effect to
such Acquisition), in each case, to the extent that:

(a) each of the following conditions precedent shall have been satisfied:

(i) the Administrative Agent shall receive not less than ten Business Days’ (or
such shorter period as reasonably agreed by the Administrative Agent) prior
written notice of such Acquisition (provided that such notice shall only be
required for an Acquisition involving consideration in excess of $10,000,000),
which notice shall include a reasonably detailed description of the proposed
terms of such Acquisition;

(ii) the Borrower shall comply, and shall cause the Target to the extent
applicable to comply, with the provisions of Section 5.9 of this Agreement or
shall have made arrangements reasonably satisfactory to the Administrative Agent
for compliance after the effectiveness of such Permitted Acquisition, as
applicable; and

(iii) immediately after giving effect to such Acquisition and the incurrence of
any Indebtedness in connection therewith, (A) no Event of Default shall then
exist or would exist immediately after giving effect thereto, and (B) the
Borrower shall be in compliance on a pro forma basis with the covenants set
forth in Article VI recomputed for the most recently ended fiscal quarter of the
Borrower for which financial statements have been delivered hereunder and for
which information is available regarding the business being acquired; provided,
however, solely with respect to a Limited Condition Acquisition, (x) no Event of
Default existed as of the date the definitive acquisition agreement for such
Limited Condition Acquisition is entered into and (y) the Borrower shall be in
compliance on a pro forma basis as of the date the definitive acquisition
agreement for such Limited Condition Acquisition is entered into with the
covenants set forth in Article VI recomputed for the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
hereunder and for which information is available regarding the business being
acquired;

 

- 27 -



--------------------------------------------------------------------------------

(b) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target or the parent thereof; and

(c) any Person or assets, business or division acquired in accordance herewith
shall be in the same business or lines of business (i) in which the Borrower
and/or its Subsidiaries are then engaged or that are identified on Schedule 7.12
or (ii) that are reasonably related, incidental, ancillary, complementary
(including related, complementary, synergistic or ancillary technologies) or
similar thereto, or a reasonable extension, development or expansion thereof.

“Permitted Bond Hedge Transaction” means any bond hedge, capped call or similar
option transaction entered into in connection with the issuance of Permitted
Convertible Indebtedness for the purpose or having the effect of increasing the
effective conversion price of such Permitted Convertible Indebtedness.

“Permitted Call Spread Transaction” means any Permitted Bond Hedge Transaction
together with, if applicable, any Permitted Warrant Transaction.

“Permitted Convertible Indebtedness” means any notes, bonds, debentures or
similar instruments issued by the Borrower that are convertible into or
exchangeable for (x) cash, (y) shares of the Borrower’s common stock or
preferred stock or other equity securities that constitute Qualified Stock or
(z) a combination thereof.

“Permitted Refinancing Indebtedness” has the meaning given to such term in
Section 7.1(n).

“Permitted Warrant Transaction” means any warrant issued by the Borrower
concurrently with the purchase, by the Borrower, of a Permitted Bond Hedge
Transaction for the purpose of offsetting the cost of such Permitted Bond Hedge
Transaction.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means, at a particular time, any employee pension benefit plan (as
defined in Section 3(2) of ERISA) in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Pro Rata Share” means with respect to any Class of Commitment or Loan of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment of such Class (or if such Commitment has been terminated or expired
or the Loans have been declared to be due and payable, such Lender’s Revolving
Credit Exposure), and the denominator of which shall be the sum of all
Commitments of such Class of all Lenders (or if such Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders).

 

- 28 -



--------------------------------------------------------------------------------

“Prohibited Transaction” has the meaning specified in Section 406 of ERISA or
Section 4975 of the Code.

“Properties” has the meaning specified in Section 4.16.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Stock” means, with respect to any Person, Capital Stock of such
Person which is not Disqualified Stock.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Group Member.

“Refinanced Facility” has the meaning specified Section 10.2(b).

“Refinanced Revolving Facility” has the meaning specified Section 10.2(b).

“Refinanced Term Loans” has the meaning specified Section 10.2(b).

“Register” has the meaning specified in Section 10.4(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Regulation Y” means Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors or other representatives of such Person and such
Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Replacement Facility” has the meaning specified in Section 10.2(b).

“Replacement Lender” has the meaning specified in Section 2.25.

“Replacement Revolving Facility” has the meaning specified in Section 10.2(b).

“Replacement Term Loans” has the meaning specified in Section 10.2(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than those events as to which the thirty
day notice period is waived under PBGC regulations.

 

- 29 -



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or, if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the aggregate
outstanding Revolving Credit Exposure at such time; provided that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Lenders.

“Requirement of Law” for any Person shall mean any law, treaty, rule or
regulation, or determination of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” shall mean (x) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer,
corporate controller or the treasurer of the Borrower and (y) with respect to
all other provisions, any of the chief executive officer, the president, the
chief financial officer, the corporate controller, any vice president, general
counsel, secretary, the treasurer or the assistant treasurer of the applicable
Loan Party.

“Restricted Payment” has the meaning specified in Section 7.5.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.23, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

“Revolving Facility” means the revolving credit facility made available to the
Borrower pursuant to this Agreement.

“Revolving Loan” means a loan made by a Lender (other than the Swingline Lender)
to the Borrower under its Revolving Commitment, which may either be a Base Rate
Loan or a Eurodollar Loan.

“S&P” means Standard & Poor’s, a Standard & Poor’s Financial Services LLC
business.

“Sanctioned Country” means, at any time, a country, region or territory that is,
or whose government is, the subject or target of any Sanctions, including,
without limitation, Crimea, Cuba, Iran, North Korea and Syria.

 

- 30 -



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, (a) any Person that is the subject or
target of any Sanctions, (b) any Person located, organized, operating or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom, or (c) any other relevant sanctions authority of a jurisdiction
in which the Borrower, any Subsidiary, or any Lender conduct their businesses
and to which any such Person are lawfully subject.

“Screen Rate” has the meaning specified in clause (b)(i) of the definition of
Adjusted LIBO Rate.

“Secured Parties” means the Administrative Agent, the Lenders, the Issuing Bank,
the Lender-Related Hedge Providers and the Bank Product Providers.

“Security Documents” means the collective reference to the Guarantee and
Collateral Agreement, all Copyright Security Agreements, all Patent Security
Agreements, all Trademark Security Agreements, the Mortgages, all UCC financing
statements, fixture filings and stock powers, and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.

“Singapore Dollars” means the lawful currency of Singapore.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator), on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, as to any Person as of any date of determination, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person, (b) the
present fair saleable value of the assets such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, and (d) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of any contingent liability
at any time shall be computed as the amount that, in light of all of the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a 1% chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the

 

- 31 -



--------------------------------------------------------------------------------

happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person
(exclusive of any Affiliate in which such Person has a minority ownership
interest). Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower or its successors.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap Agreement.

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $25,000,000.

“Swingline Exposure” means, with respect to each Lender, the principal amount of
the Swingline Loans in which such Lender is legally obligated either to make a
Base Rate Loan or to purchase a participation in accordance with Section 2.4,
which shall equal such Lender’s Pro Rata Share of all outstanding Swingline
Loans.

“Swingline Lender” means Truist Bank.

“Swingline Loan” means a loan made to the Borrower by the Swingline Lender under
the Swingline Commitment.

“Target” means the Person, or business or substantially all of the assets of a
Person or a division of a Person, intended to be acquired in a Permitted
Acquisition.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Term Loans” means any term loans made pursuant to this Agreement.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Trademark Security Agreement” means any Trademark Security Agreement executed
by a Loan Party owning registered trademarks or applications for trademarks in
favor of the Administrative Agent for the benefit of the Secured Parties, both
on the Closing Date and thereafter.

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential

 

- 32 -



--------------------------------------------------------------------------------

Regulation Authority) or any person falling within IFPRU 11.6 of the FCA
Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided that, if by reason
of mandatory provisions of law, perfection, or the effect of perfection or
non-perfection, of a security interest in any Collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect in
a jurisdiction other than New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“United States” or “U.S.” means the United States of America.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower that is
designated by the Borrower as an Unrestricted Subsidiary on or after the Closing
Date pursuant to Section 5.10. Each Unrestricted Subsidiary as of the Closing
Date shall be set forth on Schedule 1.1(c).

“U.S. Pass Through Foreign Holdco” means any Domestic Subsidiary substantially
all of the assets of which consist of Capital Stock of one or more Foreign
Subsidiaries that are controlled foreign corporations within the meaning of
Section 957(a) of the Code and/or other U.S. Pass Through Foreign Holdcos.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.20(e)(ii).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

- 33 -



--------------------------------------------------------------------------------

Section 1.2    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., “Revolving
Loan” or “Swingline Loan”) or by Type (e.g., “Eurodollar Loan” or “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g., “Revolving Borrowing”) or by
Type (e.g., “Eurodollar Borrowing”) or by Class and Type (e.g., “Revolving
Eurodollar Borrowing”).

Section 1.3    Accounting Terms and Determination.

(a)    Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time; provided that
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn by the Borrower or the Administrative Agent (or the Required Lenders),
as the case may be, or such provision amended in accordance herewith.

(b)    When determining whether a Default or Event of Default pursuant to
Section 8.1 shall be in existence after giving pro forma effect to a certain
event, the covenant levels to be used in making such determination shall be
those in effect as of the last day of the most recent fiscal quarter of the
Borrower for which financial reports are required to have been delivered
pursuant to Section 5.1.

(c)    Notwithstanding any other provision contained herein, (a) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein
and (b) for all purposes of this Agreement and the other Loan Documents,
including negative covenants, financial covenants and component definitions,
GAAP will be deemed to treat operating leases and Capitalized Leases in a manner
consistent with the treatment under GAAP as in effect prior to the issuance by
the Financial Accounting Standards Board on February 25, 2016 of Accounting
Standards Update No. 2016-02. In addition, in the case of any Permitted
Convertible Indebtedness for which the embedded conversion obligation must be
settled by paying solely cash, so long as substantially concurrently with the
offering of such Permitted Convertible Indebtedness, the Borrower enters into a
cash-settled Permitted Bond Hedge Transaction relating to such Permitted
Convertible Indebtedness, notwithstanding any other provision contained herein,
for so long as such Permitted Bond Hedge Transaction (or a portion thereof
corresponding to the amount of outstanding Permitted Convertible Indebtedness)
remains in effect, all computations of amounts and ratios referred to herein
shall be made as if the amount of Indebtedness represented by such Permitted
Convertible Indebtedness were equal to the face principal amount thereof without
regard to any mark-to-market derivative accounting for such Indebtedness.

 

- 34 -



--------------------------------------------------------------------------------

(d)    For purposes of calculating the maximum amount of Indebtedness permitted
to be incurred under Sections 7.1(e), (k) or (o) or Restricted Payments
permitted to be made under Section 7.5(e) or declared under Section 7.5(d), in
each case solely in respect of the period between the signing of a definitive
agreement for a Limited Condition Acquisition and consummation (or earlier
termination or abandonment) of such Limited Condition Acquisition, such
calculations shall be made giving pro forma effect to such Limited Condition
Acquisition (including, for the avoidance of doubt, both (x) Consolidated EBITDA
of or attributable to the target companies or assets associated with any such
Limited Condition Acquisition and (y) Indebtedness for borrowed money the
Borrower expects to incur to finance the Limited Condition Acquisition (if
any)), as estimated or determined by the Borrower in good faith.

Section 1.4    Terms Generally. The definitions of terms herein and in the other
Loan Documents shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein or in any other Loan Document shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein or in any other Loan Document to any Person
shall be construed to include such Person’s successors and permitted assigns,
(iii) the words “hereof”, “herein” and “hereunder” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision hereof, (iv) all references to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles, Sections,
Exhibits and Schedules to this Agreement, (v) all references to a specific time
shall be construed to refer to the time in the city and state of the
Administrative Agent’s principal office, unless otherwise indicated and (vi) any
definition of or reference to any law shall include all statutory and regulatory
provisions consolidating, amending, or interpreting any such law and any
reference to or definition of any law or regulation, unless otherwise specified,
shall refer to such law or regulation as amended, modified or supplemented from
time to time.

Section 1.5    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

Section 1.6    LIBOR. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Adjusted LIBO Rate”.

ARTICLE II.

AMOUNT AND TERMS OF THE COMMITMENTS

Section 2.1    General Description of Facilities. Subject to and upon the terms
and conditions herein set forth, (i) the Lenders hereby establish in favor of
the Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2; (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.22; (iii) the
Swingline Lender may make Swingline

 

- 35 -



--------------------------------------------------------------------------------

Loans in accordance with Section 2.4; and (iv) each Lender agrees to purchase a
participation interest in the Letters of Credit and the Swingline Loans pursuant
to the terms and conditions hereof; provided that in no event shall the
aggregate principal amount of all outstanding Revolving Loans, Swingline Loans
and outstanding LC Exposure exceed the Aggregate Revolving Commitment Amount in
effect from time to time.

Section 2.2    Revolving Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, ratably in
proportion to its Pro Rata Share of the Aggregate Revolving Commitments, to the
Borrower, from time to time during the Availability Period, in Dollars in an
aggregate principal amount outstanding at any time that will not result in
(a) the Dollar Equivalent of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the Dollar Equivalent of the aggregate
Revolving Credit Exposures of all Lenders exceeding the Aggregate Revolving
Commitment Amount. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.

Section 2.3    Procedure for Revolving Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Revolving Borrowing, substantially in the form of Exhibit D
attached hereto (a “Notice of Revolving Borrowing”), (x) prior to 11:00 a.m. on
the requested date of each Base Rate Borrowing and (y) prior to 12:00 p.m. three
(3) Business Days prior to the requested date of each Eurodollar Borrowing. Each
Notice of Revolving Borrowing shall be irrevocable and shall specify (i) the
aggregate principal amount of such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) the Type of such Revolving Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall not
be less than $1,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $250,000; provided that Base Rate Loans made pursuant to
Section 2.4 or Section 2.22(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed ten (10). Promptly following the receipt of a Notice of
Revolving Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s
Revolving Loan to be made as part of the requested Revolving Borrowing.

Section 2.4    Swingline Commitment.

(a)    Subject to the terms and conditions set forth herein, the Swingline
Lender may, in its sole discretion, make Swingline Loans in Dollars to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time not to exceed the lesser of (i) the
Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the Dollar Equivalent of the aggregate
Revolving Credit Exposures of all Lenders; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. The Borrower shall be entitled to borrow, repay and reborrow
Swingline Loans in accordance with the terms and conditions of this Agreement.

(b)    The Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing,
substantially in the form of Exhibit E attached hereto (a “Notice of Swingline
Borrowing”), prior to 10:00 a.m. (or such later time as the Swingline Lender may
agree in its sole discretion) on the requested date of each Swingline

 

- 36 -



--------------------------------------------------------------------------------

Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and shall
specify (i) the principal amount of such Swingline Borrowing, (ii) the date of
such Swingline Borrowing (which shall be a Business Day) and (iii) the account
of the Borrower to which the proceeds of such Swingline Borrowing should be
credited. The Administrative Agent will promptly advise the Swingline Lender of
each Notice of Swingline Borrowing. The aggregate principal amount of each
Swingline Loan shall not be less than $500,000 or a larger multiple of $100,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00 p.m. on the requested date of such Swingline
Borrowing.

(c)    The Swingline Lender, at any time and from time to time in its sole
discretion, may, but in no event no less frequently than once each calendar week
shall, on behalf of the Borrower (which hereby irrevocably authorizes and
directs the Swingline Lender to act on its behalf), give a Notice of Swingline
Borrowing to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.6,
which will be used solely for the repayment of such Swingline Loan.

(d)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Lender shall promptly transfer, in immediately available funds, the amount of
its participating interest to the Administrative Agent for the account of the
Swingline Lender.

(e)    Each Lender’s obligation to make a Base Rate Loan pursuant to subsection
(c) of this Section or to purchase participating interests pursuant to
subsection (d) of this Section shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof (x) at the Federal Funds Rate until the second Business Day after
such demand and (y) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder to the Swingline
Lender to fund the amount of such Lender’s participation interest in such
Swingline Loans that such Lender failed to fund pursuant to this Section, until
such amount has been purchased in full.

Section 2.5    [Reserved.]

 

- 37 -



--------------------------------------------------------------------------------

Section 2.6    Funding of Borrowings.

(a)    Each Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by wire transfer in immediately available funds by
2:00 p.m. to the Administrative Agent at the Payment Office; provided that the
Swingline Loans will be made as set forth in Section 2.4. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account designated by the Borrower to the Administrative
Agent.

(b)    Unless the Administrative Agent shall have been notified by any Lender
prior to 5:00 p.m. one (1) Business Day prior to the date of a Eurodollar
Borrowing or 2:00 p.m. on the date of a Base Rate Borrowing in which such Lender
is to participate that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the Borrower on such date a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender on the date of such Borrowing, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest (x) at the Federal Funds Rate until the second Business
Day after such demand and (y) at the Base Rate at all times thereafter. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower, and the Borrower shall immediately pay such corresponding amount to
the Administrative Agent together with interest at the rate specified for such
Borrowing. Nothing in this subsection shall be deemed to relieve any Lender from
its obligation to fund its Pro Rata Share of any Borrowing hereunder or to
prejudice any rights which the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

(c)    All Revolving Borrowings shall be made by the Lenders on the basis of
their respective Pro Rata Shares. No Lender shall be responsible for any default
by any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

Section 2.7    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Notice of Borrowing. Thereafter, the Borrower may elect to convert such
Borrowing into a different Type or to continue such Borrowing, all as provided
in this Section but subject to Section 2.16. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

(b)    To make an election pursuant to this Section, the Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing that is to be converted or continued, as the case may
be, substantially in the form of Exhibit F attached hereto (a “Notice of
Conversion/Continuation”) (x) prior to 11:00 a.m. one (1) Business Day prior to
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
12:00 p.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing. Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Conversion/Continuation applies and, if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing), (ii) the effective date of the election made pursuant to
such Notice of

 

- 38 -



--------------------------------------------------------------------------------

Conversion/Continuation, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing,
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

(c)    If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if an Event of Default exists and the Administrative Agent
or the Required Lenders shall have notified the Borrower in writing of their
determination not to permit such conversion or continuation. No conversion of
any Eurodollar Loan shall be permitted except on the last day of the Interest
Period in respect thereof.

(d)    Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

Section 2.8    Optional Reduction and Termination of Commitments.

(a)    Unless previously terminated, all Revolving Commitments, Swingline
Commitments and LC Commitments shall terminate on the Maturity Date.

(b)    Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided that (i) any partial reduction shall apply to reduce
proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section shall be in an amount of at
least $1,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the Dollar Equivalent of the aggregate
outstanding Revolving Credit Exposure of all Lenders. Any such reduction in the
Aggregate Revolving Commitment Amount below the principal amount of the
Swingline Commitment and the LC Commitment shall result in a dollar-for-dollar
reduction in the Swingline Commitment and the LC Commitment.

(c)    With the written approval of the Administrative Agent, the Borrower may
terminate (on a non-ratable basis) the unused amount of the Revolving Commitment
of a Defaulting Lender, and in such event the provisions of Section 2.26 will
apply to all amounts thereafter paid by the Borrower for the account of any such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that such termination will
not be deemed to be a waiver or release of any claim that the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any other Lender
may have against such Defaulting Lender.

 

- 39 -



--------------------------------------------------------------------------------

Section 2.9    Repayment of Loans. The outstanding principal amount of all
Revolving Loans and Swingline Loans shall be due and payable in Dollars
(together with accrued and unpaid interest thereon) on the Maturity Date.

Section 2.10    Evidence of Indebtedness.

(a)    Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and, in the case of each Eurodollar Loan, the Interest
Period applicable thereto, (iii) the date of any continuation of any Loan
pursuant to Section 2.7, (iv) the date of any conversion of all or a portion of
any Loan to another Type pursuant to Section 2.7, (v) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of the Loans and (vi) both the date
and amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of the Loans and each Lender’s Pro Rata Share thereof.
Subject to the entries in the Register, the entries made in such records shall
be prima facie evidence absent manifest error of the existence and amounts of
the obligations of the Borrower therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.

(b)    This Agreement evidences the obligation of the Borrower to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender (including the Swingline Lender) at any time, the Borrower
agrees that it will prepare, execute and deliver to such Lender a promissory
note payable to the Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment permitted hereunder) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.11    Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of any prepayment of any Eurodollar Borrowing, 12:00 p.m. not less than three
(3) Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one (1) Business Day prior
to the date of such prepayment, and (iii) in the case of any prepayment of any
Swingline Borrowing, prior to 11:00 a.m. on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.13(d); provided that if a
Eurodollar Borrowing is prepaid on a date that is prior to the last day of an
Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19. Each partial prepayment of any Loan shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.2 or, in the case of a
Swingline Loan, pursuant to Section 2.4. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.

 

- 40 -



--------------------------------------------------------------------------------

Section 2.12    Mandatory Prepayments. If at any time (i) other than as a result
of fluctuations in currency exchange rates, the Dollar Equivalent of the
aggregate Revolving Credit Exposure of all Lenders exceeds the Aggregate
Revolving Commitment Amount, as reduced pursuant to Section 2.8 or otherwise, or
(ii) solely as a result of fluctuations in currency exchange rates, the Dollar
Equivalent of the aggregate Revolving Credit Exposure of all Lenders exceeds
105% of the Aggregate Revolving Commitment Amount, as reduced pursuant to
Section 2.8 or otherwise, then in each such case the Borrower shall immediately
repay the Swingline Loans and the Revolving Loans in an amount equal to such
excess, together with all accrued and unpaid interest on such excess amount and
any amounts due under Section 2.19. Each prepayment shall be applied as follows:
first, to the Swingline Loans to the full extent thereof; second, to the Base
Rate Loans to the full extent thereof; and third, to the Eurodollar Loans to the
full extent thereof. If, after giving effect to prepayment of all Swingline
Loans and Revolving Loans, the Dollar Equivalent of the aggregate Revolving
Credit Exposure of all Lenders exceeds the Aggregate Revolving Commitment
Amount, the Borrower shall Cash Collateralize its reimbursement obligations with
respect to all Letters of Credit in an amount equal to such excess.

Section 2.13    Interest on Loans.

(a)    The Borrower shall pay interest on (i) each Base Rate Loan at the Base
Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan plus the Applicable Margin in effect from time to time.

(b)    The Borrower shall pay interest on each Swingline Loan at the Base Rate
plus the Applicable Margin in effect from time to time.

(c)    Notwithstanding subsections (a) and (b) of this Section, if any Event of
Default exists under Sections 8.1(a) or (f), the Loans and other Obligations
under the Loan Documents not paid when due shall bear interest at a rate per
annum equal to (i) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2.00% and (ii) in the case of any other Obligation, the rate then applicable to
Base Rate Loans plus 2.00%, in each case, with respect to clauses (i) and (ii)
above, from the date of such Event of Default until the earlier of the date such
amount is paid in full (after as well as before judgment) and the date such
Event of Default is cured or waived. All such default interest shall be payable
from time to time on demand.

(d)    Interest on the principal amount of all Loans shall accrue from and
including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans and Swingline
Loans shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Maturity Date. Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months, on each day which occurs every three months
after the initial date of such Interest Period, and on the Maturity Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.

(e)    The Administrative Agent shall determine each interest rate applicable to
the Loans hereunder and shall promptly notify the Borrower and the Lenders of
such rate in writing (or by telephone, promptly confirmed in writing). Any such
determination shall be conclusive and binding for

 

- 41 -



--------------------------------------------------------------------------------

all purposes, absent manifest error. The Administrative Agent shall, at the
written request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rate
pursuant to Section 2.13(e).

Section 2.14    Fees.

(a)    The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times previously agreed upon in writing by the
Borrower and the Administrative Agent.

(b)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Percentage
per annum (determined daily in accordance with Schedule I) on the daily amount
of the unused Revolving Commitment of such Lender during the Availability
Period. For purposes of computing the commitment fee, the Revolving Commitment
of each Lender shall be deemed used to the extent of the outstanding Revolving
Loans and LC Exposure, but not Swingline Exposure, of such Lender.

(c)    The Borrower agrees to pay (i) to the Administrative Agent, for the
account of each Lender, a letter of credit fee with respect to its participation
in each Letter of Credit, which shall accrue at a rate per annum equal to the
Applicable Margin for Eurodollar Loans then in effect on the Dollar Equivalent
of the average daily amount of such Lender’s LC Exposure attributable to such
Letter of Credit during the period from and including the date of issuance of
such Letter of Credit to but excluding the date on which such Letter of Credit
expires or is drawn in full (including, without limitation, any LC Exposure that
remains outstanding after the Maturity Date) and (ii) to the Issuing Bank for
its own account a fronting fee, which shall accrue at the rate set forth in the
Fee Letter on the Dollar Equivalent of the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the Availability Period (or until the date that such
Letter of Credit is irrevocably cancelled, whichever is later), as well as the
Issuing Bank’s standard fees with respect to issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.

(d)    The Borrower shall pay, to the applicable parties, on the Closing Date
the fees in the Fee Letter that are due and payable on the Closing Date.

(e)    Accrued fees under subsections (b) and (c) of this Section shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on September 30, 2020, and on the Maturity Date (and, if
later, the date the Loans and LC Exposure shall be repaid in their entirety);
provided that any such fees accruing after the Maturity Date shall be payable on
demand.

Section 2.15    Computation of Interest and Fees. Interest hereunder based on
the Administrative Agent’s prime lending rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year) and paid for the actual number
of days elapsed (including the first day but excluding the last day). All other
interest and all fees hereunder shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day). Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be made in good faith and, except for
manifest error, shall be final, conclusive and binding for all purposes.

 

- 42 -



--------------------------------------------------------------------------------

Section 2.16    Inability to Determine Interest Rates.

(a)    If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:

(i)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (including, without limitation,
because the Screen Rate is not available or published on a current basis) for
such Interest Period, provided that no Benchmark Transition Event or Early
Opt-In Election shall have occurred at such time or for such Interest Period, or

(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making, funding or maintaining
their Eurodollar Loans for such Interest Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Revolving Eurodollar
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement. Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Borrowing for which a Notice
of Revolving Borrowing has previously been given that it elects not to borrow,
continue or convert to a Eurodollar Borrowing on such date, then such Revolving
Borrowing shall be made as, continued as or converted into a Base Rate
Borrowing.

(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the Screen Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from the Required Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of the Screen Rate with a
Benchmark Replacement pursuant to these provisions will occur prior to the
applicable Benchmark Transition Start Date.

(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of

 

- 43 -



--------------------------------------------------------------------------------

any Benchmark Replacement, (iii) the effectiveness of any Benchmark Replacement
Conforming Changes and (iv) the commencement or conclusion of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Administrative Agent or Lenders pursuant to this Section 2.16(b)-(e),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.16(b)-(e).

(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the component of Base Rate based upon the
Adjusted LIBO Rate will not be used in any determination of Base Rate.

Section 2.17    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Revolving Eurodollar Loans, or to continue or convert
outstanding Loans as or into Eurodollar Loans, shall be suspended. In the case
of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan shall be
made as a Base Rate Loan as part of the same Revolving Borrowing for the same
Interest Period and, if the affected Eurodollar Loan is then outstanding, such
Loan shall be converted to a Base Rate Loan either (i) on the last day of the
then current Interest Period applicable to such Eurodollar Loan if such Lender
may lawfully continue to maintain such Loan to such date or (ii) immediately if
such Lender shall determine that it may not lawfully continue to maintain such
Eurodollar Loan to such date. Notwithstanding the foregoing, the affected Lender
shall, prior to giving such notice to the Administrative Agent, use reasonable
efforts to designate a different Applicable Lending Office if such designation
would avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

Section 2.18    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement that is not otherwise included in the determination of the Adjusted
LIBO Rate hereunder against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes); or

(iii)    impose on any Lender, the Issuing Bank or the eurodollar interbank
market any other condition affecting this Agreement or any Eurodollar Loans made
by such Lender or any Letter of Credit or any participation therein;

 

- 44 -



--------------------------------------------------------------------------------

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount),

then, from time to time, such Lender or the Issuing Bank may provide the
Borrower (with a copy thereof to the Administrative Agent) with written notice
and demand with respect to such increased costs or reduced amounts, and within
thirty (30) days after receipt of such notice and a reasonably detailed written
demand, the Borrower shall pay to such Lender or the Issuing Bank, as the case
may be, such additional amounts as will compensate such Lender or the Issuing
Bank for any such increased costs incurred or reduction suffered.

(b)    If any Lender or the Issuing Bank shall have determined that any Change
in Law regarding capital or liquidity ratios or requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital (or on the capital of the Parent Company of such Lender or the Issuing
Bank) as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender, the Issuing Bank
or such Parent Company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies or the policies
of such Parent Company with respect to capital adequacy and liquidity), then,
from time to time, such Lender or the Issuing Bank may provide the Borrower
(with a copy thereof to the Administrative Agent) with written notice and demand
with respect to such reduced amounts, and within thirty (30) days after receipt
of such notice and a reasonably detailed written demand the Borrower shall pay
to such Lender or the Issuing Bank, as the case may be, such additional amounts
as will compensate such Lender, the Issuing Bank or such Parent Company for any
such reduction suffered.

(c)    A certificate of such Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender, the Issuing Bank or the Parent
Company of such Lender or the Issuing Bank, as the case may be, specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower (with a
copy to the Administrative Agent) and shall be conclusive, absent manifest
error.

(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
under this Section for any increased costs or reductions incurred more than six
(6) months prior to the date that such Lender or the Issuing Bank notifies the
Borrower of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided, further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then such six-month period shall be extended to include the period
of such retroactive effect.

Section 2.19    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan prior to the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), or (d) the failure by the Borrower to make payment of any drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency, then, in any such event, the Borrower shall compensate each
Lender and the Issuing Bank (as applicable), within thirty (30) days after
written demand from such applicable Lender or Issuing Bank (which demand shall
set forth in reasonable detail the basis for requesting such amount), for any
loss (other than lost profits), cost or expense attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense shall be deemed to
include an

 

- 45 -



--------------------------------------------------------------------------------

amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) (excluding the Applicable Margin) over (B) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBO Rate were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan (excluding the
Applicable Margin). A certificate as to any additional amount payable under this
Section submitted to the Borrower by any Lender or the Issuing Bank (with a copy
to the Administrative Agent) shall be conclusive, absent manifest error.

Section 2.20    Taxes.

(a)    Defined Terms. For purposes of this Section 2.20, the term “Lender”
includes Issuing Bank and the term “applicable law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) Business Days after reasonably detailed written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after a written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.4(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect

 

- 46 -



--------------------------------------------------------------------------------

thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower or other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(g)(ii)(A), (B) and (D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing,

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect

 

- 47 -



--------------------------------------------------------------------------------

to payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(ii)    executed copies of IRS Form W-8ECI;

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation

 

- 48 -



--------------------------------------------------------------------------------

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 2.20 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.21    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to 1:00
p.m. on the date when due, in immediately available funds, free and clear of any
defenses, rights of set-off, counterclaim, or (subject to Section 2.20)
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank or
the Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19, 2.20 and 10.3 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the

 

- 49 -



--------------------------------------------------------------------------------

date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be made
payable for the period of such extension. All payments hereunder shall be made
in Dollars or, to the extent expressly set forth in Section 2.22, the applicable
Alternative Currency.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
as follows: first, to all fees and reimbursable expenses of the Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to all interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to all principal of the Loans and
unreimbursed LC Disbursements then due and payable hereunder, pro rata to the
parties entitled thereto based on their respective pro rata shares of such
principal and unreimbursed LC Disbursements.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Exposure, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation (including the Overnight Foreign Currency Rate in the case of
Letters of Credit denominated in an Alternative Currency).

 

- 50 -



--------------------------------------------------------------------------------

Section 2.22    Letters of Credit.

(a)    During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other Lenders pursuant to subsections (d) and (e) of this
Section, agrees to issue, at the request of the Borrower, Letters of Credit
denominated in Dollars or in an Alternative Currency for the account of the
Borrower (or any Restricted Subsidiary, provided the Borrower is liable
hereunder in respect of any such Letter of Credit (the Borrower hereby
acknowledging that the issuance of Letters of Credit for the account of
Restricted Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Restricted Subsidiaries)) on the terms and conditions hereinafter set forth;
provided that (i) each Letter of Credit shall expire on the earlier of (A) the
date one year after the date of issuance of such Letter of Credit (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the Maturity
Date; (ii) each Letter of Credit shall be in a stated amount of the Dollar
Equivalent of at least $10,000; (iii) the Borrower may not request any Letter of
Credit if, after giving effect to such issuance, (A) the Dollar Equivalent of
the aggregate LC Exposure would exceed the LC Commitment or (B) the Dollar
Equivalent of the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount; and (iv) the Borrower shall
not request, and the Issuing Bank shall have no obligation to issue, any Letter
of Credit the proceeds of which would be made available to any Person (x) to
fund any activity or business of or with any Sanctioned Person or in any
Sanctioned Countries, that, at the time of such funding, is the subject of any
Sanctions or (y) in any manner that would result in a violation of any Sanctions
by any party to this Agreement. Each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance. Each issuance of a Letter of Credit shall be
deemed to utilize the Revolving Commitment of each Lender by an amount equal to
the amount of such participation.

(b)    To request the issuance of a Letter of Credit (or any amendment, renewal
or extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice at least
three (3) Business Days prior to the requested date (or such shorter period as
the Issuing Bank may agree in a particular instance in its sole discretion) of
such issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, renewed or extended, as the case may be),
the expiration date of such Letter of Credit, the amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article III, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall approve and that the Borrower shall have executed and delivered any
additional applications, agreements and instruments relating to such Letter of
Credit as the Issuing Bank shall reasonably require; provided that in the event
of any conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

(c)    At least two (2) Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice,
and, if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent, on or before the Business Day immediately preceding the date the Issuing
Bank is

 

- 51 -



--------------------------------------------------------------------------------

to issue the requested Letter of Credit, directing the Issuing Bank not to issue
the Letter of Credit because such issuance is not then permitted hereunder
because of the limitations set forth in subsection (a) of this Section or that
one or more conditions specified in Article III are not then satisfied, then,
subject to the terms and conditions hereof, the Issuing Bank shall, on the
requested date, issue such Letter of Credit in accordance with the Issuing
Bank’s usual and customary business practices.

(d)    The Issuing Bank shall examine all documents purporting to represent a
demand for payment under a Letter of Credit promptly following its receipt
thereof. The Issuing Bank shall notify the Borrower and the Administrative Agent
of such demand for payment and whether the Issuing Bank has made or will make a
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind. Such reimbursement
shall be in Dollars, unless, in the case of a Letter of Credit denominated in an
Alternative Currency, (i) the Issuing Bank (at its option) shall have specified
in such notice that it will require reimbursement in such Alternative Currency,
or (ii) in the absence of any such requirement for reimbursement in such
Alternative Currency, the Borrower shall have notified the Issuing Bank promptly
following receipt of the notice of drawing that the Borrower will reimburse the
Issuing Bank in such Alternative Currency. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable Issuing Bank shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Borrower shall have received notice from the Issuing Bank on or
prior to 11:00 a.m. on the date of payment by the Issuing Bank under a Letter of
Credit to be reimbursed in Dollars, not later than 4:00 p.m. on such date of
payment by the Issuing Bank, or, if the Borrower shall have received notice
later than 11:00 a.m. on the date of payment by the Issuing Bank under a Letter
of Credit to be reimbursed in Dollars, not later than 11:00 a.m. on the
immediately following Business Day, or the Applicable Time on the date of any
payment by the Issuing Bank under a Letter of Credit to be reimbursed in an
Alternative Currency (each such date, an “Honor Date”), the Borrower shall
reimburse the Issuing Bank through the Administrative Agent in an amount equal
to the amount of such drawing and in the applicable currency. In the event that
(i) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars and (ii) the Dollar amount paid by the Borrower, whether on or after the
Honor Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the Issuing Bank for the loss resulting
from its inability on that date to purchase the Alternative Currency in the full
amount of the drawing. If the Borrower fails to so reimburse the Issuing Bank by
such time, the Administrative Agent shall promptly notify each Revolving Lender
of the Honor Date and the amount of the unreimbursed drawing (expressed in
Dollars in an amount equal to the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency). In such event, the
Borrower shall be deemed to have timely given a Notice of Revolving Borrowing to
the Administrative Agent requesting the Lenders to make a Base Rate Borrowing on
the date on which such drawing is honored in an exact amount of the Dollar
Equivalent due to the Issuing Bank; provided that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 hereof shall not be
applicable and the minimum amount and multiples for Base Rate Borrowings
specified in Section 2.3 hereof shall not be applicable. The Administrative
Agent shall notify the Lenders of such Borrowing in accordance with Section 2.3,
and each Lender shall make the proceeds of its Base Rate Loan included in such
Borrowing available to the Administrative Agent in Dollars for the account of
the Issuing Bank in accordance with Section 2.6. The proceeds of such Borrowing
shall be applied directly by the Administrative Agent to reimburse the Issuing
Bank for such LC Disbursement.

 

- 52 -



--------------------------------------------------------------------------------

(e)    If for any reason a Base Rate Borrowing may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Issuing Bank) shall
be obligated to fund the participation that such Lender purchased pursuant to
subsection (a) of this Section in an amount equal to its Pro Rata Share of such
LC Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Lender’s obligation to fund its participation shall be absolute
and unconditional and shall not be affected by any circumstance, including,
without limitation, (i) any set-off, counterclaim, recoupment, defense or other
right that such Lender or any other Person may have against the Issuing Bank or
any other Person for any reason whatsoever, (ii) the existence of a Default or
an Event of Default or the termination of the Aggregate Revolving Commitments,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by the
Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds in Dollars, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided that if such payment is required to
be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

(f)    To the extent that any Lender shall fail to pay any amount required to be
paid pursuant to subsection (d) or (e) of this Section on the due date therefor,
such Lender shall pay interest to the Issuing Bank (through the Administrative
Agent) on such amount from such due date to the date such payment is made at a
rate per annum equal to the Federal Funds Rate; provided that if such Lender
shall fail to make such payment to the Issuing Bank within three (3) Business
Days of such due date, then, retroactively to the due date, such Lender shall be
obligated to pay interest on such amount at the Base Rate.

(g)    If at any time (i) other than as a result of fluctuations in currency
exchange rates, the Dollar Equivalent of the aggregate LC Exposure of all
Lenders exceeds the LC Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, or (ii) solely as a result of fluctuations in currency exchange
rates, the Dollar Equivalent of the aggregate LC Exposure of all Lenders exceeds
105% of the LC Commitment Amount, as reduced pursuant to Section 2.8 or
otherwise, then in each case the Borrower shall Cash Collateralize its
reimbursement obligations with respect to all Letters of Credit in an aggregate
amount sufficient to reduce such LC Exposure as of such date of payment to an
amount not to exceed 100% of the LC Commitment Amount then in effect.
Additionally, if any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this subsection, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to 105% of the Dollar Equivalent of the
aggregate LC Exposure of all Lenders as of such date plus any accrued and unpaid
fees thereon; provided that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in Section 8.1(f).
Any such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of

 

- 53 -



--------------------------------------------------------------------------------

withdrawal, over such account. The Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this subsection. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest and
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements for which it had not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, with the consent of the
Required Lenders, be applied to satisfy other obligations of the Borrower under
this Agreement and the other Loan Documents. If the Borrower is required to Cash
Collateralize its reimbursement obligations with respect to the Letters of
Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

(h)    Upon the request of any Lender, but no more frequently than quarterly,
the Issuing Bank shall deliver (through the Administrative Agent) to each Lender
and the Borrower a report describing the aggregate Letters of Credit then
outstanding. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver to such Lender any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i)    The Borrower’s obligation to reimburse LC Disbursements hereunder shall
be absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under all circumstances whatsoever
and irrespective of any of the following circumstances:

(i)    any lack of validity or enforceability of any Letter of Credit or this
Agreement;

(ii)    the existence of any claim, set-off, defense or other right which the
Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;

(iii)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect;

(iv)    payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

(v)    any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of set-off against, the
Borrower’s obligations hereunder;

(vi)    the existence of a Default or an Event of Default; or

 

- 54 -



--------------------------------------------------------------------------------

(vii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Restricted Subsidiary or in the relevant currency markets generally.

Neither the Administrative Agent, the Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(j)    Unless otherwise expressly agreed by the Issuing Bank and the Borrower
when a Letter of Credit is issued and subject to applicable laws, (i) each
standby Letter of Credit shall be governed by the “International Standby
Practices 1998” (ISP98) (or such later revision as may be published by the
Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.

(k)    Any Issuing Bank may resign as an “Issuing Bank” hereunder upon 30 days’
prior written notice to the Administrative Agent, the Lenders and the Borrower;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant Issuing Bank shall have identified a successor
Issuing Bank reasonably acceptable to the Borrower willing to accept its
appointment as successor Issuing Bank, and the effectiveness of such resignation
shall be conditioned upon such successor assuming the rights and duties of the
resigning Issuing Bank. In the event of any such resignation as Issuing Bank,
the Borrower shall be entitled to appoint from among the Lenders a successor
Issuing Bank hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of the resigning Issuing
Bank except as expressly provided above. The Borrower may terminate the
appointment of any Issuing Bank as an “Issuing Bank” hereunder by providing a
written notice thereof to such Issuing Bank, with a copy to the Administrative
Agent. Any such termination shall become effective upon the earlier of (i) such
Issuing Bank acknowledging receipt of such notice and (ii) the third Business
Day following the date of the delivery thereof; provided that no such
termination shall become effective until and unless the LC Exposure attributable
to Letters of Credit issued by such Issuing Bank (or its Affiliates) shall have
been reduced to zero. At the time any such

 

- 55 -



--------------------------------------------------------------------------------

resignation or termination shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the resigning or terminated Issuing Bank
pursuant to Section 2.14(c). Notwithstanding the effectiveness of any such
resignation or termination, the resigning or terminated Issuing Bank shall
remain a party hereto and shall continue to have all the rights of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such resignation or termination, but shall not be required to issue any
additional Letters of Credit.

Section 2.23    Incremental Facility.

(a)    The Borrower may at any time or from time to time after the Closing Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly deliver a copy to each of the Lenders), request one or more tranches of
term loans (each an “Incremental Term Facility”) or an increase in the amount of
the Revolving Facility (each, an “Incremental Revolving Facility”; together with
the Incremental Term Facilities, each an “Incremental Facility”); provided that
(i) at the time of such request, no Event of Default shall have occurred and be
continuing, (ii) the Borrower shall be in compliance with the covenants
contained in Article VI determined on a pro forma basis as of the last day of
the most recent period of the Borrower for which financial statements are
available as if any term loans under such Incremental Facility had been
outstanding and any revolving commitment under such Incremental Facility (to the
extent available to make Loans) had been fully used on the last day of such
period; provided, that, for an Incremental Facility that is requested in
connection with the financing of a Limited Condition Acquisition, the pro forma
financial covenant compliance condition in this clause (ii) shall be computed
based on the immediately preceding four fiscal quarter period for which
financial statements are available prior to the date on which the definitive
acquisition agreement for such Limited Condition Acquisition is entered into and
(iii) the aggregate principal amount of the Incremental Facilities shall not
exceed $150,000,000. Each Incremental Facility shall be in an aggregate
principal amount that is not less than $25,000,000 (provided that such amount
may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the immediately preceding sentence).

(b)    (i) Any Incremental Facility shall be ratably secured with the Loans,
(ii) any Incremental Term Facility shall not mature earlier than the Maturity
Date nor have amortization of greater than 5% of the original principal amount
of such Incremental Term Facility per year (except with respect to any
Incremental Term Facility to the extent required for such Incremental Term
Facility to be tax fungible with (i.e., to be treated as part of the same issue
as) a previously issued Incremental Term Facility in accordance with Treasury
Regulation 1.1275-2(k)), (iii) the Applicable Margin, Applicable Percentage and
the other terms and conditions applicable to any Incremental Revolving Facility
shall be the same as those applicable to the Revolving Facility, (iv) the
Applicable Margin relating to any Incremental Term Facility shall be determined
by the Borrower and the Lenders providing such Incremental Term Facility and
(v) any Incremental Term Facility shall otherwise be on terms and pursuant to
documentation to be determined by the Borrower and the Persons willing to
provide such Incremental Term Facility; provided that to the extent such terms
and documentation are not consistent with the then existing Facilities (other
than with respect to pricing, amortization and maturity) they shall be
reasonably satisfactory to the Administrative Agent (it being agreed that
Incremental Term Facilities may contain customary mandatory prepayments, voting
rights and prepayment premiums). Each notice from the Borrower pursuant to this
Section 2.23 shall set forth the requested amount and proposed terms of the
relevant Incremental Facility and the Lenders or other Persons willing to
provide the Incremental Facility. The Incremental Facility may be provided by
any existing Lender or by any Eligible Assignee selected by the Borrower (any
such other financial institution or fund being called an “Additional Lender”);
provided that the Administrative Agent, the Swingline Lender, and the Issuing
Bank shall have consented (not to be unreasonably withheld) to such Additional
Lender’s providing such Incremental Facility if such consent would be required
under Section 10.4 for an assignment of Loans to such Additional Lender.
Commitments in respect of Incremental Facilities shall become Commitments under

 

- 56 -



--------------------------------------------------------------------------------

this Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent pursuant to
Section 10.2(b) hereof. The Incremental Amendment may, without need for the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.23. The effectiveness of any Incremental Amendment shall be
subject to the satisfaction on the date thereof (each, an “Incremental Facility
Closing Date”) of each of the conditions set forth in Section 3.2 (it being
understood that all references to the date of a Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit or similar language in
such Section 3.2 shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions, if any, as the parties thereto
shall agree; provided, however, that for an Incremental Facility that is
requested in connection with the financing of a Limited Condition Acquisition,
the effectiveness of any Incremental Amendment shall be subject to the
satisfaction on the date thereof of only such conditions precedent as the
parties thereto shall agree. The Borrower will use the proceeds of the
Incremental Facilities for any purpose not prohibited by this Agreement. No
Lender shall be obligated to provide any Incremental Facility, unless it so
agrees. The Administrative Agent and the Lenders hereby agree that, other than
with respect to any Incremental Revolving Facility, the minimum borrowing, pro
rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to this
paragraph. Additionally, after giving effect to any Incremental Revolving
Facility, each Lender’s and each Additional Lender’s, if any, Pro Rata Share of
each of the Revolving Commitments and the Revolving Loans shall equal such
Lender’s and such Additional Lender’s Pro Rata Share of the Aggregate Revolving
Commitments after giving effect to such Incremental Revolving Facility; provided
further, that in furtherance of the foregoing and on the Incremental Facility
Closing Date, each Lender and each Additional Lender, if any, shall be deemed to
have irrevocably sold, transferred, conveyed and assigned to each other Lender
and each other Additional Lender, if any (and without, for the avoidance of
doubt, increasing or decreasing the aggregate Commitments of such Lender or such
Additional Lender after giving effect to such Incremental Revolving Facility),
such portion of its Revolving Commitments and Revolving Loans such that, after
giving effect to such assignment, each Lender and each Additional Lender, if
any, shall hold a Pro Rata Share of each of the Revolving Commitments and
Revolving Loans equal to such Lender’s or such Additional Lender’s Pro Rata
Share of the Aggregate Revolving Commitments.

Section 2.24    Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.18 or Section 2.20, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with such designation or assignment.

Section 2.25    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.20, (b) any Lender is a Defaulting Lender, (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.2(b), the consent of Required Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained, (d) any Lender
does

 

- 57 -



--------------------------------------------------------------------------------

not accept an Extension Offer, or (e) any Lender under a Refinanced Facility
does not participate in the applicable Replacement Facility, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b)), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.18 or 2.20, as applicable) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender) (a “Replacement Lender”); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal amount of
all Loans owed to it, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (in the case of such
outstanding principal and accrued interest) and from the Borrower (in the case
of all other amounts), (iii) in the case of a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments, and
(iv) in the case of a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
terminated Lender was a Non-Consenting Lender. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

Section 2.26    Defaulting Lenders.

(a)    Cash Collateral.

(i)    At any time that there shall exist a Defaulting Lender, within two
Business Days following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank’s LC Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.26(b)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than 105%
of the Dollar Equivalent of the Issuing Bank’s LC Exposure with respect to such
Defaulting Lender.

(ii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the Issuing Bank, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letters of Credit, to be applied pursuant to
clause (iii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the minimum amount required pursuant
to clause (i) above, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.26(a) or Section 2.26(b) in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letters of
Credit or LC Disbursements (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

- 58 -



--------------------------------------------------------------------------------

(iv)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s LC Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.26(a) following (i) the elimination of the
applicable LC Exposure (including by the termination of Defaulting Lender status
of the applicable Lender), or (ii) the determination by the Administrative Agent
and the Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.26(b) through (d) the Person providing Cash Collateral and
each Issuing Bank may agree that Cash Collateral shall be held to support future
anticipated LC Exposure or other obligations and provided further that to the
extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 10.2.

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.7 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Bank’s LC Exposure with respect to such Defaulting Lender in accordance
with Section 2.26(a); fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future LC Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.26(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or Swingline Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 3.2 were satisfied or waived, such payment shall
be

 

- 59 -



--------------------------------------------------------------------------------

applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Disbursements and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments under the applicable Facility without giving effect to sub-section
(iv) below. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.26(b)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)    (A) No Defaulting Lender shall be entitled to receive any commitment
Fee pursuant to Section 2.14(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)    Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.14(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.26(a).

(C)    With respect to any commitment fee or letter of credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s LC Exposure or Swingline Lender’s Swingline Exposure with respect
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.

(iv)    All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Pro Rata Shares of the Revolving Commitments
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that (x) the conditions set forth in Section 3.2 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the Dollar Equivalent of
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.18, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount

 

- 60 -



--------------------------------------------------------------------------------

equal to the Swingline Lender’s Swingline Exposure with respect to such
Defaulting Lender and (y) second, Cash Collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with the
procedures set forth in Section 2.26(a).

(c)    Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the applicable
Commitments (without giving effect to Section 2.26(b)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(d)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Swingline Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no LC Exposure after giving effect thereto.

Section 2.27    Extension Offers.

(a)    The Borrower may, on one or more occasions, by written notice to the
Administrative Agent, make one or more offers (each, an “Extension Offer”) to
all the Lenders of one or more Facilities (each Facility subject to such an
Extension Offer, an “Extension Request Facility”), in each case to extend the
final maturity date of such Lenders’ respective Loans and commitments under such
Facility to a later maturity date and to make one or more other Extension
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such Extension
Offer shall set forth the terms and conditions of the requested Extension
Permitted Amendments, the date on which the Extension Agreement (as defined
below) is requested to become effective (which date shall be acceptable to the
Administrative Agent) and such other principal terms on which the Borrower
proposes to enter into the Extension Agreement. Extension Permitted Amendments
shall become effective only with respect to the Loans and commitments of the
Lenders of the Extension Request Facility that accept the applicable Extension
Offer (such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and commitments of such
Extension Request Facility. No Lender shall have any obligation to accept any
such Extension Offer.

(b)    The Borrower, each Accepting Lender and the Administrative Agent shall
execute and deliver an amendment agreement (the “Extension Agreement”) and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Extension Permitted Amendments and the terms and conditions thereof
and such amendment will be effective to amend this Agreement and the other Loan
Documents on the terms set forth therein without need for the consent of any
other Lender; provided that no Extension Agreement may alter the rights of any
Lender (other than the applicable Accepting Lenders) in any manner that would
not be permitted under Section 10.2 without the consent of such Lender unless
such consent shall have been obtained. The effectiveness of any Extension

 

- 61 -



--------------------------------------------------------------------------------

Agreement shall be subject to such conditions precedent as the parties thereto
shall agree. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to this paragraph.

(c)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of an Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Accepting Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section, including any amendments necessary to
treat the applicable Loans and/or commitments of the Accepting Lenders as a new
“Facility” of loans and/or commitments hereunder; provided that, in the case of
any Extension Offer relating to Revolving Commitments or Revolving Loans, except
as otherwise agreed to by the Issuing Bank and the Swingline Lender, (i) the
allocation of the participation exposure with respect to any then-existing or
subsequently issued or made Letter of Credit or Swingline Loan under the
applicable Facility as between the commitments of such new “Facility” and the
remaining Revolving Commitments under the applicable Facility shall be made on a
ratable basis as between the commitments of such new “Facility” and the
remaining Revolving Commitments under such Facility and (ii) the Availability
Period and the Maturity Date, as such terms are used in reference to Letters of
Credit or Swingline Loans, may not be extended without the prior written consent
of the Issuing Bank and Swingline Lender, as applicable.

Section 2.28    Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Atlanta office on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower in respect of
any sum due to the Administrative Agent, the Issuing Bank or any Lender
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent, the Issuing Bank or such Lender
of any sum adjudged to be so due in such other currency the Administrative
Agent, the Issuing Bank or such Lender may in accordance with normal, reasonable
banking procedures purchase the specified currency with such other currency. If
the amount of the specified currency so purchased is less than the sum
originally due to the Administrative Agent, the Issuing Bank or such Lender in
the specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent, the Issuing Bank or such Lender
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to the Administrative Agent, the Issuing Bank
or any Lender in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.21, the Administrative Agent, the Issuing Bank or
such Lender agrees to remit such excess to the Borrower.

 

- 62 -



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

Section 3.1    Conditions to Effectiveness. The obligations of the Lenders
(including the Swingline Lender) to make Loans and the obligation of the Issuing
Bank to issue any Letters of Credit hereunder shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.2):

(a)    The Administrative Agent shall have received payment of all fees payable
on or prior to the Closing Date and, to the extent invoiced at least one
Business Day prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
the Left Lead Arranger and their Affiliates (including reasonable fees, charges
and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrower hereunder, under any other Loan Document and
under any agreement with the Administrative Agent or the Left Lead Arranger.

(b)    The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:

(i)    a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

(ii)    a certificate of the Secretary, Assistant Secretary, or other
Responsible Officer of each Loan Party, attaching and certifying as to, and as
applicable: (A) copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, certified as of a recent date by
the Secretary of State of the jurisdiction of organization of such Loan Party,
(B) copies of its bylaws, partnership agreement, limited liability company
agreement, or similar organizational document, (C) the resolutions of its board
of directors or other equivalent governing body, or comparable organizational
authorizations, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party, (D) the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party,
and (E) certificates of good standing from the Secretary of State of the
jurisdiction of organization of such Loan Party;

(iii)    a favorable written opinion of Ropes & Gray LLP, counsel to the Loan
Parties, addressed to the Administrative Agent, the Issuing Bank and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Administrative Agent
shall reasonably request;

(iv)    a certificate dated the Closing Date and signed by a Responsible
Officer, certifying that after giving effect to the funding of any initial
Revolving Borrowing, (x) no Default or Event of Default exist and (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects;

(v)    projections through December 31, 2020 prepared in good faith on the basis
of the assumptions stated therein;

(vi)    a duly executed Notice of Borrowing for any initial Revolving Borrowing;

(vii)    if applicable, a duly executed funds disbursement letter, together with
a report setting forth the sources and uses of the proceeds hereof;

(viii)    a certificate, dated the Closing Date and signed by a Responsible
Officer of the Borrower, confirming that the Borrower and its Subsidiaries on a
consolidated basis are Solvent after giving effect to the funding of any initial
Revolving Borrowing and the consummation of the transactions contemplated to
occur on the Closing Date;

 

- 63 -



--------------------------------------------------------------------------------

(ix)    the Guarantee and Collateral Agreement, duly executed by the Borrower
and each of the Guarantors, together with (A) UCC financing statements and other
applicable documents under the laws of all necessary or appropriate
jurisdictions with respect to the perfection of the Liens granted under the
Guarantee and Collateral Agreement, as requested by the Administrative Agent in
order to perfect such Liens, duly authorized by the Loan Parties, (B) copies of
favorable UCC, tax, and judgment lien search reports in all necessary or
appropriate jurisdictions and under all legal and trade names of the Loan
Parties, as requested by the Administrative Agent, indicating that there are no
prior Liens on any of the Collateral other than Liens permitted hereunder,
(C) that certain perfection certificate, duly completed and executed by the Loan
Parties, and (D) duly executed Patent Security Agreements, Trademark Security
Agreements and Copyright Security Agreements;

(x)    at least three (3) days prior to the date of this Agreement, all
documentation and other information required by bank regulatory authorities or
reasonably requested by the Administrative Agent or any Lender under or in
respect of applicable “know your customer” and anti-money laundering
Requirements of Law, including the Patriot Act and, if Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to Borrower; and

(xi)    certificates of insurance, in form and detail acceptable to the
Administrative Agent, describing the types and amounts of insurance (property
and liability) maintained by any of the Loan Parties, in each case complying
with the requirements set forth in Section 5.2 of the Guarantee and Collateral
Agreement.

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 3.2    Conditions to Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Revolving Borrowing and of the Issuing Bank
to issue, amend, renew or extend any Letter of Credit is subject to
Section 2.26(d), as applicable, and the satisfaction of the following
conditions:

(a)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall exist;

(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects);

 

- 64 -



--------------------------------------------------------------------------------

(c)    the Borrower shall have delivered the required Notice of Borrowing; and

(d)    with respect to each issuance, amendment, renewal or extension of any
Letter of Credit to be denominated in an Alternative Currency, such currency
remains an Eligible Currency.

Each Revolving Borrowing and each issuance, amendment, renewal or extension of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in subsections
(a) and (b) of this Section.

Section 3.3    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, each Lender
and the Issuing Bank as follows:

Section 4.1    No Change. Since December 31, 2019, there has been no development
or event that has had a Material Adverse Effect.

Section 4.2    Existence; Compliance With Law. Each Group Member (a) is duly
organized or formed, validly existing and in good standing (in the case of
Foreign Subsidiaries, solely to the extent such concepts, or the functional
equivalent thereof, apply) under the laws of the jurisdiction of its
organization or formation thereof, (b) has (i) all power and authority and
(ii) all governmental licenses, authorizations consents and approvals, in each
case, to own or lease its assets and carry on its business in which it is
currently engaged, (c) is duly qualified and is licensed and, as applicable, in
good standing (in the case of Foreign Subsidiaries, solely to the extent such
concepts, or the functional equivalent thereof, apply) under the laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license and (d) is in
compliance with all Requirements of Law, except in the case of (b)(ii), (c) and
(d) when the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

Section 4.3    Power; Authorization; Enforceable Obligations. Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents except (i) consents, authorizations, filings and notices
described on Schedule 4.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, (ii) the filings
referred to in Section 4.20, (iii) filings required under the Exchange Act in
respect of the transactions contemplated hereby, and (iv) consents,
authorizations, filings and notices required under the laws of the jurisdiction
of organization of any Foreign Subsidiary in respect of the grant of a security
interest in respect of its Capital Stock pursuant to the Guarantee and
Collateral Agreement or any other Security Document. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan

 

- 65 -



--------------------------------------------------------------------------------

Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

Section 4.4    No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law, any Loan Party’s organizational documents, or any material
Contractual Obligation of any Loan Party, except for violations that would not
reasonably be expected to have a Material Adverse Effect, and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Loan Documents).

Section 4.5    Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations of or before any Governmental Authority, pending or,
to the knowledge of any Group Member, threatened in writing, at law or in
equity, by or against the Borrower or any Restricted Subsidiary or against any
of their properties or revenues that (a) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or (b) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby.

Section 4.6    No Default. No Group Member is in default under or with respect
to any Contractual Obligation that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

Section 4.7    Ownership of Property; Liens. Except in each case as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Group Member has title in fee simple to, or a valid
leasehold, subleasehold, license or other interest in, all its real property,
and good title to, or a valid leasehold interest in, all its other property, and
none of such property, except for minor encumbrances and defects in title that
do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes is subject to any Lien except as permitted by Section 7.2.

Section 4.8    Intellectual Property. Except as would not reasonably be expected
to have a Material Adverse Effect: each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted; no claim has been asserted and is pending by any Person
against any Group Member challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property of any
Group Member, nor does the Borrower know of any valid basis for any such claim;
and to the knowledge of the Borrower, no use by any Group Member of any of its
Intellectual Property or the Collateral infringes on the intellectual property
rights of any Person. Except as would not reasonably be expected to have a
Material Adverse Effect, all necessary registration, maintenance, renewal and
other relevant filing fees in connection with any of the Intellectual Property
that is the subject of a registration or an application for registration have
been timely paid, and all necessary documents, certificates and filings in
connection with the Intellectual Property have been timely filed with the
relevant Governmental Authority and internet domain name registrar(s) for the
purpose of maintaining such Intellectual Property and all registrations and
applications therefor.

 

- 66 -



--------------------------------------------------------------------------------

Section 4.9    Taxes. Each Group Member has filed or caused to be filed all
Federal and material state and other material Tax returns that are required to
be filed and has paid all Taxes shown to be due and payable on said returns or
on any material assessments made against it or any of its property and all other
material Taxes imposed on it or any of its property by any Governmental
Authority (except any such Taxes the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP (where GAAP requires such reserves) have
been provided on the books of the relevant Group Member).

Section 4.10    Margin Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board of
Governors of the Federal Reserve System or (b) for any purpose that violates the
provisions of the Regulations of the Board of Governors of the Federal Reserve
System. Neither the Borrower nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying “margin stock”.

Section 4.11    Labor Matters. Except as, in the aggregate, would not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been, in all material respects, paid or accrued as a liability on
the books of the relevant Group Member.

Section 4.12    ERISA. Except, in the aggregate, as would not reasonably be
expected to result in a Material Adverse Effect, (a) each Loan Party and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the Code relating to Single Employer Plans and
Multiemployer Plans and the regulations and published interpretations thereunder
and (b) no ERISA Event has occurred.

Section 4.13    Investment Company Act. No Loan Party is an “investment
company”, or a company “controlled by” an “investment company” as defined in the
Investment Company Act of 1940.

Section 4.14    Subsidiaries. As of the date hereof, (a) Schedule 4.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party and (b) except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options or similar equity awards granted to
current or former employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of any Subsidiary.

Section 4.15    Use of Proceeds. The proceeds of the Loans shall be used for
working capital and general corporate purposes, including to finance
acquisitions and fund Restricted Payments.

Section 4.16    Environmental Matters. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and to the knowledge of the Borrower, have
not previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
by any Group Member of, or could give rise to liability of any Group Member
under, any Environmental Law;

 

- 67 -



--------------------------------------------------------------------------------

(b) no Group Member has received any written or, to the knowledge of the
Borrower, oral notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the business operated
by any Group Member (the “Business”), nor does the Borrower have knowledge or
reason to believe that any such notice is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties during the last five years by any Group Member or, to the
knowledge of the Borrower, other Person or, to the knowledge of the Borrower,
any prior time in violation of, or in a manner or to a location that could give
rise to liability of any Group Member under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties during the last five years by any Group
Member or, to the knowledge of the Borrower, other Person or, to the knowledge
of the Borrower, any prior time in violation of, or in a manner that could give
rise to liability of any Group Member under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding against any Group Member or, to the
knowledge of the Borrower, other Person under any Environmental Law with respect
to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, during the last five years or, to the knowledge of the
Borrower, any prior time in violation of or in amounts or in a manner that could
give rise to liability of any Group Member under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years and, to the knowledge of the Borrower, at all prior
times been in compliance, with all Environmental Laws, and there is no
contamination at, under or about the Properties that could give rise to
liability of any Group Member or violation of any Environmental Law with respect
to the Properties or the Business; and

(g) no Group Member has assumed any liability by contract or, to the knowledge
of the Borrower, operation of law, of any other Person under Environmental Laws.

Section 4.17    Accuracy of Information, Etc. No factual written statement or
information contained in this Agreement, any other Loan Document or any other
document or certificate furnished by or on behalf of any Group Member to the
Administrative Agent, the Lenders, or any of them on or prior to the Closing
Date, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents (other than, for the avoidance of doubt, any
estimates, projections or pro forma information), when taken as a whole,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
materially misleading in light of the circumstances when made. The projections
and pro forma information contained in the materials referenced above are based
upon good faith estimates and assumptions believed by management of the Borrower
to be reasonable at the time made, it being recognized by the Lenders that such
projections as

 

- 68 -



--------------------------------------------------------------------------------

they relate to future events are subject to significant uncertainties, many of
which are beyond the control of the Borrower and not to be viewed as fact or a
guarantee of performance and that actual results during the period or periods
covered by such projections may differ from the projected results set forth
therein by a material amount.

Section 4.18    Financial Statements. The audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of December 31, 2019 and the
related statements of income and cash flow for the fiscal year ending on such
date as heretofore furnished to the Administrative Agent, are complete and
correct in all material respects and fairly present in all material respects the
financial condition of the Borrower and its Subsidiaries, on a consolidated
basis, on such date. Such financial statements, including the related schedules
and notes thereto, have been prepared in conformity with GAAP applied on a
consistent basis, and all liabilities, direct and contingent, of the Borrower on
a consolidated basis with its Subsidiaries on such date required to be disclosed
pursuant to GAAP are disclosed in such financial statements.

Section 4.19    Insurance. All policies of insurance of any kind or nature owned
by or issued to each Group Member, including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, employee health and welfare, property and
liability insurance, are (a) in full force and effect except to the extent
commercially reasonably determined by the Borrower not to be necessary pursuant
to clause (b) of this Section 4.19 or which are not material to the Group
Member’s overall coverage and (b) are of a nature and provide such coverage as
in the reasonable opinion of the Borrower, is sufficient and is customarily
carried by companies of the size and character of the Group Members.

Section 4.20    Security Documents.

(a)    The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement, when stock certificates representing such Pledged
Stock are delivered to the Administrative Agent (together with a properly
completed and signed stock power or endorsement), and in the case of the other
Collateral described in the Guarantee and Collateral Agreement, when financing
statements and other filings specified on Schedule 4.20(a) in appropriate form
are filed in the offices specified on Schedule 4.20(a) together with payment of
any filing or recordation fees, or, with respect to after-acquired property,
when the requirements set forth in Section 5.9 have been complied with, the
Administrative Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral (except
for registration of and application for Intellectual Property filed outside the
United States) to the extent such Lien can be perfected by the filing of
financing statements under the applicable UCC, as security for the Obligations
(as defined in the Guarantee and Collateral Agreement), in each case prior and
superior in right to any other Person (except (x) in the case of Collateral
other than Pledged Stock, Liens permitted by Section 7.2 and (y) in the case of
Collateral constituting Pledged Stock, inchoate Liens arising by operation of
law), in each case, to the extent required by the Guarantee and Collateral
Agreement.

(b)    To the extent applicable, each of the Mortgages, if any, entered into
pursuant to Section 5.9(d) is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the property described therein, and when the Mortgages are filed in the
appropriate offices, each such Mortgage shall constitute a Lien on, and security
interest in, all right, title and interest of the Loan Parties in the subject
property, as security for the Obligations (as defined in the relevant Mortgage),
in each case prior and superior in right to any other Person (except Liens
permitted by Section 7.2).

 

- 69 -



--------------------------------------------------------------------------------

Section 4.21    Solvency. After giving effect to the occurrence of the Closing
Date and the incurrence of all Indebtedness and Obligations being incurred in
connection herewith, the Borrower and its Subsidiaries on a consolidated basis
are Solvent.

Section 4.22    Sanctions and Anti-Corruption Laws.

The Borrower has implemented and maintains in effect policies and procedures
designed (in its reasonable business judgment) to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (in their respective capacities as such) with Anti-Corruption Laws
and applicable Sanctions, and the Borrower and its Subsidiaries and to the
knowledge of the Borrower their respective directors, officers, employees and
agents (in their respective capacities as such), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any Subsidiary or to the knowledge of the Borrower any of
their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any duly appointed agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person, in each case where such status as a
Sanctioned Person would violate applicable Sanctions. No borrowing of any Loan
or Letter of Credit or use by any Group Member thereof will violate
Anti-Corruption Laws or applicable Sanctions.

Section 4.23    Affected Financial Institutions. Neither the Borrower nor any
Subsidiary is an Affected Financial Institution.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations (other
than contingent obligations as to which no claim has been made by the Person
entitled thereto) have been paid in full and all Letters of Credit shall have
expired or terminated, in each case without any pending draw, or all such
Letters of Credit shall have been cash collateralized to the satisfaction of the
Issuing Bank, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that, it shall and shall cause each of its
Restricted Subsidiaries to:

Section 5.1    Financial Statements. Furnish to the Administrative Agent (who
shall provide to each Lender):

(a)    promptly after available, but in any event not later than 60 days after
the end of each fiscal year of the Borrower (or, if applicable, any later date
(not to exceed 120 days after the end of the applicable fiscal year of the
Borrower) to which the SEC has extended the applicable deadline for the Borrower
to file disclosure reports containing such financial statements), commencing
with the fiscal year ending on or about December 31, 2020, a copy of the audited
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, setting forth in each case, in comparative form
the figures for the previous year, reported on without a going concern
qualification or qualification arising out of the scope of the audit, by
independent certified public accountants of nationally recognized standing
(except for any qualification pertaining to the maturity of any Indebtedness
occurring within twelve (12) months of the date of the relevant audit);

(b)    promptly after available, but in any event not later than 40 days after
the end of each of the first three quarterly periods of each fiscal year of the
Borrower (or, if applicable, any later date (not to exceed 60 days after the end
of the applicable fiscal quarter year of the Borrower) to which the

 

- 70 -



--------------------------------------------------------------------------------

SEC has extended the applicable deadline for the Borrower to file disclosure
reports containing such financial statements), commencing with the fiscal
quarter ended on or about March 31, 2020, the unaudited consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case, in comparative form the figures for
the previous year, certified by a Responsible Officer, on behalf of the
Borrower, as being fairly stated in all material respects; and

(c)    promptly after available, but in any event not later than 60 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget of
the Borrower and its Subsidiaries in reasonable detail for that fiscal year as
customarily prepared by management of the Borrower for its internal use
consistent in scope with the financial statements provided pursuant to
Section 5.1(a) (but including, in any event, a projected consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of the end of the
following fiscal year, and the related consolidated statements of projected cash
flow and projected income for such following fiscal year).

All such financial statements shall be prepared in reasonable detail and in
accordance with GAAP applied (except (i) as approved by such accountants or
officer, as the case may be, and disclosed in reasonable detail therein and
(ii) with respect to unaudited statements, the absence of footnote disclosure
and subject to year-end audit adjustments) consistently throughout the periods
reflected therein.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and each Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) at the Administrative Agent’s request, all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Bank and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute confidential information,
they shall be treated as set forth in Section10.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

Section 5.2    Certificates; Other Information. Furnish to the Administrative
Agent which shall make such item available to each Lender (or, in the case of
clauses (f) and (g), to the relevant Lender):

(a)    concurrently with the delivery of any financial statements pursuant to
Section 5.1(a) or (b), (i) a certificate of the Borrower stating that the
Responsible Officer executing such certificate on behalf of the Borrower has no
knowledge of any Default or Event of Default except as specified in such
certificate, (ii) commencing with the quarter ending September 30, 2020, a
Compliance

 

- 71 -



--------------------------------------------------------------------------------

Certificate containing all information and calculations necessary for
determining compliance by the Borrower with Article VI, including supporting
calculations in reasonable detail, (iii) in the case of quarterly or annual
financial statements, to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a description of any Domestic Subsidiary
acquired or created, including name and jurisdiction of organization, (3) a
description of any Person that has become a Loan Party, in each case since the
date of the most recent report delivered pursuant to this clause (iii) (or, in
the case of the first such report so delivered, since the Closing Date) and
(4) notice of any amount in excess of $2,000,000 payable under or in connection
with any of the Collateral being evidenced by any Instrument, Certificated
Security or Chattel Paper (each as defined in the Guarantee and Collateral
Agreement), (iv) (A) a summary of the pro forma adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such financial
statements, (B) a list identifying each subsidiary of the Borrower as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or confirmation that there is no change in such
information since the later of the Closing Date and the date of the last such
list, and (C) a list identifying each subsidiary of the Borrower which is an
Immaterial Subsidiary and certifying that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary”, and (v) stating
whether any change in GAAP or the application thereof has occurred since the
date of the mostly recently delivered audited financial statements of the
Borrower and its Restricted Subsidiaries, and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;

(b)    concurrently with the delivery of any financial statements pursuant to
Section 5.1, a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Restricted Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter;

(c)    within five Business Days after the same are filed, copies of all
financial statements and reports that the Borrower makes to, or files with, the
SEC including any press release providing earnings guidance;

(d)    to the Administrative Agent on behalf of each Lender promptly following
receipt thereof, copies of any documents described in Sections 101(k) or 101(l)
of ERISA that, following reasonable request of the Administrative Agent (which
right to request shall be exercised no more than once during a 12-month period),
any Loan Party or any ERISA Affiliate shall have promptly requested from the
administrator or sponsor of a Multiemployer Plan with respect to such
Multiemployer Plan;

(e)    promptly after the furnishing thereof, copies of any notice of default
delivered by the Borrower or any Subsidiary in respect of any Indebtedness
having an aggregate outstanding principal amount of $20,000,000 or more;

(f)    promptly, subject to applicable confidentiality agreements of the Group
Members (which confidentiality agreements shall not be entered into for the
purpose of avoiding disclosure under this clause (f)) or Requirements of Law,
such reasonably available additional information regarding the business, legal,
financial or corporate affairs of the Group Members as any Lender through the
Administrative Agent may from time to time reasonably request; and

(g)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender (including an
updated Beneficial Ownership Certification if the Persons identified in a
previously delivered Beneficial Ownership Certification have changed) for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act and the
Beneficial Ownership Regulation, as applicable.

 

- 72 -



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.1, Section 5.2 or
Section 5.7 may be delivered electronically and if so delivered, shall be deemed
to have been delivered to, and received by, the Administrative Agent and Lenders
on the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet, (ii) on which such documents
are posted on the Borrower’s behalf on Intralinks or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial or governmental third-party website or whether sponsored by the
Administrative Agent) or (iii) on which the Borrower has filed such reports with
the SEC via the EDGAR filing system; provided, that at the request of the
Administrative Agent, the Borrower shall provide by electronic mail electronic
versions (i.e., soft copies) of such documents.

Section 5.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations in respect of Taxes, assessments and governmental charges
or levies of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP, or, in the case of Foreign Subsidiaries, with generally
accepted accounting principles in effect from time to time in their respective
jurisdiction of organization, with respect thereto have been provided on the
books of the Borrower and its Restricted Subsidiaries.

Section 5.4    Maintenance of Existence; Compliance with Laws. (a) (i) Preserve,
renew and keep in full force and effect its organizational existence and
(ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.3 or Section 7.4 and except,
in the case of clause (ii) above, to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Requirements of Law except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 5.5    Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted except as would not reasonably be expected to have a Material
Adverse Effect, (b) maintain with financially sound and reputable insurance
companies insurance on its material property in at least such amounts and
against at least such risks (but including in any event public liability and
product liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business, (c) take all reasonable and
necessary steps, including, in any proceeding before the United States Patent
and Trademark Office or the United States Copyright Office, to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of the Intellectual Property, including, filing of
applications for renewal, affidavits of use and affidavits of incontestability,
except in each case to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect and (d) if (x) any improved portion
of any real property subject to a Mortgage is at any time located in a Special
Flood Hazard Area with respect to which flood insurance has been made available
under the National Flood Insurance Program and (y) the Administrative Agent
shall have delivered notice(s) to the relevant Loan Party pursuant to applicable
flood insurance laws and regulations stating that such mortgaged property is
located a Special Flood Hazard Area with respect to which such flood insurance
has been made available, then the Borrower shall, or shall cause such Loan Party
to (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
National Flood Insurance Program and (ii) deliver to the Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent.

 

- 73 -



--------------------------------------------------------------------------------

Section 5.6    Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of the Administrative Agent or any Lender through
the Administrative Agent, in each case, subject to the limitations of reasonable
confidentiality agreements not entered into for the purpose of avoiding
obligations under this Section 5.6, to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time upon reasonable notice and as often as may reasonably be desired
and to discuss the business, operations, properties and financial and other
condition of the Group Members with officers and managerial employees of the
Group Members and with their independent certified public accountants; provided
that an officer of the Borrower shall be provided reasonable opportunity to
participate in any such discussion with the accountants; provided further that
such inspections shall be coordinated through the Administrative Agent so that
in the absence of an Event of Default, not more than one such inspection shall
occur in any calendar year. The Administrative Agent and the Lenders agree to
use reasonable efforts to coordinate and manage the exercise of their rights
under this Section 5.6 so as to minimize the disruption to the business of the
Borrower and its Restricted Subsidiaries resulting therefrom.

Section 5.7    Notices. Upon a Responsible Officer learning of the same,
promptly give notice to the Administrative Agent of:

(a)    the occurrence of any Default or Event of Default;

(b)    the filing or commencement of any litigation or proceeding against any
Loan Party (i) in which the amount (excluding any amounts paid or covered by
insurance as to which the relevant insurance company has not denied coverage) is
$20,000,000 or more, (ii) in which injunctive or similar relief is sought which
would reasonably be expected to have a Material Adverse Effect or (iii) which
relates to any Loan Document;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Event(s) that have occurred, has had or would reasonably be expected to
have a Material Adverse Effect; and

(d)    the occurrence of any Material Adverse Effect on the aggregate value of
the Collateral or on the security interests created by the Security Documents.

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.

Section 5.8    Environmental Laws. Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:

(a)    comply with, and take all commercially reasonable steps to ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and take all
commercially reasonable steps to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws; and

(b)    conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws; provided,

 

- 74 -



--------------------------------------------------------------------------------

however, that no Loan Party shall be deemed in violation of this Section 5.8(b)
if it promptly challenges any such order or directive and pursues such challenge
or challenges, and the pendency of such challenges, in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

Section 5.9    Additional Collateral, etc.

(a)    (1) With respect to any property acquired after the Closing Date by any
Loan Party (other than (x) any real property or property described in paragraph
(b) below, (y) any property constituting Excluded Property and (z) any property
with respect to which the Administrative Agent determines that the cost or
burden of subjecting such property to a Lien under the Security Documents is
disproportionate to the value of the collateral security afforded thereby) or
(2) upon the designation of any Unrestricted Subsidiary that is a Domestic
Subsidiary as a Restricted Subsidiary (which is not an Excluded Subsidiary), as
to which the Administrative Agent, for the benefit of the Secured Parties, does
not have a perfected Lien, promptly upon request by the Administrative Agent
(i) execute and deliver to the Administrative Agent such amendments to the
Security Documents or such other documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in such property and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
(subject to (x) in the case of Collateral other than Pledged Stock, Liens
permitted by Section 7.2 and (y) in the case of Collateral constituting Pledged
Stock, inchoate Liens arising by operation of law) security interest under the
laws of the United States in such property, including the filing of Uniform
Commercial Code financing statements in such domestic jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Administrative Agent.

(b)    Promptly (and in any event not later than 45 days after the delivery of
any financial statements under Section 5.1(a) or 5.1(b), with respect to Capital
Stock of any Subsidiary included in such financial statements, which period may
be extended by the Administrative Agent from time to time in its discretion),
cause (A) all of the Capital Stock (other than Excluded Property) owned by any
Loan Party to be pledged to the Administrative Agent, pursuant to an amendment
to the Security Documents and/or the schedules thereto if reasonably requested
by the Administrative Agent, and (B) together therewith, (x) the original
certificates evidencing such pledged Capital Stock to be delivered to the
Administrative Agent, together with appropriate powers executed in blank and
(y) if and to the extent reasonably requested by the Administrative Agent, the
Administrative Agent to receive legal opinions of counsel to the Borrower
reasonably acceptable to the Administrative Agent covering such matters in
respect of such pledges as the Administrative Agent so requests.

(c)    Promptly (and in no event later than 45 days after the delivery of any
financial statements under Section 5.1(a) or 5.1(b), with respect to any
Subsidiary included in such financial statements, which period may be extended
by the Administrative Agent from time to time in its discretion), cause (i) each
of the Borrower’s direct or indirect Domestic Subsidiaries (other than an
Excluded Subsidiary), to become a Guarantor and Grantor (as defined in the
Guarantee and Collateral Agreement) by executing and delivering a joinder or
assumption agreement to the Guarantee and Collateral Agreement in a form
reasonably requested by the Administrative Agent if such Subsidiary is not then
a Guarantor, (ii) to be delivered to the Administrative Agent a certificate of a
Responsible Officer of such Subsidiary, attaching and certifying as to, and as
applicable: (w) its articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents, certified as of a recent date to the delivery thereof by the
Secretary of State of the jurisdiction of organization of such Subsidiary,
(x) its bylaws, partnership agreement, limited liability company agreement, or
similar organizational document, (y) resolutions of its board of directors or
other equivalent governing body and authorizations authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and
certifying the name, title and true signature of each officer of such

 

- 75 -



--------------------------------------------------------------------------------

Subsidiary executing the Loan Documents to which it is a party, and
(z) certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Subsidiary, and
(iii) if and to the extent reasonably requested by the Administrative Agent, to
be delivered to the Administrative Agent opinions of counsel to the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent, covering
such matters in respect of such new Guarantor and Grantor as the Administrative
Agent so requests.

(d)    With respect to any fee simple interest in any real property having a
fair market value (together with improvements thereof) in the good faith
estimation of the Borrower of at least $10,000,000 acquired after the Closing
Date by any Loan Party (other than any such real property subject to a Lien
expressly permitted by Section 7.2(g)), promptly and in any event within 90 days
after such acquisition (or such later times as the Administrative Agent may
agree in its sole discretion), (i) execute and deliver a Mortgage, in favor of
the Administrative Agent, for the benefit of the Secured Parties, covering such
real property, creating a Lien on such real property prior and superior in right
to all other Liens on such real property (except Liens permitted by
Section 7.2), (ii) if reasonably requested by the Administrative Agent, provide
the Administrative Agent, for the benefit of the Secured Parties, with (1) title
searches in respect of such real property as well as a current map or plat of an
as-built survey thereof, together with a surveyor’s certificate, (2) title
insurance policies reasonably satisfactory in form and substance to the
Administrative Agent, (3) recently prepared environmental site assessment
reports, in each case together with letters executed by the environmental firms
preparing such environmental reports, in form and substance satisfactory to the
Administrative Agent, authorizing the Administrative Agent and the Lenders to
rely on such reports, and (4) any consents or estoppels reasonably deemed
necessary by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent, (iii) deliver a “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination and evidence of Federal
Flood Insurance satisfying the requirements of Section 5.5 and (iv) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. Notwithstanding anything to the contrary in this Agreement
or the Loan Documents, no Mortgage will encumber improved real property that is
located in Special Flood Hazard Area in which flood insurance has been made
available under the National Flood Insurance Act of 1968, except to the extent
that the applicable Loan Party maintains flood insurance with respect to such
improved real property in compliance with the requirements of Section 5.5.

(e)    Without limiting the foregoing, the Borrower will, and will cause each
other Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions, which
may be required under any applicable law, or which the Administrative Agent or
the Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created by the Security Documents or the validity or priority of any such
Lien, all at the expense of the Loan Parties. The Borrower also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents. Notwithstanding the foregoing, anything in this Agreement or any
other Loan Document to the contrary, no Loan Party will be required to deliver
control agreements with respect to the Collateral or to take any action
necessary under the laws of any foreign jurisdiction to create or perfect a Lien
or, in each case, be considered in breach of or non-compliance with any
representation or warranty or covenant herein or in any Loan Document as a
result thereof.

Section 5.10    Designation of Subsidiaries. The board of directors (or
equivalent governing body) of the Borrower may at any time after the Closing
Date designate (or redesignate) any Subsidiary

 

- 76 -



--------------------------------------------------------------------------------

(or in connection with any contemplated Investment, a Person that upon such
Investment and but for designation as an Unrestricted Subsidiary would be a
Restricted Subsidiary) as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing (including after giving effect to the reclassification of
Investments in, Indebtedness of and Liens on the assets of, the applicable
Restricted Subsidiary or Unrestricted Subsidiary), (ii) the Borrower shall be in
pro forma compliance with Article VI hereof, (iii) as of the date of the
designation thereof, no Unrestricted Subsidiary shall own any Capital Stock in
any Restricted Subsidiary of the Borrower or hold any Indebtedness of or any
Lien on any property of the Borrower or its Restricted Subsidiaries, and (iv) as
of the date of the designation thereof, no Unrestricted Subsidiary shall own any
item of material Intellectual Property unless such Intellectual Property is no
longer economically practicable to maintain or useful in the conduct of the
business of the Borrower and the Restricted Subsidiaries, as determined in the
exercise of the Borrower’s or the applicable Restricted Subsidiary’s reasonable
business judgment. The designation of any subsidiary as an Unrestricted
Subsidiary shall constitute an Investment by the Borrower (or its applicable
Restricted Subsidiary) therein at the date of designation in an amount equal to
the portion of the fair market value of the net assets of such Restricted
Subsidiary attributable to the Borrower’s (or its applicable Restricted
Subsidiary’s) equity interest therein as reasonably estimated by the Borrower
(and such designation shall only be permitted to the extent such Investment is
permitted under Section 7.6). The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the making, incurrence or granting, as
applicable, of Investments of such Subsidiary, Indebtedness of such Subsidiary,
and Liens on the assets of such Subsidiary existing at such time; provided that
upon any re-designation of any Unrestricted Subsidiary as a Restricted
Subsidiary, the Borrower shall be deemed to continue to have an Investment in
the resulting Restricted Subsidiary in an amount (if positive) equal to (a) the
Borrower’s “Investment” in such Restricted Subsidiary at the time of such
re-designation, less (b) the portion of the fair market value of the net assets
of such Restricted Subsidiary attributable to the Borrower’s equity therein at
the time of such re-designation.

Section 5.11    Anti-Corruption Laws and Sanctions. Maintain in effect and
enforce policies and procedures designed (in its reasonable business judgment)
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (in their respective capacities as
such) with Anti-Corruption Laws and applicable Sanctions.

Section 5.12    Margin Regulations. Not to use any of the proceeds of any Loans
or any other extensions of credit hereunder (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board of Governors of the
Federal Reserve System or (b) for any purpose that violates the provisions of
the Regulations of the Board of Governors of the Federal Reserve System.

Section 5.13    Post-Closing Obligations. The Borrower shall deliver, or cause
to be delivered, the agreements, instruments and other documents set forth on
Schedule 5.13 within the applicable time periods specified therein or in each
case, such later date as may be agreed by the Administrative Agent in its sole
discretion.

ARTICLE VI.

FINANCIAL COVENANTS

Until the Commitments have expired or been terminated and all Obligations have
been paid in full (other than contingent obligations as to which no claim has
been made by the Person entitled thereto) and all Letters of Credit shall have
expired or terminated, in each case without any pending draw,

 

- 77 -



--------------------------------------------------------------------------------

or all such Letters of Credit shall have been cash collateralized to the
satisfaction of the Issuing Bank, and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that, it shall
not, and shall not permit any of its Restricted Subsidiaries to:

Section 6.1    Consolidated Leverage Ratio. Commencing with the fiscal quarter
ending September 30, 2020, (a) permit, on the last day of any fiscal quarter,
the Consolidated Leverage Ratio for the four consecutive fiscal quarters of the
Borrower ending with such fiscal quarter end date to exceed 3.00:1.00 or
(b) solely to the extent that a Material Acquisition occurs during any fiscal
quarter in which the Consolidated Leverage Ratio is tested (the fiscal quarter
in which such Material Acquisition occurs, the “Applicable Fiscal Quarter”),
permit, on the last day of such Applicable Fiscal Quarter and on the last day of
each of the immediately following three fiscal quarters (such period of time,
the “Modified Leverage Period”), the Consolidated Leverage Ratio for the four
consecutive fiscal quarters of the Borrower ending with each such fiscal quarter
end date to exceed 3.50:1.00 (it being understood and agreed that after the
Modified Leverage Period ends, the Borrower shall be required to maintain the
minimum Consolidated Leverage Ratio set forth in the preceding clause (a) unless
another Material Acquisition occurs and this clause (b) applies for such
Material Acquisition).

Section 6.2    Interest Coverage Ratio. Permit, on the last day of any fiscal
quarter beginning with September 30, 2020, the Interest Coverage Ratio for the
four consecutive fiscal quarters of the Borrower ending with such fiscal quarter
end date to be less than 3.00:1.00.

ARTICLE VII.

NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and all Obligations (other
than contingent obligations as to which no claim has been made by the Person
entitled thereto) have been paid in full and all Letters of Credit shall have
expired or terminated, in each case without any pending draw, or all such
Letters of Credit shall have been cash collateralized to the satisfaction of the
Issuing Bank, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that, it shall not, and shall not permit
any of its Restricted Subsidiaries to:

Section 7.1    Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness thereof, except:

(a)    Indebtedness of any Loan Party pursuant to any Loan Document;

(b)    intercompany Indebtedness incurred pursuant to any Investment permitted
by Section 7.6(f), (l) or (m);

(c)    Guarantee Obligations incurred in the ordinary course of business or with
respect to Indebtedness permitted pursuant to this Agreement;

(d)    Indebtedness outstanding on the Closing Date and listed on Schedule
7.1(d);

(e)    Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.2(g) in an aggregate outstanding principal amount not to
exceed at any time (x) $50,000,000, plus (y) an amount such that, subject to
Section 1.3(d) (to the extent applicable) immediately after giving effect to the
incurrence of any such Indebtedness and the use of proceeds thereof, the
Consolidated Secured Leverage Ratio, calculated on a pro forma basis for the
period of four consecutive fiscal quarters

 

- 78 -



--------------------------------------------------------------------------------

most recently ended for which financial statements have been delivered hereunder
prior thereto, would not exceed 2.75:1.00;

(f)    Indebtedness of the Borrower or any Restricted Subsidiaries in respect of
workers’ compensation claims, self-insurance obligations, customs, appeal,
performance, bid and surety bonds and completion guaranties, deferred insurance
premiums, and similar obligations, in each case in the ordinary course of
business;

(g)    Indebtedness of the Borrower or any Restricted Subsidiaries arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(h)    letters of credit issued for the account of the Borrower or any
Restricted Subsidiaries, so long as the sum of (i) the aggregate undrawn face
amount thereof, (ii) any unreimbursed obligations in respect thereof and
(iii) the aggregate amount of pledges and deposits made pursuant to
Section 7.2(t) below does not exceed the LC Commitment Amount at any time;

(i)    Indebtedness of a joint venture as long as such Indebtedness is
non-recourse to the Borrower or any other Restricted Subsidiary of the Borrower
(other than a Restricted Subsidiary the sole assets of which are the equity
interests in one or more joint ventures); provided that notwithstanding the
foregoing joint ventures may create, incur or assume Indebtedness with recourse
to the Borrower or any other Restricted Subsidiary of the Borrower not to exceed
$50,000,000 in an aggregate principal amount at any one time outstanding;

(j)    Indebtedness incurred by any Foreign Subsidiary in an aggregate
outstanding principal amount for all such Foreign Subsidiaries at the close of
business on any day not to exceed $50,000,000;

(k)    secured Indebtedness of the Borrower or any Restricted Subsidiaries
(which may be guaranteed by the Guarantors) containing, in the good faith
judgment of the Borrower, then current market terms and conditions for similarly
situated companies (but which terms and conditions shall not directly and
explicitly restrict the ability of the Group Members to perform their
obligations under the Loan Documents in any material respect or the ability of
the Borrower to repay the Loans); provided that (i) no Event of Default exists
or would result from the incurrence thereof, (ii) subject to Section 1.3(d) (to
the extent applicable) immediately after giving effect to the incurrence of any
such Indebtedness and the use of proceeds thereof the Consolidated Secured
Leverage Ratio calculated on a pro forma basis for the period of four
consecutive fiscal quarters most recently ended for which financial statements
have been delivered, would not exceed 2.75:1.00, (iii) in the case of syndicated
or bilateral credit agreements, indentures or note purchase agreements, any
negative or financial covenants applicable to such agreements that are more
restrictive (with respect to any indenture or note purchase agreement, taken as
a whole) than those contained in this Agreement shall be deemed to be
incorporated in this Agreement, mutatis mutandis, (iv) the final scheduled
maturity date of such Indebtedness is no earlier than the Maturity Date and the
weighted average life to maturity of such Indebtedness is equal to or longer
than the remaining average weighted life of the Revolving Facility (other than
for nominal amortization of 5% or less of the principal amount of such
Indebtedness per year) and (v) such Indebtedness shall not be guaranteed by any
Person that is not a Guarantor and shall not be secured by any assets other than
the Collateral; provided, further, any Indebtedness incurred by a Restricted
Subsidiary that is not a Guarantor shall, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Guarantor in reliance on
clause (o), not exceed $100,000,000 at any one time outstanding;

 

- 79 -



--------------------------------------------------------------------------------

(l)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
acquired pursuant to a Permitted Acquisition (or Indebtedness assumed at the
time of a Permitted Acquisition of an asset securing such Indebtedness);
provided that such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition;

(m)    contingent obligations with respect to customary indemnification
obligations in favor of sellers (and Affiliates or assignees thereof) in
connection with Acquisitions permitted under Section 7.6 and purchasers (and
Affiliates or assignees thereof) in connection with Dispositions permitted under
Section 7.4;

(n)    provided that no Event of Default shall have occurred and be continuing
or would occur as a consequence thereof, Indebtedness which serves to refund,
replace, extend repurchase, redeem or refinance any Indebtedness permitted under
paragraphs (d), (e), (k), (l) or (o) of this Section, or any Indebtedness issued
to so refund, replace, extend, repurchase or refinance such Indebtedness,
including, in each case, additional Indebtedness incurred to pay premiums
(including tender premiums), defeasance costs and fees and expenses in
connection therewith (collectively, the “Permitted Refinancing Indebtedness”) at
or prior to its respective maturity; provided, however, that:

(i)    the weighted average life to maturity of such Permitted Refinancing
Indebtedness shall not be shorter than the weighted average life to maturity of
such refinanced Indebtedness at the time of such refunding or refinancing;

(ii)    to the extent such Permitted Refinancing Indebtedness refinances
Indebtedness subordinated or pari passu to the Obligations, such Permitted
Refinancing Indebtedness is subordinated or pari passu to the Obligations at
least to the same extent as the Indebtedness being refunded or refinanced;

(iii)    such Permitted Refinancing Indebtedness shall not be in a principal
amount in excess of the principal amount of, premium, if any, accrued interest
on, and related fees and expenses of, the Indebtedness being refunded, replaced,
extended, repurchased, redeemed or refinanced (including any premium, expenses,
costs and fees incurred in connection with such refund, replacement or
refinancing);

(iv)    the obligors in respect of such Permitted Refinancing Indebtedness
(including in their capacities as primary obligor and guarantor) were obligors
in respect of the Indebtedness being refinanced; and

(v)    any Liens securing such Permitted Refinancing Indebtedness are not
extended to any property which does not secure the Indebtedness being refinanced
and, if the Liens securing the Indebtedness being refinanced are subject to
intercreditor arrangements with the Lenders, any Liens securing such Permitted
Refinancing Indebtedness are subject to intercreditor arrangements at least as
favorable (taken as a whole) to the Administrative Agent and the Lenders as the
intercreditor arrangements applicable to the Indebtedness being refinanced;

(o)    unsecured Indebtedness of the Borrower or any of its Restricted
Subsidiaries and unsecured Guarantee Obligations of any Guarantor in respect of
such unsecured Indebtedness; provided that (i) no Event of Default exists or
would result from the incurrence thereof and (ii) subject to Section 1.3(d) (to
the extent applicable) immediately after giving effect to the incurrence of any
such Indebtedness and the use of proceeds thereof, the Consolidated Leverage
Ratio, calculated on a pro forma basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements

 

- 80 -



--------------------------------------------------------------------------------

have been delivered prior thereto, would not exceed 3.00:1.00; provided, that
(x) such Indebtedness shall not be guaranteed by any Person that is not a
Guarantor and (y) any Indebtedness incurred by a Restricted Subsidiary that is
not a Guarantor shall, together with any Indebtedness incurred by a Restricted
Subsidiary that is not a Guarantor in reliance on clause (k), not exceed
$100,000,000 at any one time outstanding;

(p)    to the extent constituting Indebtedness, obligations under treasury,
depositary or other cash management services entered into in the ordinary course
of business; and

(q)    Indebtedness in respect of letters of credit in an aggregate face amount
not exceeding $5,000,000 (or such greater amount solely to the extent resulting
from fluctuations in currency exchange rates) at any one time outstanding.

Section 7.2    Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

(a)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that reserves with respect thereto (if
required by, and to the extent required by, GAAP) are maintained on the books of
the Borrower or its Restricted Subsidiaries, as the case may be, in conformity
with GAAP (or, in the case of Foreign Subsidiaries, generally accepted
accounting principles in effect from time to time in their respective
jurisdiction of organization);

(b)    landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier, construction or other like Liens in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being bonded or contested in good faith by appropriate proceedings;

(c)    (i) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other social security legislation and similar laws or
regulations, and (ii) Liens (A) of a collecting bank arising in the ordinary
course of business under Section 4-210 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon or
(B) in favor of a banking institution or financial intermediary, encumbering
amounts credited to deposit or securities accounts (including the right of
set-off) arising in the ordinary course of business in connection with the
maintenance of such accounts;

(d)    pledges and deposits to secure the performance of bids, contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds, utility payments and other obligations of a like
nature incurred in the ordinary course of business;

(e)    zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, mortgage rights, easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, do not materially interfere with the ordinary conduct of the
business of the Borrower or its Subsidiaries, taken as a whole;

(f)    Liens in existence on the Closing Date and listed on Schedule 7.2(f) and
extensions, renewals and replacements of any such Liens so long as the principal
amount of Indebtedness or other obligations secured thereby is not increased and
so long as such Liens are not extended to any other property of the Borrower or
any of its Restricted Subsidiaries;

(g)    Liens securing Indebtedness of the Borrower or any other Restricted
Subsidiary incurred pursuant to Section 7.1(e) to finance the acquisition of
fixed or capital assets; provided that (i)

 

- 81 -



--------------------------------------------------------------------------------

such Liens shall be created within 180 days of the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and proceeds thereof and
(iii) the amount of Indebtedness secured thereby is not increased and
extensions, renewals and replacements of any such Liens so long as the principal
amount of Indebtedness or other obligations secured thereby is not increased and
so long as such Liens are not extended to any other property of the Borrower or
any of its Restricted Subsidiaries;

(h)    Liens (i) created pursuant to the Loan Documents or (ii) granted in favor
of the Issuing Bank pursuant to arrangements designed to eliminate the Issuing
Bank’s risk with respect to any Defaulting Lender’s or Defaulting Lenders’
participation in Letters of Credit, as contemplated by Section 2.26;

(i)    any interest or title of a lessor under any lease entered into by the
Borrower or any other Restricted Subsidiary in the ordinary course of its
business and covering only the assets so leased;

(j)    Liens with respect of leases, licenses, sublicenses or subleases granted
to others not interfering in any material respect with the businesses of the
Borrower or any of its Subsidiaries;

(k)    Liens with respect to operating leases not prohibited under this
Agreement and entered into in the ordinary course of business;

(l)    Liens so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed (as to the Borrower and all
Subsidiaries) 5.0% of Consolidated Assets as determined as of the last day of
the most recent fiscal period for which financial statements have been delivered
hereunder prior to the incurrence thereof;

(m)    Liens on the assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 7.1(j);

(n)    receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(o)    Liens on the assets of joint ventures and their Subsidiaries (and
Restricted Subsidiaries the sole assets of which are the equity interests in one
or more joint ventures) securing obligations of such Persons that are not
prohibited by Section 7.1;

(p)    attachment, judgment or other similar Liens securing judgments or decrees
not constituting an Event of Default under Section 8.1(h) or securing appeal or
other surety bonds related to such judgments or decrees;

(q)    Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business;

(r)    statutory Liens and rights of offset, revocation, refund or chargeback
arising in the ordinary course of business of the Borrower and its Restricted
Subsidiaries;

(s)    cash collateral supporting letters of credit permitted pursuant to
Section 7.1 in an aggregate amount not exceeding 105% of the aggregate fact
amounts thereof;

 

- 82 -



--------------------------------------------------------------------------------

(t)    pledges of cash or Cash Equivalents or deposits of cash or Cash
Equivalents made to support any obligations of the Group Members (including cash
collateral to secure obligations under letters of credit permitted pursuant to
Section 7.1(h)) so long as (without duplication) the sum of (i) the aggregate
undrawn face amount of letters of credit permitted pursuant to Section 7.1(h)
above, (ii) any unreimbursed obligations in respect of letters of credit
permitted pursuant to Section 7.1(h) above and (iii) the aggregate amount of
such pledges and deposits does not exceed the limit set forth in Section 7.1(h);

(u)    Liens on the Collateral securing Indebtedness (and interest and related
obligations) permitted under clause (k) of Section 7.1 as long as such Liens are
subject to a Market Intercreditor Agreement or an intercreditor agreement
otherwise reasonably satisfactory to the Administrative Agent;

(v)    Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Restricted Subsidiary of the Borrower in existence
at the time such Restricted Subsidiary is acquired pursuant to a Permitted
Acquisition; provided that (i) any Indebtedness that is secured by such Liens is
permitted to exist under Section 7.1(l), and (ii) such Liens are not incurred in
connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of the Borrower or any of its
Restricted Subsidiaries and extensions, renewals and replacements of any such
Liens so long as the principal amount of Indebtedness or other obligations
secured thereby is not increased and so long as such Liens are not extended to
any other property of the Borrower or any of its Restricted Subsidiaries;

(w)    Liens securing obligations in respect of cash pooling, treasury,
depositary and other cash management arrangements entered into in the ordinary
course of business;

(x)    Liens arising in connection with Escrow Funding Arrangements;

(y)    Liens securing Indebtedness incurred to finance deferred insurance
premiums permitted under Section 7.1(f), provided that such Liens shall be
permitted only with respect to unearned premiums and dividends which may become
payable under the relevant insurance policies and loss payments which reduce the
unearned premiums under such insurance policies; and

(z)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods.

Section 7.3    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

(a)    any Subsidiary may be merged, consolidated with or into or transferred to
the Borrower (provided that the Borrower shall be the continuing or surviving
Person) or with, into or to any other Subsidiary (provided that, if any such
Subsidiary is a Guarantor, either (x) (i) the Guarantor shall be the continuing
or surviving Person or (ii) simultaneously with the applicable merger or
consolidation, the continuing Person shall become a Guarantor or (y) if the
continuing or surviving Person will not be a Guarantor, the Investment of the
assets of the Loan Party in and to the Subsidiary that is not a Loan Party is
permitted under Section 7.6);

(b)    any Subsidiary that is not a Loan Party may be merged, consolidated,
amalgamated, liquidated, wound-up or dissolved or all or substantially all of
its property or business Disposed of with, into or to a Restricted Subsidiary
that is not a Loan Party;

 

- 83 -



--------------------------------------------------------------------------------

(c)    any Restricted Subsidiary may Dispose of any or all of its assets to the
Borrower or any Guarantor (upon voluntary liquidation or otherwise);

(d)    any Disposition otherwise permitted pursuant to Section 7.4 may be
completed; and

(e)    any Permitted Acquisition otherwise permitted pursuant to Section 7.6 may
be completed.

Section 7.4    Disposition of Property. Dispose of any of its property,
including Intellectual Property, whether now owned or hereafter acquired, or, in
the case of any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

(a)    the Disposition of property that the Borrower or any Restricted
Subsidiary reasonably determines is obsolete, surplus, worn out, or no longer
useful in its business, or is replaced in the ordinary course of business,
including the lease or sublease of excess or unneeded real property;

(b)    the Disposition of inventory, internally manufactured test systems or
cash or Cash Equivalents in the ordinary course of business;

(c)    Dispositions permitted by Section 7.3, Restricted Payments permitted by
Section 7.5 and Investments permitted by Section 7.6;

(d)    the Disposition or issuance of any Restricted Subsidiary’s Capital Stock
to the Borrower or any Guarantor;

(e)    assignments and licensing and cross-licensing arrangements of technology
or other Intellectual Property in the ordinary course of business or the
discontinuance, forfeiture, abandonment or other disposition of any item of
Intellectual Property that is no longer economically practicable to maintain or
useful in the conduct of the business of the Borrower and the Restricted
Subsidiaries, as determined in the exercise of the Borrower’s or the applicable
Restricted Subsidiary’s reasonable business judgment;

(f)    the Disposition of any property or assets, or the issuance of any
Restricted Subsidiaries’ Capital Stock, (i) to any Loan Party and (ii) by any
Restricted Subsidiary that is not a Guarantor to any other Restricted Subsidiary
that is not a Guarantor;

(g)    transfers of property as a result of any Recovery Event;

(h)    leases, occupancy agreements and subleases of property in the ordinary
course of business;

(i)    the Disposition of receivables and customary related assets pursuant to
factoring programs on customary market terms for such transactions and with
respect to receivables of, and generated by, Foreign Subsidiaries;

(j)    the Disposition of other property (other than receivables and customary
related assets) having a net book value not to exceed 25.0% of Consolidated
Assets (as determined as of the last day of the most recent fiscal period for
which financial statements have been delivered hereunder prior to the
Disposition thereof) in the aggregate during any fiscal year of the Borrower;
provided, however, with respect to any such Dispositions of property pursuant to
this clause (j) having a net book value in excess

 

- 84 -



--------------------------------------------------------------------------------

of 10.0% of the Consolidated Assets (as determined as of the last day of the
most recent fiscal period for which financial statements have been delivered
hereunder prior to the Disposition thereof), such Dispositions shall only be
permitted if (x) not less than 75% of the aggregate sale price from such
Disposition shall be paid in cash or Cash Equivalents and (y) the Borrower shall
be in pro forma compliance with each of the financial covenants set forth in
Article VI after giving effect to such Disposition and recomputed for the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered hereunder; provided, however, that for the purposes of this
clause (j), the following shall be deemed to be Cash Equivalents: (A) any
liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that (i) are assumed by the transferee with
respect to the applicable Disposition or (ii) are otherwise cancelled or
terminated in connection with the transaction with such transferee (other than
intercompany debt owed to the Borrower or its Restricted Subsidiaries) and, in
each case, for which the Borrower and all of its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing and (B) any
securities, notes or other obligations or assets received by the Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into Cash Equivalents (to the extent of
the Cash Equivalents received) within 180 days following the closing of the
applicable Disposition;

(k)    Disposition of assets acquired pursuant to a Permitted Acquisition that
constitute “non-core assets” within 365 days after the consummation of such
Permitted Acquisition; provided, that not less than 75% of the aggregate sale
price from such Disposition shall be paid in cash or Cash Equivalents;

(l)    Dispositions of Unrestricted Subsidiaries; and

(m)    discounts, adjustments or forgiveness of accounts receivable and other
contract claims in the ordinary course of business or in connection with
collection or compromise thereof.

Section 7.5    Restricted Payments. (A) Declare or pay any dividend (other than
dividends payable solely in Qualified Stock of the Person making such dividend)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Capital Stock of the Borrower or any Restricted
Subsidiary of the Borrower, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Borrower or any Restricted Subsidiary
of the Borrower; or (B) make or offer to make any payment, prepayment,
repurchase or redemption of or otherwise defease or segregate funds with respect
to the principal of any Junior Indebtedness (other than (i) scheduled payments
of principal, (ii) customary mandatory prepayments, mandatory repurchases and
mandatory redemptions and (iii) refinancing thereof from the Net Cash Proceeds
of Indebtedness permitted by Section 7.1 or Capital Stock of the Borrower other
than Disqualified Stock) ((A), and (B), collectively, “Restricted Payments”),
except that:

(a)    any Restricted Subsidiary may make Restricted Payments to any Loan Party;

(b)    any Restricted Subsidiary may make Restricted Payments to the Group
Member that is its parent company so long as, in the case of any Restricted
Payment made by a Loan Party, such parent company is also a Loan Party;

(c)    any Restricted Subsidiary may make Restricted Payments with respect to
the Capital Stock of such Restricted Subsidiary; provided that each Group Member
shareholder of such Restricted Subsidiary receives at least its ratable share
thereof;

 

- 85 -



--------------------------------------------------------------------------------

(d)    the Borrower may make Restricted Payments of the type described in clause
(A) set forth in the introductory paragraph of this Section 7.5, within 60 days
after the date of declaration thereof, as long as at such declaration date
(x) no Default or Event of Default existed (or would exist if such Restricted
Payment were made on such date) and (y) subject to Section 1.3(d) (to the extent
applicable) and giving pro forma effect to such declared Restricted Payment, the
Borrower shall be in compliance with each of the financial covenants in Article
VI, calculated on a pro forma basis for the period of four consecutive fiscal
quarters ended prior to such declaration date for which financial statements
have been delivered hereunder prior thereto;

(e)    as long as (x) no Default or Event of Default exists immediately before
or after giving effect thereto, (y) subject to Section 1.3(d) (to the extent
applicable) and immediately after giving effect to such Restricted Payment, the
Borrower shall be in compliance with Section 6.2 (calculated on pro forma basis
for the period of four consecutive fiscal quarters most recently ended for which
financial statements have been delivered hereunder prior thereto), and
(z) subject to Section 1.3(d) (to the extent applicable) and after giving effect
to such Restricted Payment, the Consolidated Leverage Ratio, calculated on pro
forma basis for the period of four consecutive fiscal quarters most recently
ended for which financial statements have been delivered hereunder prior
thereto, would not exceed 2.25:1.00, the Borrower may make Restricted Payments
of the type described in clause (B) set forth in the introductory paragraph of
this Section 7.5;

(f)    the Borrower and its Restricted Subsidiaries may make Investments
permitted by Section 7.6;

(g)    the Borrower may deliver common stock or preferred stock or other equity
securities that constitute Qualified Stock of the Borrower to holders upon
conversion or exchange of any convertible preferred stock of the Borrower; and

(h)    the Borrower may enter into any Permitted Bond Hedge Transaction.

Section 7.6    Investments. Make any Investment except:

(a)    extensions of trade credit in the ordinary course of business;

(b)    Investments in cash or Cash Equivalents;

(c)    Guarantee Obligations (of Indebtedness or otherwise) not prohibited by
Section 7.1;

(d)    loans and advances to employees or directors of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses);

(e)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.4(j);

(f)    intercompany Investments by (i) any Group Member in the Borrower or any
Person that, prior to such investment, is a Guarantor, (ii) by any Subsidiary
that is not a Guarantor in any other Subsidiary that is not a Guarantor, (iii) a
Loan Party consisting of the contribution or transfer of Capital Stock of a
Foreign Subsidiary held by such Loan Party to a Foreign Subsidiary and (iv) by
any Loan Party in any Subsidiary that is not a Loan Party; provided that the
aggregate amount of Investments permitted under clause (iv) shall not exceed
5.0% of Consolidated Assets as determined as of the last day of the most recent
fiscal quarter for which financial statements have been delivered hereunder
prior to the making thereof;

 

- 86 -



--------------------------------------------------------------------------------

(g)    Investments consisting of Indebtedness permitted by Section 7.1 (other
than clause (b) thereof);

(h)    prepaid expenses and lease, utility, workers, compensation, performance
and other similar deposits made in the ordinary course of business;

(i)    Investments (including debt obligations) received in the ordinary course
of business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers or in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;

(j)    Investments listed on Schedule 7.6(j);

(k)    Hedging Transactions permitted by Section 7.8;

(l)    (x) Permitted Acquisitions and (y) Investments in connection with actual
or contemplated Permitted Acquisitions; provided that the aggregate amount of
Investments permitted by Loan Parties in non-Loan Parties under this sub-clause
(y) shall not exceed 25.0% of Consolidated Assets as determined as of the last
day of the most recent fiscal quarter for which financial statements have been
delivered hereunder prior to the making thereof;

(m)    in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Restricted Subsidiaries in an
aggregate amount not to exceed 10.0% of Consolidated Assets as determined as of
the last day of the most recent fiscal quarter for which financial statements
have been delivered hereunder prior to the making thereof;

(n)    Investments permitted by Section 7.5; and

(o)    Investments by the Borrower in any Permitted Bond Hedge Transaction.

Section 7.7    Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than transactions among Group Members) unless such transaction
(a) is otherwise permitted under this Agreement, (b) is upon fair and reasonable
terms substantially as favorable to the relevant Group Member than would be
obtainable in a comparable arm’s length transaction with a Person that is not an
Affiliate; or (c) involves any Lender or Agent (or their Affiliates) in its
capacity as Lender or Agent under this Agreement.

Section 7.8    Swap Agreements. Enter into any Hedging Transactions for
speculative purposes (rather than risk mitigation); provided, however, that for
the avoidance of doubt this Section 7.8 shall not prohibit any Permitted Call
Spread Transaction.

Section 7.9    Accounting Changes. Make, or permit any of its Restricted
Subsidiaries to make, any significant change in accounting treatment or
reporting practices, except as required by GAAP, or permit the fiscal year of
the Borrower to end on a day other than December 31.

 

- 87 -



--------------------------------------------------------------------------------

Section 7.10    Negative Pledge Clauses. Enter into or permit to exist or become
effective any agreement that prohibits or limits (other than a dollar limit;
provided that such dollar limit is sufficient in amount to allow at all times
the Liens to secure the obligations under the Loan Documents in full) the
ability of the Borrower or any Domestic Subsidiary that is a Restricted
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
obligations under the Loan Documents to which it is a party other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby or
any other secured obligation permitted by Section 7.2(c), (d), (g), (t), or (v)
(in which case, any prohibition or limitation shall only be effective against
(x) in the case of purchase money Liens or Capital Lease Obligations, the assets
financed thereby and proceeds thereof and (y) in the case of other secured
obligations, the specific assets subject to the Lien securing such obligation),
(c) (i) any agreements governing Indebtedness permitted by Section 7.1(k) and
any Guarantee Obligations with respect thereto or any Permitted Refinancing
Indebtedness in respect thereof (provided that such prohibitions or limitations
contained in any agreement referred to in this clause (c)(i) are not materially
more restrictive, when taken as a whole, than Section 7.2 hereof) and (ii) any
agreement governing any Indebtedness existing as of the Closing Date and any
agreement governing any Permitted Refinancing Indebtedness of such Indebtedness
existing as of the Closing Date (provided that such prohibitions or limitations
contained therein are not materially more restrictive, when taken as whole, than
those (if any) in the agreement governing such Indebtedness as of the Closing
Date), (d) customary provisions in joint venture agreements and similar
agreements and any agreement with respect to Indebtedness primarily incurred to
finance the acquisition of an interest in a joint venture that restrict the
transfer or encumbrance of assets of, or equity interests in, the applicable
joint ventures, (e) any agreement governing letters of credit issued in
accordance with Section 7.1(h) or Bank Products, or Hedging Transactions, in any
such case, containing provisions not more restrictive that the provisions of
this Agreement, (f) licenses or sublicenses by the Borrower and its Restricted
Subsidiaries of Intellectual Property in the ordinary course of business (in
which case, any prohibition or limitation shall only be effective against the
Intellectual Property subject thereto), (g) customary restrictions in any
agreements governing Indebtedness of a joint venture which prohibit the pledge
of the assets of, or equity interests in, such joint venture, (h) customary
restrictions and conditions contained in any agreement relating to the
Disposition of any property permitted under or not prohibited by Section 7.4
pending the consummation of such Disposition and (i) restrictions that exist in
any agreement in effect at the time a Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary and such restriction applies only to the
assets of such Subsidiary.

Section 7.11    Clauses Restricting Subsidiary Distributions. Enter into or
permit to exist or become effective any contractual consensual encumbrance or
restriction on the ability of any Restricted Subsidiary to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Loan Party, (b) make
loans or advances to, or other Investments in, the Borrower or any other Loan
Party or (c) transfer any of its assets to the Borrower or any other Loan Party,
except for such encumbrances or restrictions existing under or by reason of
(i) any restrictions existing under the Loan Documents, any agreements governing
Indebtedness permitted by Section 7.1(k) or (o) and any agreement governing
Permitted Refinancing Indebtedness in respect thereof (provided that such
prohibitions or limitations contained therein, when taken as a whole, are not
materially more restrictive than the equivalent restrictions in this Agreement)
and any agreement governing any Indebtedness existing as of the Closing Date and
any agreement governing any Permitted Refinancing Indebtedness of such
Indebtedness existing as of the Closing Date (provided that such prohibitions or
limitations contained therein are, when taken as a whole, are not materially
more restrictive than those in the agreement governing such Indebtedness as of
the Closing Date), (ii) customary provisions in joint venture agreements and
similar agreements that restrict the transfer of equity interests in joint
ventures (in which case such restrictions shall relate only to assets of, or
equity interests in, such joint venture or any holding company which may hold
the Capital Stock of such joint venture), (iii) any restrictions regarding
licenses or sublicenses by the Borrower and its Restricted Subsidiaries of
Intellectual Property in the ordinary course of business (in which case such

 

- 88 -



--------------------------------------------------------------------------------

restriction shall relate only to such Intellectual Property); (iv) restrictions
and conditions contained in agreements relating to the sale of all or a
substantial part of the capital stock or assets of any Restricted Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
capital stock or assets to be sold and such sale is permitted hereunder,
(v) with respect to restrictions described in clause (a) of this Section 7.11,
restrictions contained in agreements governing Indebtedness permitted by
Section 7.1 hereof, (vi) with respect to restrictions described in clause (c) of
this Section 7.11, restrictions contained in agreements governing Indebtedness
permitted by Section 7.1(i) (as long as such restrictions apply to the property
financed thereby) and (k) hereof (as long as such restrictions apply only to the
assets of the applicable joint venture), (vii) any restriction existing by
reason of any holder of a Lien permitted by Section 7.2 restricting the transfer
of the property subject thereto, (viii) any restriction and condition contained
in any agreement relating to the Disposition of any property not prohibited by
Section 7.4 pending the consummation of such Disposition, (ix) any restriction
in any agreement in effect at the time a Subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Subsidiary, (x) any restriction in any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition and permitted pursuant to Section 7.1(l), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired, and (xi) any encumbrances or restrictions imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in clauses (iv), (ix) or
(x) above; provided that such amendments or refinancings are no more materially
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing; provided further that this Section 7.11 shall
not apply to encumbrances or restrictions pursuant to the terms governing
Indebtedness of any Foreign Subsidiary provided that such encumbrances or
restrictions shall be limited to the assets of such Foreign Subsidiary.

Section 7.12    Lines of Business. Enter into any material business, either
directly or through any Restricted Subsidiary, except for those businesses
(a) in which the Borrower and its Restricted Subsidiaries are engaged on the
date of this Agreement or are identified on Schedule 7.12 or (b) that are
reasonably related, incidental, ancillary, complementary (including related,
complementary, synergistic or ancillary technologies) or similar thereto, or a
reasonable extension, development or expansion thereof.

Section 7.13    Use of Proceeds. Use the proceeds of the Loans for purposes
other than those described in Section 4.15. The Borrower will not, and will not
permit any Subsidiary to, request any Loan or Letter of Credit or, directly or
knowingly indirectly, use the proceeds of any Loan or any Letter of Credit
(i) to fund any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding, is the subject of Sanctions or
(ii) in furtherance of an offer, payment, promise to pay or authorization of the
payment or giving of money or anything else of value to any Person in violation
of applicable Anti-Corruption Laws.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.1    Events of Default. If any of the following events (each, an
“Event of Default”) shall occur and be continuing on or after the occurrence of
the Closing Date:

(a)    the Borrower shall fail to pay in the currency required hereunder (i) any
principal of any Loan or of any reimbursement obligation in respect of any LC
Disbursement, when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; (ii) any
interest on any Loan payable under this Agreement when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three (3) Business Days; or

 

- 89 -



--------------------------------------------------------------------------------

(iii) any fee or any other amount (other than an amount payable under the
preceding clauses (i) and (ii) of this Section or an amount related to a Bank
Product Obligation) payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of five (5) Business Days; or

(b)    any representation or warranty made or deemed made by any Group Member
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect (except that such materiality
qualifier shall not be applicable to any representations, warranties,
certificates or statements that already are qualified or modified by materiality
in the text thereof) on or as of the date made or deemed made; or

(c)    any Group Member shall default in the observance or performance of any
agreement contained in clause (i) of Section 5.4(a) (with respect to the
Borrower only), Section 5.7(a), Section 5.13, Article VI or Article VII of this
Agreement; or

(d)    any Group Member shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 consecutive days after the
earlier of (i) notice thereof from the Administrative Agent or the Required
Lenders to the Borrower or (ii) any Responsible Officer of the Borrower becomes
aware of such default; or

(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness (including any Guarantee Obligation with respect to
principal of any Indebtedness described in clause (a), (c) or (e) of the
definition thereof, but excluding the Loans or any intercompany Indebtedness) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist (excluding, in the case of any
Permitted Convertible Indebtedness, any event or condition that would permit the
holder or beneficiary of such Permitted Convertible Indebtedness to convert such
Permitted Convertible Indebtedness into cash, shares of the Borrower’s common
stock or a combination thereof, in each case to the extent permitted hereunder),
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) (x) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount (or the Net Mark-to-Market Exposure, as
applicable) of which exceeds in the aggregate $20,000,000, and (y) shall cease
to constitute an Event of Default following the cure or waiver of any such
default under such Indebtedness prior to the exercise of any remedies by the
Administrative Agent or the Required Lenders pursuant to this Section 8.1; or

(f)    (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,

 

- 90 -



--------------------------------------------------------------------------------

winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 consecutive days; or (iii) there shall be commenced against any
Group Member any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the board of
directors (or equivalent governing body) of the Borrower shall authorize any
action set forth in clause (i) above; or (v) any Group Member shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or (vi) or any Group Member shall make a general
assignment for the benefit of its creditors; or

(g)    (i) an ERISA Event shall have occurred; (ii) a trustee shall be appointed
by a United States district court to administer any Single Employer Plan;
(iii) the PBGC shall institute proceedings to terminate any Single Employer
Plan(s); (iv) any Loan Party or any of their respective ERISA Affiliates shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
or will be assessed Withdrawal Liability to such Multiemployer Plan and such
entity does not have reasonable grounds for contesting such Withdrawal Liability
or is not contesting such Withdrawal Liability in a timely and appropriate
manner; or (v) any other event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (v) above, such event or
condition, together with all other such events or conditions, if any, would
reasonably be expected to have a Material Adverse Effect; or

(h)    one or more judgments or decrees shall be entered against any Group
Member imposing thereon in the aggregate a liability (excluding any amounts paid
or covered by insurance as to which the relevant insurance company has not
denied coverage) of $20,000,000 or more, and all such judgments or decrees shall
not have been vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

(i)    any of the Loan Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or Liens created by the Loan Documents with respect to a material
portion of the Collateral shall cease to be enforceable and of the same effect
and priority purported to be created thereby, other than, in any such case, by
reason of the release thereof in accordance with the terms of the Loan
Documents; or

(j)    a Change in Control shall occur or exist;

then, and in every such event (other than an event with respect to the Borrower
described in subsection (f) of this Section) and at any time thereafter during
the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at law or in equity; provided that,
if an Event of Default specified in subsection (f) shall occur, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

- 91 -



--------------------------------------------------------------------------------

Section 8.2    Application of Proceeds from Collateral. All proceeds from each
sale of, or other realization upon, all or any part of the Collateral by any
Secured Party after an Event of Default arises shall be applied as follows:

(a)    first, to the reimbursable expenses of the Administrative Agent incurred
in connection with such sale or other realization upon the Collateral, until the
same shall have been paid in full;

(b)    second, to the fees and other reimbursable expenses of the Administrative
Agent, the Swingline Lender and the Issuing Bank then due and payable pursuant
to any of the Loan Documents, until the same shall have been paid in full;

(c)    third, to all reimbursable expenses, if any, of the Lenders then due and
payable pursuant to any of the Loan Documents, until the same shall have been
paid in full;

(d)    fourth, to the fees and interest then due and payable under the terms of
this Agreement, until the same shall have been paid in full;

(e)    fifth, to the aggregate outstanding principal amount of the Loans, the LC
Exposure, the Bank Product Obligations and the Hedging Obligations that
constitute Obligations, until the same shall have been paid in full, allocated
pro rata among the Secured Parties based on their respective pro rata shares of
the aggregate amount of such Loans, LC Exposure, Bank Product Obligations and
Hedging Obligations;

(f)    sixth, to additional cash collateral for the aggregate amount of all
outstanding Letters of Credit until the aggregate amount of all cash collateral
held by the Administrative Agent pursuant to this Agreement is at least 105% of
the Dollar Equivalent of the LC Exposure after giving effect to the foregoing
clause fifth; and

(g)    seventh, to the extent any proceeds remain, to the Borrower or as
otherwise provided by a court of competent jurisdiction.

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with Section 2.22(g).
All cash collateral for LC Exposure shall be applied to satisfy drawings under
the Letters of Credit as they occur; if any amount remains on deposit on cash
collateral after all letters of credit have either been fully drawn or expired,
such remaining amount shall be applied to other Obligations, if any, in the
order set forth above.

Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product Obligations and Hedging
Obligations shall be excluded from the application described above if the

 

- 92 -



--------------------------------------------------------------------------------

Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the Bank
Product Provider or the Lender-Related Hedge Provider, as the case may be. Each
Bank Product Provider or Lender-Related Hedge Provider that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX hereof for itself and its Affiliates as if a “Lender”
party hereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

Section 9.1    Appointment of the Administrative Agent.

(a)    Each Lender irrevocably appoints Truist Bank as the Administrative Agent
and authorizes it to take such actions on its behalf and to exercise such powers
as are delegated to the Administrative Agent under this Agreement and the other
Loan Documents, together with all such actions and powers that are reasonably
incidental thereto. The Administrative Agent may perform any of its duties
hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions set forth in this Article
shall apply to any such sub-agent, attorney-in-fact or Related Party and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent.

(b)    The Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time and except for so long as the Administrative Agent may agree at the request
of the Required Lenders to act for the Issuing Bank with respect thereto;
provided that the Issuing Bank shall have all the benefits and immunities
(i) provided to the Administrative Agent in this Article with respect to any
acts taken or omissions suffered by the Issuing Bank in connection with Letters
of Credit issued by it or proposed to be issued by it and the application and
agreements for letters of credit pertaining to the Letters of Credit as fully as
if the term “Administrative Agent” as used in this Article included the Issuing
Bank with respect to such acts or omissions and (ii) as additionally provided in
this Agreement with respect to the Issuing Bank.

(c)    It is understood and agreed that the use of the term “agent” herein or in
any other Loan Document (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom and is intended to create
or reflect only an administrative relationship between contracting parties.

Section 9.2    Nature of Duties of the Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing; (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the

 

- 93 -



--------------------------------------------------------------------------------

Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or its attorneys-in-fact with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.2) or in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final non-appealable judgment. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents. The Administrative Agent shall not be deemed
to have knowledge of any Default or Event of Default unless and until written
notice thereof (which notice shall include an express reference to such event
being a “Default” or “Event of Default” hereunder) is given to the
Administrative Agent by the Borrower or any Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent may consult with legal counsel (including counsel for
the Borrower) concerning all matters pertaining to such duties.

Section 9.3    Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders, the Swingline Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, continue to make its own
credit analysis, appraisals and decisions in taking or not taking any action
under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Loan Parties. Each
Lender represents and warrants that (i) the Loan Documents set forth the terms
of a commercial lending facility and (ii) it is engaged in making, acquiring or
holding commercial loans in the ordinary course and is entering into this
Agreement as a Lender for the purpose of making, acquiring or holding commercial
loans and providing other facilities set forth herein as may be applicable to
such Lender, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender agrees not to assert a claim
in contravention of the foregoing. Each Lender represents and warrants that it
is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender, and either it, or the Person exercising discretion in
making its decision to make, acquire and/or hold such commercial loans or to
provide such other facilities, is experienced in making, acquiring or holding
such commercial loans or providing such other facilities.

 

- 94 -



--------------------------------------------------------------------------------

Section 9.4    Certain Rights of the Administrative Agent. If the Administrative
Agent shall request instructions from the Required Lenders with respect to any
action or actions (including the failure to act) in connection with this
Agreement, the Administrative Agent shall be entitled to refrain from such act
or taking such act unless and until it shall have received instructions from
such Lenders, and the Administrative Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders where required by the
terms of this Agreement.

Section 9.5    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not incur any liability for relying thereon. The Administrative
Agent may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or not taken by it in accordance with the advice of
such counsel, accountants or experts.

Section 9.6    The Administrative Agent in its Individual Capacity. The bank
serving as the Administrative Agent shall have the same rights and powers under
this Agreement and any other Loan Document in its capacity as a Lender as any
other Lender and may exercise or refrain from exercising the same as though it
were not the Administrative Agent; and the terms “Lenders”, “Required Lenders”,
and any similar terms shall, unless the context clearly otherwise indicates,
include the Administrative Agent in its individual capacity. The bank acting as
the Administrative Agent and its Affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower or any
Subsidiary or Affiliate of the Borrower as if it were not the Administrative
Agent hereunder.

Section 9.7    Successor Administrative Agent.

(a)    The Administrative Agent may resign at any time by giving 30 days prior
written notice thereof to the Lenders and the Borrower (or, if a successor
Administrative Agent has been appointed in accordance with the terms hereof
prior to the end of such 30-day period, such shorter period of time). Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent, subject to approval by the Borrower provided
that no Event of Default shall exist at such time. If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a commercial
bank organized under the laws of the United States or any state thereof or a
bank which maintains an office in the United States. Any resignation by the
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Bank and Swingline Lender. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder: (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank and Swingline Lender; (ii) the retiring
Issuing Bank and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
(other than its confidentiality obligations under Section 10.11); and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

 

- 95 -



--------------------------------------------------------------------------------

(b)    Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If, within 60 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section, no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 60th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
(other than its confidentiality obligations under Section 10.11) and (iii) the
Required Lenders shall thereafter perform all duties of the retiring
Administrative Agent under the Loan Documents until such time as the Borrower
and the Required Lenders appoint a successor Administrative Agent as provided
above (with the approval of the Borrower if so required pursuant to the terms
above). After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.

Section 9.8    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or any other jurisdiction asserts
a claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered or was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

Section 9.9    The Administrative Agent May File Proofs of Claim.

(a)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans or Revolving Credit Exposure
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

 

- 96 -



--------------------------------------------------------------------------------

(b)    Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 10.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

Section 9.10    Authorization to Execute Other Loan Documents. Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents (including, without limitation, the Security Documents and
any subordination agreements or intercreditor agreements contemplated by, or
expressly permitted by, this Agreement) other than this Agreement.

Section 9.11    Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion:

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the termination of all
Commitments, the Cash Collateralization of all reimbursement obligations with
respect to Letters of Credit in an amount equal to 105% of the Dollar Equivalent
of the aggregate LC Exposure of all Lenders, and the payment in full of all
Obligations (other than contingent indemnification obligations as to which no
claim has been made by the Person entitled thereto and Cash Collateralized
reimbursement obligations), (ii) to the extent necessary or appropriate to
permit consummation of any transaction not prohibited by any Loan Document, or
(iii) if approved, authorized or ratified in writing in accordance with
Section 10.2;

(b)    to release any Loan Party from its obligations under the applicable
Security Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or in connection with the change in status of
any Subsidiary which has become an Excluded Subsidiary;

(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Security Document to the holder of any Lien on
such property that is permitted by Section 7.2(g); and

(d)    to enter into any Market Intercreditor Agreements or arrangements
reasonably satisfactory to the Administrative Agent in order to effectuate the
intent of Section 7.1(k).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, to release any Loan Party from its
obligations under the applicable Security Documents pursuant to this Section, or
to enter into a Market Intercreditor Agreement. In each case as specified in
this Section, at the Borrower’s expense, the Administrative Agent is authorized
to and shall execute and deliver to the applicable Loan Party such documents as
such Loan Party may reasonably request to evidence the release of such item of
Collateral from the Liens granted under the applicable Security Documents, or to
release such Loan Party from its obligations under the applicable Security
Documents, in each case in accordance with the terms of the Loan Documents and
this Section.

 

- 97 -



--------------------------------------------------------------------------------

Section 9.12    Co-Documentation Agents; Co-Syndication Agents. Each Lender
hereby designates Barclays Bank PLC and Silicon Valley Bank as Co-Documentation
Agents and agrees that the Co-Documentation Agents shall have no duties or
obligations under any Loan Documents to any Lender or any Loan Party. Each
Lender hereby designates Citizens Bank, National Association and HSBC Bank USA,
National Association as Co-Syndication Agents and agrees that the Co-Syndication
Agents shall have no duties or obligations under any Loan Documents to any
Lender or any Loan Party.

Section 9.13    Right to Realize on Collateral and Enforce Guarantee. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrower, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 9.14    Secured Bank Product Obligations and Hedging Obligations. No
Bank Product Provider or Lender-Related Hedge Provider that obtains the benefits
of Section 8.2, the Security Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Bank
Product Obligations and Hedging Obligations unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Bank
Product Provider or Lender-Related Hedge Provider, as the case may be.

ARTICLE X.

MISCELLANEOUS

Section 10.1    Notices.

(a)    Written Notices.

(i)    Except in the case of notices and other communications expressly
permitted hereunder to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or electronic transmission (subject to
clause (b) below), as follows:

 

To the Borrower:    Teradyne, Inc.    600 Riverpark Drive

 

- 98 -



--------------------------------------------------------------------------------

   North Reading, Massachusetts 01864    Attention: Charles J. Gray, Vice
President and General Counsel    Telecopy Number: (978) 370-2290    E-mail:
charles.gray@teradyne.com With a copies to (for    Information purposes only):
   Ropes & Gray LLP    Prudential Tower, 800 Boylston Street    Boston,
Massachusetts 02199    Attention: Michael Lee    E-mail:
Michael.Lee@ropesgray.com To the Administrative Agent:    For Notices of
Borrowing and Notices of Conversion/    Continuation:    Truist Bank    303
Peachtree Street, 25th Floor    Mail Code 7662    Atlanta, Georgia 30308   
Attention: Agency Services    Telecopy Number: (801) 453-4108    E-mail:
Agency.Services@suntrust.com For All Other Notices:    Truist Bank    125 Summer
Street, 17th Floor    Mail Code: MA-Boston-1016    Boston, MA 02110   
Attention: Portfolio Manager    Telecopy Number: (617) 345-6579    E-mail:
Iryna.Kolos@SunTrust.com With a copies to (for    Information purposes only):   
Choate, Hall & Stewart LLP    Two International Place    Boston, Massachusetts
02110    Attention: Sean M. Monahan    Telecopy Number: (617) 248-4000   
E-mail: smonahan@choate.com To the Issuing Bank:    Truist Bank    Attn: Standby
Letter of Credit Dept.    245 Peachtree Center Ave., 17th FL    Atlanta,
GA 30303    Telephone: (800) 951-7847 To the Swingline Lender:    Truist Bank   
303 Peachtree Street, 25th Floor    Mail Code 7662   

Atlanta, Georgia 30308

 

- 99 -



--------------------------------------------------------------------------------

  

Attention: Agency Services

  

Telecopy Number: (801) 453-4108

  

E-mail: Agency.Services@suntrust.com

To any other Lender:    the address set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender

Any party hereto may change its address, telecopy number or e-mail for notices
and other communications hereunder by notice to the other parties hereto. All
such notices and other communications sent to any party hereto in accordance
with the provisions of this Agreement or made upon the earlier to occur of
(i) actual receipt by the relevant party hereto and (ii) (A) if delivered by
hand or by courier, when signed for by or on behalf of the relevant party
hereto; (B) if delivered by mail, four (4) Business Days after deposit in the
mails, postage prepaid; (C) if delivered by facsimile, when sent and receipt has
been confirmed by telephone; and (D) if delivered by electronic mail, to the
extent provided in clause (b) below and effective as provided in such clause;
provided that notices and other communications to the Administrative Agent and
an Issuing Bank pursuant to Article II shall not be effective until actually
received by such Person. In no event shall a voice mail message be effective as
a notice, communication or confirmation hereunder.

(ii)    Any agreement of the Administrative Agent, the Issuing Bank or any
Lender herein to receive certain notices by telephone or facsimile is solely for
the convenience and at the request of the Borrower. The Administrative Agent,
the Issuing Bank and each Lender shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Administrative Agent, the Issuing Bank and the Lenders shall not
have any liability to the Borrower or other Person on account of any action
taken or not taken by the Administrative Agent, the Issuing Bank or any Lender
in reliance upon such telephonic or facsimile notice. The obligation of the
Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Administrative Agent,
the Issuing Bank or any Lender to receive written confirmation of any telephonic
or facsimile notice or the receipt by the Administrative Agent, the Issuing Bank
or any Lender of a confirmation which is at variance with the terms understood
by the Administrative Agent, the Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.

(b)    Electronic Communications.

(i)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or the Issuing Bank if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving, or is unwilling to receive, notices by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

- 100 -



--------------------------------------------------------------------------------

(ii)    Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(A) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of clauses
(A) and (B) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(iii)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar electronic system.

(iv)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS IN THE COMMUNICATIONS
(AS DEFINED BELOW) AND FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties have any liability to any Loan Party or any of their respective
Subsidiaries, any Lender, any Issuing Bank or any other Person or entity for
losses, claims, damages, liabilities or expenses of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses, whether or not based on strict liability (whether in tort,
contract or otherwise), arising out of any Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Related Party; provided, however, that in no event
shall the Administrative Agent or any Related Party have any liability to any
Loan Party or any of their respective Subsidiaries, any Lender, any Issuing Bank
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages) arising out of any Loan Party’s
or the Administrative Agent’s transmission of Communications. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

 

- 101 -



--------------------------------------------------------------------------------

Section 10.2    Waiver; Amendments.

(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power hereunder
or thereunder. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies provided by law. No waiver of
any provision of this Agreement or of any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by subsection (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan or the issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default or Event of Default at the time.

(b)    Except as otherwise provided in this Agreement, including, without
limitation, as provided in Section 2.16 with respect to the implementation of a
Benchmark Replacement or Benchmark Conforming Changes (as set forth therein) and
Section 2.23, no amendment or waiver of any provision of this Agreement or of
the other Loan Documents (other than the Fee Letter or any other fee letters
entered into after the date hereof with the Administrative Agent), nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Borrower and the Required
Lenders, or the Borrower and the Administrative Agent with the consent of the
Required Lenders, and then such amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that, no amendment, waiver or consent shall:

(i)    increase the Commitment of any Lender without the written consent of such
Lender;

(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees or other amounts payable hereunder,
without the written consent of each Lender affected thereby (except (x) in
connection with the waiver of applicability of any post-default increase in
interest rates (which waiver shall be effective with the consent of the Required
Lenders) and (y) that any amendment or modification of defined terms used in the
financial covenants in this Agreement shall not constitute a reduction in the
rate of interest or fees for purposes of this clause (ii));

(iii)    postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or any fees or other amounts hereunder
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment, without the
written consent of each Lender affected thereby;

(iv)    (A) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender or (B) change Section 8.2 in a manner that would alter the pro rata
sharing of payments or the order of application required thereby without the
written consent of each Lender affected thereby;

 

- 102 -



--------------------------------------------------------------------------------

(v)    change any of the provisions of this subsection (b) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender affected thereby;

(vi)    release all or substantially all of the Guarantors, or limit the
liability of such Guarantors, under any guaranty agreement guaranteeing any of
the Obligations, without the written consent of each Lender (except as expressly
provided in Section 9.11);

(vii)    release all or substantially all Collateral securing any of the
Obligations, without the written consent of each Lender (except as expressly
provided in Section 9.11);

(viii)    release the Borrower from all or substantially all of its obligations
under the Guarantee and Collateral Agreement without the written consent of each
Lender (except as expressly provided in Section 9.11);

(ix)    except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted under the Security
Documents, to any other Indebtedness or Lien, as the case may be, without the
written consent of each Lender;

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or the Issuing Bank without the prior written
consent of such Person.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender). Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

Notwithstanding the foregoing, this Agreement may be amended or amended and
restated (x) with the written consent of the Administrative Agent, the Borrower
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing of all or a portion of the Loans outstanding under an
Incremental Term Facility or any prior Replacement Facility (“Refinanced Term
Loans”) with a replacement term loan tranche hereunder which shall be Loans
hereunder (“Replacement Term Loans”); provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans plus fees

 

- 103 -



--------------------------------------------------------------------------------

and expenses in connection therewith, (ii) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the Refinanced Term Loans) and
(iii) all other terms applicable to such Replacement Term Loans shall be
substantially identical to or, taken as a whole, less favorable to the Lenders
providing such Replacement Term Loans, than those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of any Loans in
effect immediately prior to such refinancing and (y) with the written consent of
the Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Revolving Facility (as defined below) to permit the refinancing of
any Refinanced Term Loans or the Revolving Facility (“Refinanced Revolving
Facility” and collectively with Refinanced Term Loans, “Refinanced Facilities”)
with a replacement revolving facility hereunder (“Replacement Revolving
Facility” and collectively with Replacement Term Loans, “Replacement
Facilities”); provided that (i) the aggregate principal amount of such
Replacement Revolving Facility shall not exceed the aggregate principal amount
of such Refinanced Term Loans or Aggregate Revolving Commitment Amount, as
applicable, plus fees and expenses in connection therewith, (ii) the final
maturity date of such Replacement Revolving Facility shall be no earlier than
the final maturity date of the Refinanced Term Loans or the Maturity Date, as
applicable, (iii) if refinancing or replacing Refinanced Term Loans, the
Replacement Revolving Facility shall be fully drawn on the closing date thereof
and the proceeds of the Replacement Revolving Facility shall be used to repay
the outstanding Refinanced Term Loans, (iv) if refinancing or replacing a
Refinanced Revolving Facility, the Replacement Revolving Facility shall
refinance or replace the entire Refinanced Revolving Facility and shall be drawn
on the closing date thereof to the extent necessary to repay, and the proceeds
of such draw under the Replacement Revolving Facility shall be used to the
extent necessary to repay, the outstanding amounts under the Refinanced
Revolving Facility and (v) the Replacement Revolving Facility shall be on terms
and pursuant to documentation to be determined by the Borrower, the
Administrative Agent and the Persons willing to provide such Replacement
Revolving Facility; provided that to the extent such terms and documentation are
not consistent with the applicable Refinanced Facility (other than with respect
to pricing), they shall be reasonably satisfactory to the Administrative Agent.

In addition, notwithstanding the foregoing, this Agreement, including this
Section 10.2, and the other Loan Documents may be amended (or amended and
restated) pursuant to Section 2.23 to add any Incremental Facility to this
Agreement and (a) to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement (including the rights of the
lenders under Incremental Facility to share ratably with the Revolving Facility
in prepayments pursuant to Sections 2.11 and 2.12), the Guarantee and Collateral
Agreement and the other Loan Documents with the Loans and the accrued interest
and fees in respect thereof, (b) to include appropriately the Lenders holding
such credit facility in any determination of the Required Lenders and (c) to
amend other provision of the Loan Documents so that the Incremental Facility is
appropriately incorporated (including this Section 10.2).

Notwithstanding anything to the contrary contained in this Section 10.2, the
Administrative Agent and the Borrower, in their sole discretion, may
collectively amend, modify or supplement any provision of this Agreement or any
other Loan Document to (i) amend, modify or supplement such provision or cure
any ambiguity, omission, mistake, error, defect or inconsistency, so long as
such amendment, modification or supplement does not directly and adversely
affect the obligations of any Lender or Issuing Bank and (ii) permit additional
Domestic Subsidiaries (excluding any U.S. Pass Through Foreign Holdcos) of the
Borrower to guarantee the Obligations and/or provide Collateral therefor. Such
amendments shall become effective without any further action or consent of any
other party to any Loan Document. Upon the request of the Borrower, the
Administrative Agent shall release any Guarantor from the Guarantee and
Collateral Agreement if such Guarantor ceases to qualify as a Guarantor (in
accordance with the definition of such term as provided herein).

 

- 104 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended in accordance with
Section 2.27 (including as contemplated by an Extension Agreement in accordance
with Section 2.27 evidencing Extension Permitted Amendments).

Notwithstanding the foregoing, Schedule 1.1(a) may be unilaterally amended by
the Borrower to remove entries therefrom (but not, for the avoidance of doubt,
to add entries thereto).

Section 10.3    Expenses; Indemnification.

(a)    The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates (but limited, in the
case of legal fees, charges, disbursements and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one firm of outside counsel to all such Persons taken as a whole and, if
necessary, of one local counsel in any relevant jurisdiction to all such
Persons, taken as a whole and, solely in the case of an actual or potential
conflict of interest, (x) one additional counsel to all affected Persons, taken
as a whole, and (y) one additional local counsel to all affected Persons, taken
as a whole, in each relevant jurisdiction), in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of the Loan Documents and any amendments, modifications or waivers thereof
(whether or not the transactions contemplated in this Agreement or any other
Loan Document shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender (but limited, in the
case of legal fees, charges, disbursements and expenses, to the actual
reasonable and documented out-of-pocket fees, disbursements and other charges of
one firm of outside counsel to all such Persons taken as a whole and, if
necessary, of one local counsel in any relevant jurisdiction to all such
Persons, taken as a whole and, solely in the case of an actual or potential
conflict of interest, (x) one additional counsel to all affected Persons, taken
as a whole, and (y) one additional local counsel to all affected Persons, taken
as a whole, in each relevant jurisdiction) in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and the Issuing Bank, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one firm of outside counsel to all Indemnitees taken as a whole
and, if reasonably necessary, one local counsel in any relevant jurisdiction to
all Indemnitees, taken as a whole and, solely in the case of an actual or
potential conflict of interest, (x) one additional counsel to all affected
Indemnitees, taken as a whole, and (y) one additional local counsel to all
affected Indemnitees, taken as a whole, in each relevant jurisdiction) incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing

 

- 105 -



--------------------------------------------------------------------------------

Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence of Materials of
Environmental Concern on any Properties, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to have
resulted from (x) the gross negligence or willful misconduct of such Indemnitee,
(y) a claim brought by the Borrower or any other Loan Party against an
Indemnitee for a material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, or (z) any dispute solely among any Indemnitees,
the Administrative Agent, or any of their respective Related Parties (other than
claims against Administrative Agent, the Arrangers, or any Person or entity
acting in a similar capacity acting pursuant to this Agreement or in its
capacity as such) to the extent such disputes did not arise from any act or
omission of the Borrower or its Affiliates. Subsection (b) hereof shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid to the Administrative Agent, the Issuing Bank or the Swingline Lender under
subsection (a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s pro rata share (in accordance with its respective Revolving
Commitment (or Revolving Credit Exposure, as applicable) determined as of the
time that the unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified payment,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

(d)    To the extent permitted by applicable law, no party to this Agreement
shall assert, and each party to this Agreement hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or any Letter of Credit or the use of proceeds thereof;
provided that nothing in this clause (d) shall relieve the Borrower of any
obligation it may have to indemnify any Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

(e)    The Borrower shall not, without the prior written consent of the
applicable Indemnitee, effect any settlement of any actual or prospective claim,
litigation, investigation, arbitration or proceeding in respect of which such
Indemnitee is a party and indemnity has been sought under this Section by such
Indemnitee, unless such settlement (i) includes an unconditional release of such
Indemnitee in form and substance reasonably satisfactory to such Indemnitee from
all liability on claims that are the subject matter of such indemnity and
(ii) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any Indemnitee or any injunctive relief
or other non-monetary remedy.

(f)    All amounts due under this Section shall be payable not later than ten
(10) days after a reasonably detailed written demand therefor.

 

- 106 -



--------------------------------------------------------------------------------

Section 10.4    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans and
Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
and Revolving Credit Exposure of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Acceptance, as of the Trade Date) shall not
be less than $5,000,000 with respect to Revolving Loans and in minimum
increments of $1,000,000, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

 

- 107 -



--------------------------------------------------------------------------------

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of such Lender or an Approved Fund of such Lender;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of such Lender or an Approved Fund of such Lender; and

(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender (such consent not to be unreasonably withheld or delayed) shall be
required for any assignment in respect of the Revolving Commitments.

(iv)    Assignment and Acceptance. The parties to each assignment shall deliver
to the Administrative Agent (A) a duly executed Assignment and Acceptance, (B) a
processing and recordation fee of $3,500, (C) an Administrative Questionnaire
unless the assignee is already a Lender and (D) the documents required under
Section 2.20(e).

(v)    No Assignment to the certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) any Disqualified Assignee.

(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

- 108 -



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after notice thereof has
actually been delivered by the assigning Lender (through the Administrative
Agent) to the Borrower.

(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Charlotte, North Carolina a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amount (and stated interest) of the Loans
and Revolving Credit Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. Information contained in the Register with respect to any Lender
shall be available for inspection by such Lender at any reasonable time and from
time to time upon reasonable prior notice; information contained in the Register
shall also be available for inspection by the Borrower at any reasonable time
and from time to time upon reasonable prior notice. In establishing and
maintaining the Register, the Administrative Agent shall serve as the Borrower’s
agent solely for tax purposes and solely with respect to the actions described
in this Section, and the Borrower hereby agrees that, to the extent Truist Bank
serves in such capacity, Truist Bank and its officers, directors, employees,
agents, sub-agents and affiliates shall constitute “Indemnitees”.

(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to any Person (other than a natural person, the Borrower,
any of the Borrower’s Affiliates or Subsidiaries, or a Disqualified Assignee)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or

 

- 109 -



--------------------------------------------------------------------------------

instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver with respect to the
following to the extent affecting such Participant: (i) increase the Commitment
of such Lender; (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder;
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or LC Disbursement or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment; (iv) change Section 2.21(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby; (v) change any of the provisions of Section 10.2(b) or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder; (vi) release
all or substantially all of the guarantors, or limit the liability of such
guarantors, under any guaranty agreement guaranteeing any of the Obligations
(except as expressly provided in Section 9.11); or (vii) release all or
substantially all collateral (if any) securing any of the Obligations (except as
expressly provided in Section 9.11). Subject to subsection (e) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19, and 2.20 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant agrees to be subject to Section 2.24 as though it
were a Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.21 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register in the United States
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under the Code or United States Treasury Regulations, including, without
limitation, Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e)    A Participant shall not be entitled to receive any greater payment under
Sections 2.18 and 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.20 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.20(e) and (f) as though it were a Lender.

(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

- 110 -



--------------------------------------------------------------------------------

(g)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Assignees. Without limiting
the generality of the foregoing, the Administrative Agent shall not (i) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Assignee or
(ii) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any Disqualified Assignee.

Section 10.5    Governing Law; Jurisdiction; Consent to Service of Process.

(a)    This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of New York.

(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York, and of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such District Court or New
York state court or, to the extent permitted by applicable law, such appellate
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the court of any
jurisdiction (i) for purposes of enforcing a judgment, (ii) in connection with
exercising remedies against the Collateral in a jurisdiction in which such
Collateral is located, or (iii) in connection with any pending bankruptcy,
insolvency or similar proceeding in such jurisdiction.

(c)    The Borrower irrevocably and unconditionally waives any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding described in subsection (b) of this Section and brought in any court
referred to in subsection (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)    Each party to this Agreement irrevocably consents to the service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

Section 10.6    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF

 

- 111 -



--------------------------------------------------------------------------------

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 10.7    Right of Set-off. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, subject to the prior
written consent of the Administrative Agent, at any time or from time to time
upon the occurrence and during the continuance of an Event of Default, without
prior notice to the Borrower, any such notice being expressly waived by the
Borrower to the extent permitted by applicable law, to set off and apply against
all deposits (general or special, time or demand, provisional or final), in any
currency, of the Borrower at any time held or other obligations at any time
owing by such Lender and the Issuing Bank to or for the credit or the account of
the Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder, to the extent such Obligations are due
and payable; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.26(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender and the Issuing Bank agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender or the Issuing Bank, as the case may be; provided that the failure to
give such notice shall not affect the validity of such set-off and application.
Each Lender and the Issuing Bank agrees to apply all amounts collected from any
such set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or the Issuing Bank.

Section 10.8    Counterparts; Integration. This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. This Agreement, the Fee Letter, the other Loan
Documents, and any separate letter agreements relating to any fees payable to
the Administrative Agent and its Affiliates constitute the entire agreement
among the parties hereto and thereto and their affiliates regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters. Delivery of an
executed counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

Section 10.9    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and by the Borrower and the other Loan
Parties in the certificates, reports, notices or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20, and 10.3, Article IX
and the last sentence of the definition of Applicable Margin and

 

- 112 -



--------------------------------------------------------------------------------

Applicable Percentage shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.

Section 10.10    Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
of its Subsidiaries, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including, without limitation,
accountants, legal counsel and other advisors who are informed of the
confidential nature of such information and have agreed to receive such
information subject to the terms of this Section or are otherwise bound by
similar confidentiality obligations, (ii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (in which case
such the Administrative Agent, the Issuing Bank, or the Lender, as applicable,
agrees to inform the Borrower promptly thereof to the extent not prohibited by
law, rule or regulation), (iii) to the extent requested by any regulatory agency
or authority purporting to have jurisdiction over it (including any
self-regulatory authority such as the National Association of Insurance
Commissioners), (iv) to the extent that such information becomes publicly
available other than as a result of a breach of this Section, or which becomes
available to the Administrative Agent, the Issuing Bank, any Lender or any
Related Party of any of the foregoing on a non-confidential basis from a source
other than the Borrower or any of its Subsidiaries, (v) in connection with the
exercise of any remedy hereunder or under any other Loan Documents or any suit,
action or proceeding relating to this Agreement or any other Loan Documents or
the enforcement of rights hereunder or thereunder, (vi) subject to execution by
such Person of an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap or derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) to any rating agency, (viii) to the CUSIP Service
Bureau or any similar organization, or (ix) with the consent of the Borrower.
Any Person required to maintain the confidentiality of any information as
provided for in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information. In the event of any conflict between the terms of
this Section and those of any other Contractual Obligation entered into with any
Loan Party (whether or not a Loan Document), the terms of this Section shall
govern. Each Arranger and each Co-Documentation Agent may, at its own expense,
place customary tombstone announcements and advertisements or otherwise
publicize its engagement hereunder (which may include the reproduction of any
Loan Party’s name and logo and other publicly available information) in
financial and other newspapers and journals and marketing materials describing
its services hereunder. Further, each Arranger and each Co-Documentation Agent
may provide to market data collectors, such as league table, or other service
providers to the lending industry, information regarding the closing date, size,
type, purpose of, and parties to, the credit facilities established hereunder.

 

- 113 -



--------------------------------------------------------------------------------

Section 10.12    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Rate to the date of
repayment (to the extent permitted by applicable law), shall have been received
by such Lender.

Section 10.13    Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

Section 10.14    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that, (a) pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Patriot
Act, and (b) pursuant to the Beneficial Ownership Regulation, it is required to
obtain a Beneficial Ownership Certification.

Section 10.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) each of the Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) the Borrower and each other
Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and each of the
Administrative Agent and the Lenders has no obligation to disclose any of such
interests to the Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

- 114 -



--------------------------------------------------------------------------------

Section 10.16    Location of Closing. Each Lender and the Issuing Bank
acknowledges and agrees that it has delivered, with the intent to be bound, its
executed counterparts of this Agreement to the Administrative Agent in New York.
The Borrower acknowledges and agrees that it has delivered, with the intent to
be bound, its executed counterparts of this Agreement and each other Loan
Document, together with all other documents, instruments, opinions, certificates
and other items required under Section 3.1, to the Administrative Agent in New
York. All parties agree that the closing of the transactions contemplated by
this Agreement has occurred in New York.

Section 10.17    Electronic Signatures. The words “execution,” “execute,”
“signed,” “signature,” and words of like import in or related to this Agreement
or any other document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

Section 10.18    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document or (iii) the variation
of the terms of such liability in connection with the exercise of the write-down
and conversion powers of the applicable Resolution Authority.

Section 10.19    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

- 115 -



--------------------------------------------------------------------------------

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of subsections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

Section 10.20    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Obligations or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any

 

- 116 -



--------------------------------------------------------------------------------

Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 10.20, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Remainder of page intentionally blank; signature pages follow.]

 

- 117 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TERADYNE, INC. By:  

/s/ Charles J. Gray

Name:   Charles J. Gray Title:   Secretary

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

TRUIST BANK,

as the Administrative Agent, as the Issuing Bank, as the Swingline Lender and as
a Lender

By:  

/s/ Matthew Davis

Name:   Matthew Davis Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ William Rowe

Name:   William Rowe Title:   Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Shaun Kleinman

Name:   Shaun Kleinman Title:   Senior Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Martin Corrigan

Name:   Martin Corrigan Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SILICON VALLEY BANK,

as a Lender

By:

 

/s/ Michael Shuhy

Name:

 

Michael Shuhy

Title:

 

Managing Director

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BBVA USA,

as a Lender

By:  

/s/ Cameron D. Gateman

Name:   Cameron Gateman Title:   Senior Banker

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Marisa Lake

Name:   Marisa Lake Title:   AVP

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Eric A. Baltazar

Name:   Eric A. Baltazar Title:   Vice President

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Applicable Margin and Applicable Percentage

Pricing
Level

  

Consolidated

Leverage Ratio

   Applicable
Margin for
Eurodollar
Loans    Applicable
Margin for
Base Rate
Loans    Applicable
Percentage for
Commitment
Fee    Applicable
Percentage
for Letter of
Credit Fees I   

Greater than or equal to 2.00:1.00

   2.25%
per annum    1.25%
per annum    0.40%
per annum    2.25%
per annum II   

Less than 2.00:1.00 but greater than or equal to 1.50:1.00

   2.00%
per annum    1.00%
per annum    0.35%
per annum    2.00%
per annum III   

Less than 1.50:1.00 but greater than or equal to 1.00:1.00

   1.75%
per annum    0.75%
per annum    0.30%
per annum    1.75%
per annum IV   

Less than 1.00:1.00

   1.50%
per annum    0.50%
per annum    0.25%
per annum    1.50%
per annum